Exhibit 10.18

LEASE AGREEMENT

by and between

AGNL ANTENNA, L.P.,

a Delaware limited partnership

as LANDLORD

and

POWERWAVE TECHNOLOGIES, INC.,

a Delaware corporation,

as TENANT

 

  Premises:       1761-1801 E. St. Andrew Place, Santa Ana,

          California 92705

Dated as of: October 21, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Demise of Premises      1    2.    Certain Definitions   
  2    3.    Title and Condition      11    4.    Use of Leased Premises; Quiet
Enjoyment      14    5.    Term      15    6.    Basic Rent      15    7.   
Additional Rent      16    8.    Net Lease; Non-Terminability      17    9.   
Payment of Impositions      17    10.    Compliance with Laws and Easement
Agreements; Environmental Matters      19    11.    Liens; Recording      24   
12.    Maintenance and Repair      24    13.    Alterations and Improvements   
  25    14.    Permitted Contests      26    15.    Indemnification      27   
16.    Insurance      28    17.    Casualty and Condemnation      32    18.   
Termination Events      33    19.    Restoration      35    20.    [omitted;
reserved]      37    21.    Assignment and Subletting; Prohibition against
Leasehold Financing      37    22.    Events of Default      41    23.   
Remedies and Damages Upon Default      43    24.    Notices      45    25.   
Estoppel Certificate      47    26.    Surrender      47    27.    No Merger of
Title      48    28.    Books and Records      48    29.    Non-Recourse as to
Landlord      50    30.    Financing      50    31.    Subordination,
Non-Disturbance and Attornment      50    32.    Intentionally Omitted      51
   33.    Tax Treatment; Reporting      51    34.    [omitted]      51    35.   
Letters of Credit      51    36.    Permitted Leasehold Mortgages      52    37.
   [omitted]      52    38.    Miscellaneous      52   

 

-i-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 10(g)

   Environmental Violations

Schedule 12(a)

   Immediate Repairs

Schedule 12(b)

   ADA Retrofits Schedule 16(a)    Existing Insurance Policies

EXHIBITS

 

Exhibit A

   —    Real Property

Exhibit B

   —    Equipment

Exhibit C

   —    Permitted Encumbrances

Exhibit D

   —    Basic Rent Payments

Exhibit E

   —    Certification Related to the USA Patriot Act

Exhibit F

   —    [omitted]

Exhibit G

   —    Form of Subordination Agreement

Exhibit H

   —    Deutsche Bank Lease

Exhibit I

   —    Deutsche Bank SNDA

Exhibit J

   —    Letter of Credit Rider

 

-ii-



--------------------------------------------------------------------------------

LEASE AGREEMENT (as amended, supplemented or modified, this “Lease”), made as of
this 21st day of October, 2011 (the “Effective Date”), between AGNL ANTENNA,
L.P., a Delaware limited partnership (together with its successors and assigns
“Landlord”), with an address at c/o Angelo, Gordon & Co., L.P., 245 Park Avenue,
26th Floor New York, New York 10167-0094, and POWERWAVE TECHNOLOGIES, INC., a
Delaware corporation (together with its successors and permitted assigns,
“Tenant”) with an address at 1801 E. St. Andrew Place, Santa Ana, California
92705.

In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:

1. Demise of Premises. Landlord hereby demises and lets to Tenant, and Tenant
hereby takes and leases from Landlord, for the Term and upon the provisions
hereinafter specified, the following described property (collectively, the
“Leased Premises”):

(a) the real property located at 1761-1801 E. St. Andrew Place, Santa Ana,
California 92705, and being more particularly described in Exhibit A-1 (the
“Improved Parcel”) and the real property located adjacent to the Improved Parcel
which is currently vacant and contains no improvements, and being more
particularly described in Exhibit A-2 (the “Vacant Parcel”, collectively and
individually (as the context may require) with the Improved Parcel, the “Real
Property”);

(b) the building containing approximately 367,045 square feet in the aggregate
and all other structures and improvements situated on, or affixed or appurtenant
to the Real Property (collectively, the “Improvements”);

(c) all tenements, hereditaments, easements, rights-of-way, rights, privileges
in and to the Real Property, including (i) easements over other lands granted by
any Easement Agreement and (ii) any streets, ways, alleys, vaults, gores or
strips of land adjoining the Real Property (collectively, the “Appurtenances”);

(d) all fixtures (excluding the improvements that make up the underground vault
at the Real Property (the “Underground Vault”), the wireless telecom equipment
located in the Underground Vault which can be raised out of the ground by a
remote operator, the monopole (in the form of an artificial palm tree) located
at the front of the Leased Premises that contains certain of Tenant’s antenna
products, the antenna chamber inside of the Leased Premises that is used to test
the properties of wireless antennas, uninterruptible powers supplies, two
compressed air systems that are used in Tenant’s manufacturing processes,
television monitors in the Leased Premises (other than any television monitors
used in the security system for the Leased Premises), and wireless
telecommunications equipment on the roof of the Leased Premises, including
antennas and tower mounted amplifiers) located on or affixed to the Real
Property or the Improvements (collectively, the “Fixtures”);

(e) all machinery, equipment (excluding the improvements that make up the
Underground Vault, the wireless telecom equipment located in the Underground
Vault which can be raised out of the ground by a remote operator, the monopole
(in the form of an artificial palm tree) located at the front of the Leased
Premises that contains certain of Tenant’s antenna

 

-1-



--------------------------------------------------------------------------------

products, the antenna chamber inside of the Leased Premises that is used to test
the properties of wireless antennas, uninterruptible powers supplies, two
compressed air systems that are used in Tenant’s manufacturing processes,
television monitors in the Leased Premises (other than any television monitors
used in the security system for the Leased Premises), and wireless
telecommunications equipment on the roof of the Leased Premises, including
antennas and tower mounted amplifiers) and other property described in Exhibit B
(collectively, the “Equipment”); and

(f) all plans, specifications, drawings, permits, rights and warranties
(collectively, the “Intangible Property”).

2. Certain Definitions.

“Access Agreement” is defined in Paragraph 10(l).

“ADA Retrofits” is defined in Paragraph 12(b).

“Additional Financial Statements” is defined in Paragraph 28(b).

“Additional Rent” is defined in Paragraph 7(a).

“Alterations” means all changes, additions, improvements or repairs to, all
alterations, reconstructions, restorations, renewals, replacements or removals
of, and all substitutions or replacements for, any of the Improvements or
Equipment, both interior and exterior, structural and non-structural, and
ordinary and extraordinary and shall include any Major Alterations.

“Applicable Initial Date” is defined in Paragraph 37(a)(i).

“Appurtenances” is defined in Paragraph 1(c).

“Asset Transfer” is defined in Paragraph 21(j).

“Basic Rent” is defined in Paragraph 6.

“Basic Rent Adjustment Date” is defined in Paragraph 3 of Exhibit D.

“Basic Rent Payment Date” is defined in Paragraph 6.

“Bell Contamination” is defined in Paragraph 10(l).

“Bell Industries” is defined in Paragraph 10(l).

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in New York, New York are required to be closed.

“Casualty” means any loss of or damage to or destruction of all or any portion
of the Leased Premises.

 

-2-



--------------------------------------------------------------------------------

“Code” is defined in Paragraph 33.

“Commencement Date” is defined in Paragraph 5(a)

“Condemnation” means (a) any taking or damaging of all or a portion of the
Leased Premises (i) in or by condemnation or other eminent domain proceedings
pursuant to any Law, (ii) by reason of any agreement with any condemning
authority in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, (b) any de facto or
inverse condemnation, or (c) any Requisition. A Condemnation shall be considered
to have taken place as of the later of the date actual physical possession is
taken by the condemning authority, or the date on which the right to
compensation and damages accrues under the applicable Law.

“Condemnation Notice” means notice or knowledge of the institution of or any
threatened institution of any proceeding for Condemnation.

“Control” is defined in Paragraph 21(k).

“Control Person” is defined in Paragraph 21(k).

“Costs” of a Person or associated with a specified transaction or occurrence
means all reasonable costs and expenses incurred by such Person or associated
with such transaction, including without limitation, attorneys’ fees and
expenses, consultants’ fees and expenses, travel costs, court costs, real estate
brokerage fees, mortgage brokerage fees, escrow fees, title insurance premiums
and expenses, mortgage commitment fees, mortgage points, recording fees,
recordation taxes, leasehold recordation taxes, mortgage recordation taxes and
transfer taxes, as the circumstances require.

“Credit Entity” means any Person that has a publicly traded unsecured debt
rating of “Baa” or better from Moody’s or a rating of “BBB” or better from S&P
(or, if such Person does not then have publicly traded rated debt, a
determination by either of such rating agencies that its unsecured senior debt
would be so rated by such agency and will not be on “negative Credit Watch), and
in the event both such rating agencies cease to furnish such ratings, then a
comparable rating by any rating agency acceptable to Landlord.

“Default Rate” is defined in Paragraph 7(a)(iv).

“Deutsche Bank” means Deutsche Bank National Trust Company.

“Deustche Bank Lease” means that Lease between Tenant, as landlord, and Deutsche
Bank, as tenant, dated December 31, 1998, as amended by First Amendment to Lease
dated May 1, 2004, Second Amendment to Lease dated November 1, 2004, and Third
Amendment to Lease dated August 1, 2008, with respect to that portion of the
property described on Exhibit J.

“Deutsche Bank Lease SNDA” means that Subordination, Non-Disturbance and
Attornment Agreement dated as of the Closing Date by and among Landlord, Tenant
and Deutsche Bank in the form attached hereto as Exhibit I.

 

-3-



--------------------------------------------------------------------------------

“Easement Agreement” means any condition, covenant, restriction, easement,
declaration, license or other agreement listed as a Permitted Encumbrance or as
may hereafter affect the Leased Premises.

“EBITDAR” means, for any Person for any period, the Net Income for such period,
adjusted for and specifically excluding (a) extraordinary gains or extraordinary
losses, (b) gains or losses from sales of assets, other than inventory sold in
the ordinary course of business and (c) unusual and non-recurring items, plus
(i) without duplication and to the extent deducted in determining such Net
Income, the sum of (A) interest expense for such period, (B) income tax expense
for such period, (C) depreciation expense and amortization expenses for such
period, and (D) rent expense for such period; minus (ii) without duplication and
to the extent included in determining such Net Income, interest income, all
determined on a consolidated basis in accordance with GAAP.

“Environmental Adverse Condition” means the presence or likely presence of any
Hazardous Substances on a property under conditions that indicate an existing
release, a past release, or material threat of a release of any Hazardous
Substances into structures at the Leased Premises or into or on the ground,
ground water, or surface water of the property, or the presence or likely
presence of any environmental condition that could materially effect business
operations at the Leased Premises. The term includes Hazardous Substances even
under conditions that are in compliance with applicable Environmental Laws.

“Environmental Law” means (a) whenever enacted or promulgated, any applicable
federal, state, foreign or local law, statute, ordinance, rule, regulation,
license, permit, authorization, approval, consent, court order, judgment,
decree, injunction, code, requirement or agreement with any governmental entity,
(i) relating to pollution (or the cleanup thereof), or the protection of air,
water vapor, surface water, groundwater, drinking water supply, land (including
land surface or subsurface), plant, aquatic and animal life from injury caused
by a Hazardous Substance or (ii) concerning exposure to, or the use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, handling, labeling, production, disposal
or remediation of any Hazardous Substance, Hazardous Condition or Hazardous
Activity, as now or hereafter in effect, and (b) any common law or equitable
doctrine (including, without limitation, injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability) that may impose
liability or obligations for injuries or damages due to or threatened as a
result of the presence of, exposure to, or inadvertent ingestion of, any
Hazardous Substance. The term Environmental Law includes, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), the Clean Air Act, the Clean Water Act, the Solid Waste Disposal
Act, the Toxic Substance Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, the Occupational Safety and Health Act, the National
Environmental Policy Act and the Hazardous Materials Transportation Act, each as
amended and hereafter in effect and any similar state or local Law.

“Environmental Violation” means (a) any direct or indirect discharge, disposal,
spillage, emission, escape, pumping, pouring, injection, leaching, release,
seepage, filtration or transporting of any Hazardous Substance at, upon, under,
onto or within the Leased Premises, or from the Leased Premises to the
environment, in violation of any Environmental Law or in

 

-4-



--------------------------------------------------------------------------------

excess of any reportable quantity established under any Environmental Law or
which could result in any liability to any federal, state or local government or
any other Person for the costs of any removal or remedial action or natural
resources damage or for bodily injury or property damage, (b) any deposit,
storage, dumping, placement or use of any Hazardous Substance at, upon, under or
within the Leased Premises or which extends to any adjoining property in
violation of any Environmental Law or in excess of any reportable quantity
established under any Environmental Law or which could result in any liability
to any federal, state or local government or to any other Person for the costs
of any removal or remedial action or natural resources damage or for bodily
injury or property damage, (c) the abandonment or discarding of any drums,
barrels, containers or other receptacles containing any Hazardous Substances in
violation of any Environmental Laws, (d) any activity, occurrence or condition
which could result in any liability, cost or expense to Landlord, Tenant or
Lender or any other owner or occupier of the Leased Premises, or which could
result in a creation of a lien on the Leased Premises under any Environmental
Law or (e) any violation of or noncompliance with any Environmental Law.

“Equipment” is defined in Paragraph 1(e).

“Escrow Charges” is defined in Paragraph 9(b).

“Escrow Payment” is defined in Paragraph 9(b).

“Event of Default” is defined in Paragraph 22(a).

“Existing Insurance Policies” is defined in Paragraph 16(a).

“Expiration Date” is defined in Paragraph 5(a).

“Federal Funds” means Federal or other immediately available funds which at the
time of payment are legal tender for the payment of public and private debts in
the United States of America.

“First Full Basic Rent Payment Date” is defined in Paragraph 3 of Exhibit D.

“Fixtures” is defined in Paragraph 1(d).

“Future Tax” is defined in Paragraph 9(a).

“GAAP” is defined in Paragraph 28(a).

“Hazardous Activity” means any activity, process, procedure or undertaking which
directly or indirectly: (a) procures, generates or creates any Hazardous
Substance; (b) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, soil, ground water,
watercourses or water systems); (c) involves the containment or storage of any
Hazardous Substance; or (d) would cause the Leased Premises or any portion
thereof to become a hazardous waste treatment, recycling, reclamation,
processing, storage or disposal facility within the meaning of any Environmental
Law.

 

-5-



--------------------------------------------------------------------------------

“Hazardous Condition” means any condition which would support any claim or
liability under any Environmental Law, including the presence of underground
storage tanks.

“Hazardous Substance” means (a) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (b) any substance supporting a claim under any Environmental
Law, whether or not defined as hazardous as such under any Environmental Law.
Hazardous Substances include, without limitation, any toxic or hazardous waste,
pollutant, contaminant, industrial waste, petroleum or petroleum-derived
substances or waste, radon, radioactive materials, asbestos, asbestos containing
materials, urea formaldehyde foam insulation, lead, mold and other microbial
contamination, and polychlorinated biphenyls.

“Immediate Repairs” is defined in Paragraph 12(a).

“Impositions” is defined in Paragraph 9(a).

“Improved Parcel” is defined in Paragraph 1.

“Improvements” is defined in Paragraph 1(b).

“Indemnitee” means (a) Landlord, (b) Lender, (c) any director, member, officer,
general partner, limited partner, employee or agent of Landlord or Lender (or
any legal representative, heir, estate, successor or assign of any thereof),
(d) any predecessor or successor partnership, corporation, limited liability
company (or any other entity) of Landlord or Lender, or any of its general
partners, members or shareholders, or (e) any affiliate of Landlord or Lender.

“Information” is defined in Paragraph 38(o).

“Insurance Requirements” means the requirements of all insurance policies
required to be maintained in accordance with this Lease.

“Intangible Property” is defined in Paragraph 1(f).

“Interested Persons” is defined in Paragraph 38(o).

“Landlord” is defined in the introductory Paragraph.

“Late Charge” is defined in Paragraph 7(a)(ii).

“Law” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

-6-



--------------------------------------------------------------------------------

“Lease” is defined in the introductory Paragraph.

“Leased Premises” is as defined in Paragraph 1.

“Lease Year” means, with respect to the first Lease Year, the period commencing
on the Commencement Date and ending at midnight on the last day of the twelfth
(12th) full consecutive calendar month following the month in which the
Commencement Date occurred, and each succeeding twelve (12) month period during
the Term.

“Legal Requirements” means the requirements of all present and future Laws
applicable during the Term, including all applicable permit and licensing
requirements and all covenants, restrictions and conditions, including all
Easement Agreements, now or hereafter of record which may be applicable to
Tenant or to the Leased Premises, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or restoration of the
Leased Premises.

“Lender” means any Person which may, on or after the date hereof, make a Loan to
Landlord or be the holder of a Note, together with its successors, transferees
and assigns.

“Letter of Credit” means an irrevocable, transferable, standby letter of credit
that provides for automatic renewal sixty (60) days prior to the expiration
thereof, in form and substance satisfactory to Landlord, issued by a bank or
financial institution acceptable to Landlord (a) that is chartered under the
laws of the United States, any state thereof or the District of Columbia, and
which is insured by the Federal Deposit Insurance Corporation, (b) whose
long-term debt ratings on bank level senior debt obligations are rated in at
least the second highest category by at least two of Fitch Ratings Ltd.
(“Fitch”), Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s
Ratings Service (“S&P”) or their respective successors (the “Rating Agencies”)
(which shall mean AA from Fitch, Aa from Moody’s and AA from S&P) and (c) that
has a short-term deposit rating at the bank level in the highest category from
at least two Rating Agencies (which shall mean F1 from Fitch, P-1 from Moody’s
and A-1 from S&P). Provided the letter of credit complies with the standards set
forth in this definition, Landlord shall not require that Tenant post any
collateral or other security with the bank or financial institution issuing the
letter of credit, provided, however, Tenant acknowledges that the bank or
financial institution issuing the letter of credit might require that collateral
or security be provided and maintained in connection with issuing the letter of
credit.

“Lease Adjusted Funded Debt” means, for any person (on a consolidated basis) at
the time of determination, without duplication, all obligations, contingent or
otherwise, of such person that, in accordance with GAAP, should be classified
upon the balance sheet of such person as indebtedness, but in event including
the following (and excluding trade payables in the ordinary course of business):
(a) all obligations for borrowed money; (b) all obligations arising from
installment purchases of property or representing the deferred purchase price of
property or services in respect of which such person is liable, contingently or
otherwise, (c) all obligations evidenced by notes, bonds, debentures,
acceptances or instruments, or arising out of letters of

 

-7-



--------------------------------------------------------------------------------

credit or bankers’ acceptances issued for such person’s account, (d) all
obligations, whether or not assumed, secured by a lien or payable out of the
proceeds of production from any property or assets owned by such person, (e) the
capitalized portion of lease obligations under any capital lease, (f) all
obligations for which such person is obligated pursuant to any derivative
agreements or arrangements, (g) all obligations of such person upon which
interest charges are customarily paid or accrued, (h) all obligations of the
types listed in clauses (a) through (g), for which such person is obligated
pursuant to a guaranty, and (i) the Rent payable under this Lease for the
immediately following twelve (12) month period capitalized at a rate of a
multiple of eight (8).

“Letter of Intent” means that certain letter of intent dated September 7, 2011
entered into by Tenant and Landlord related to the Transaction.

“Loan” means any loan made by one or more Lenders to Landlord, which loan is
secured by a Mortgage and an Assignment and evidenced by a Note.

“MAI” means Member, Appraisal Institute.

“Monetary Obligations” means Rent, Impositions, Escrow Charges and all other
sums payable by Tenant under this Lease to Landlord, to any third party on
behalf of Landlord or to any Indemnitee.

“Monthly Statements and Projections” is defined in Paragraph 28(b).

“Mortgage” means any mortgage or deed of trust entered into by Landlord which
(a) encumbers the Leased Premises and (b) secures Landlord’s obligation to repay
a Loan, as the same may be amended, supplemented or modified.

“Net Award” means (a) the entire award payable to Landlord or Lender by reason
of a Condemnation, less any sums paid pursuant to a separate claim by Tenant for
(i) any furniture, fixtures and equipment owned by Tenant and affected by such
Condemnation, or (ii) Tenant’s relocation expenses; or (b) the entire proceeds
of any insurance policy by reason of a Casualty, in each case, less any expenses
incurred by Landlord and Lender in collecting such award or proceeds.

“Net Income” means, for any person for any period, the net income (or loss) of
such person on a consolidated basis for such period, after deduction of all
expenses, taxes and other proper charges, determined in accordance with GAAP,
for such period taken as a single accounting period; provided that there shall
be excluded (a) the income of any other person (other than a consolidated
subsidiary of such first person), except to the extent of the amount of cash
dividends and other cash distributions actually paid to such first person and
its subsidiaries during such period, and (b) the income or loss of any other
person accrued prior to the date it is merged into or consolidated with such
first person or any of its subsidiaries or the date that such other person’s
assets are acquired by such first person or any of its subsidiaries.

“Net Sublet Rent” is defined in Paragraph 21(h).

“Non-Preapproved Assignee” is defined in Paragraph 21(b).

 

-8-



--------------------------------------------------------------------------------

“Note” means any promissory note evidencing Landlord’s obligation to repay a
Loan, as the same may be amended, supplemented or modified.

“Partial Casualty” means any Casualty which does not constitute a Termination
Event.

“Partial Condemnation” means any Condemnation which does not constitute a
Termination Event.

“Permitted Asset Transfer” is defined in Paragraph 21(j).

“Permitted Change of Control” is defined in Paragraph 21(k).

“Permitted Encumbrances” means those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances, other than any Mortgage
or Assignment, listed on Exhibit C.

“Permitted Use” is defined in Paragraph 4(a).

“Permitted Violations” is defined in Paragraph 14.

“Person” means an individual, partnership, limited liability company,
association, corporation or other entity.

“PLL Insurance” is defined in Paragraph 16(b)(viii).

“Preapproved Sublet” is defined in Paragraph 21(c).

“Present Value” of any amount means such amount discounted by a rate per annum
which is the lower of (a) the Prime Rate at the time such present value is
determined or (b) five percent (5%) per annum.

“Prime Rate” means the interest rate per annum as published, from time to time,
in The Wall Street Journal as the “Prime Rate” in its column entitled “Money
Rate”. The Prime Rate may not be the lowest rate of interest charged by any
“large U.S. money center commercial banks” and Landlord makes no representations
or warranties to that effect. In the event The Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate (the “Discount Rate”) on
ninety-one (91) day bills (“Treasury Bills”) issued from time to time by the
United States Treasury at its most recent auction, plus three hundred
(300) basis points. If no such 91-day Treasury Bills are then being issued, the
Discount Rate shall be the discount rate on Treasury Bills then being issued for
the period of time closest to ninety-one (91) days.

“Property Action” is defined in Paragraph 10(b).

“Purchase and Sale Agreement” means the Purchase and Sale Agreement dated
October __, 2011 between Tenant, as seller, and Landlord, as buyer, as amended,
supplemented and modified.

 

-9-



--------------------------------------------------------------------------------

“Qualified Institutional Purchaser” means a bank, savings and loan association,
insurance company, investment company, employee benefit plan, investment advisor
registered under the Investment Advisors Act, that has at least Five Hundred
Million Dollars ($500,000,000.00) in discretionary assets under management, or a
private equity, venture capital or similar buyout fund with at least Five
Hundred Million Dollars ($500,000,000.00) of equity capital under management.

“Qualified Transferee” means a Qualified Institutional Purchaser; provided that,
on a pro forma basis, after giving effect to the applicable transaction, such
Qualified Institutional Purchaser, on a consolidated basis, has a ratio of Lease
Adjusted Funded Debt to EBITDAR of not more than 4.75 to 1.0 and EBITDAR of not
less than Sixty Million Dollars ($60,000,000.00).

“Real Property” is defined in Paragraph 1(a).

“Relevant Date” means (a) in the event of a Termination Notice pursuant to
Paragraph 18 with respect to a Condemnation, the date immediately prior to the
date on which the applicable Condemnation Notice is received, and (b) in the
event of a Termination Notice pursuant to Paragraph 18 with respect to a
Casualty, the date immediately prior to the date on which the applicable
Casualty occurs.

“Remaining Obligations” is defined in Paragraph 18(d).

“Remaining Sum” is defined in Paragraph 19(c).

“Renewal Date” is defined in Paragraph 5(b).

“Renewal Term” is defined in Paragraph 5(b).

“Rent” means, collectively, Basic Rent and Additional Rent.

“Requesting Party” is defined in Paragraph 25.

“Requisition” means a temporary requisition or confiscation of the use or
occupancy of all or a portion of the Leased Premises by any governmental
authority, civil or military, whether pursuant to an agreement with such
governmental authority in settlement of or under threat of any such requisition
or confiscation.

“Responding Party” is defined in Paragraph 25.

“Restoration Fund” is defined in Paragraph 19(a).

“Review Criteria” is defined in Paragraph 21(b).

“Set-Off” is defined in Paragraph 8(a).

“Site Assessment” is defined in Paragraph 10(c).

“Site Reviewers” is defined in Paragraph 10(c).

 

-10-



--------------------------------------------------------------------------------

“Specially Designated National or Blocked Person” is defined in Paragraph 38(n).

“Sponsor” is defined in Paragraph 6.

“State” means the State of California.

“Surviving Obligations” means any obligations of Tenant under this Lease, actual
or contingent, which arise on or prior to the expiration or prior termination of
this Lease or which survive such expiration or termination by their own terms.

“Tenant” is defined in the introductory Paragraph.

“Tenant’s Loan Agreements” is defined in Paragraph 28(b).

“Term” is defined in Paragraph 5(a).

“Termination Amount” means the entire Basic Rent for the remainder of the
current Term discounted to the Present Value, minus the amount of any Net Award
received (or to be received) by Landlord and Lender.

“Termination Date” is defined in Paragraph 18(c).

“Termination Event” means a Casualty or Condemnation described in Paragraph
18(a) or Paragraph 18(b).

“Termination Notice” is defined in Paragraph 18(a).

“Third Party Purchaser” is defined in Paragraph 21(i).

“Underground Vault” is defined in Paragraph 1.

“Vacant Parcel” is defined in Paragraph 1.

“Warranties” is defined in Paragraph 3(d).

“Wells Fargo Documents” is defined in Paragraph 21(f).

“Work” is defined in Paragraph 13(b).

3. Title and Condition .

(a) The Leased Premises is demised and let subject to (i) the terms of this
Lease, any Mortgage and Assignment in effect from time to time, (ii) the rights
of Deutsche Bank under the Deutsche Bank Sublease, (iii) the state of title of
the Leased Premises as of the Effective Date, including any Permitted
Encumbrances, (iv) any circumstances or conditions, as of the Effective Date,
which an accurate survey or physical inspection of the Leased Premises might
show, (v) all Legal Requirements, including any violation of any such Legal
Requirements, and (vi) the condition of the Leased Premises as of the Effective
Date, without representation

 

-11-



--------------------------------------------------------------------------------

or warranty by Landlord. Notwithstanding the foregoing, Tenant shall not be
subject to covenants, restrictions and conditions or Easements Agreements
recorded or entered into by Landlord after the Effective Date that diminish
Tenant’s rights or increase Tenant’s obligations under this Lease, unless Tenant
has consented to any such covenant, restriction and condition or Easements
Agreement in accordance with the terms and conditions of this Lease.

(b) Tenant acknowledges that the Leased Premises is in good condition and repair
as of the date of executing this Lease and that Tenant has used and occupied the
Leased Premises since April, 2001. LANDLORD LEASES AND WILL LEASE AND TENANT
TAKES AND WILL TAKE THE LEASED PREMISES IN ITS AS IS, WHERE IS AND WITH ALL
FAULTS CONDITION TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS LANDLORD
HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR SHALL
LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, WITH RESPECT TO ALL OR ANY PART OF THE LEASED PREMISES, INCLUDING ANY
WARRANTY OR REPRESENTATION AS TO (i) THE FITNESS, DESIGN OR CONDITION OF THE
LEASED PREMISES FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE
MATERIAL OR WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, INCLUDING
ANY LATENT OR PATENT DEFECT, (iv) LANDLORD’S TITLE THERETO, (v) VALUE,
(vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION, (viii) USE, (ix) CONDITION,
(x) MERCHANTABILITY, (xi) QUALITY, (xii) DESCRIPTION, (xiii) DURABILITY
(xiv) OPERATION, (xv) THE EXISTENCE OR PRESENCE OF ANY HAZARDOUS SUBSTANCE, OR
(xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LEGAL REQUIREMENT; AND ALL
RISKS RELATED TO ANY OF THE FOREGOING ARE TO BE BORNE BY TENANT. TENANT
ACKNOWLEDGES THAT THE LEASED PREMISES IS OF ITS SELECTION AND TO ITS
SPECIFICATIONS AND THAT THE LEASED PREMISES HAVE BEEN INSPECTED BY TENANT AND
ARE SATISFACTORY TO IT. IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE
LEASED PREMISES OF ANY NATURE, WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE
ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO AND LANDLORD SHALL NOT BE
RESPONSIBLE FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING STRICT LIABILITY IN TORT) RELATED TO THE LEASED PREMISES. THE
PROVISIONS OF THIS PARAGRAPH 3(b) HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD, EXPRESS, IMPLIED
OR CREATED BY APPLICABLE LAW, WITH RESPECT TO THE CONDITION OF THE LEASED
PREMISES.

(c) Tenant represents and warrants to Landlord that (i) Tenant and Deutsche Bank
have only the leasehold right of possession and use of the Leased Premises, as
provided herein, (ii) neither Tenant nor any agent, officer, employee, principal
or affiliate of Tenant has granted or knowingly suffered to exist any unrecorded
deeds, mortgages, land contracts, licenses, leases, subleases, assignments of
lease, options to purchase, agreements or other instruments adversely affecting
title to the Leased Premises or any lien, encumbrance, transfer of interest,
constructive trust, or other equity in the Leased Premises, and (iii) Tenant has
received no

 

-12-



--------------------------------------------------------------------------------

notice of any Casualty, Condemnation or pending or threatened special
assessments affecting the Leased Premises. The foregoing representations and
warranties and the representations and warranties provided by Tenant and
contained in the Purchase and Sale Agreement shall survive the date on which
this Lease is fully executed, provided, however, the representations and
warranties set forth in the Purchase and Sale Agreement shall survive in
accordance with and pursuant to the terms of the Purchase and Sale Agreement.

(d) Landlord hereby assigns to Tenant, without recourse or warranty whatsoever,
in conjunction with Landlord, the right to enforce all assignable warranties,
guaranties, indemnities, causes of action and similar rights (collectively
“Warranties”) which Landlord may have against any manufacturer, seller,
engineer, contractor or builder in respect of the Leased Premises. Such
assignment shall remain in effect until the expiration or earlier termination of
this Lease (unless Tenant or its affiliate or designee acquires the Leased
Premises, in which instance such assignment shall become permanent and
irrevocable with respect to the Leased Premises), whereupon such assignment
shall cease and all of the Warranties shall automatically revert to Landlord. In
confirmation of such reversion Tenant shall execute and deliver promptly any
commercially reasonable certificate or other document reasonably required by
Landlord. Landlord shall also retain the right to enforce any Warranties upon
the occurrence and during the continuance of an Event of Default. Tenant shall
use commercially reasonable efforts to enforce the Warranties in accordance with
their respective terms and shall co-operate with Landlord to the extent
necessary to permit Landlord to enforce such Warranties after the expiration or
earlier termination of this Lease. The foregoing requirement shall survive the
expiration or earlier termination of this Lease, for a period of twelve
(12) months.

(e) Tenant represents that the Deutsche Bank Lease and the Access Agreement are
the only lease, license, sublease or other agreement in effect as of the
Effective Date permitting a party other than Landlord or Tenant to use or occupy
the Leased Premises. A true, correct and complete copy of the Deutsche Bank
Lease, including all amendments and modifications thereto is attached hereto as
Exhibit J. Tenant shall promptly notify Landlord if it has knowledge of any or
receives notice of any default or breach of the Deutsche Bank Lease. Tenant
shall not modify, amend, alter, or supplement the Deutsche Bank Lease without
obtaining the prior, written consent of Landlord. A final copy of any
modification, amendment, or other agreement related to the Deutsche Bank Lease
shall be provided to Landlord upon the execution of such instrument after the
approval of Landlord is obtained as required in this Lease. As set forth in the
Deutsche Bank Lease SNDA, Tenant acknowledges that the Deutsche Bank Lease is
subordinate to this Lease and agrees to execute and use commercially reasonable
efforts (which, among other things, does not require litigation) to cause
Deutsche Bank to execute any further commercially reasonable assurances
requested by Landlord related to such subordination. At or prior to the exercise
of the next extension option available to Deutsche Bank under the Deutsche Bank
Lease (if Deutsche Bank exercises such option), Tenant will cooperate with
Landlord in clarifying the nature, scope and other requirements and mechanics
related to the right of first offer set forth in Section 8 of the Third
Amendment to the Deutsche Bank Lease, such cooperation shall include, without
limitation, Tenant providing Landlord with draft language (for Landlord’s review
and approval) that revises the current parameters and requirements related to
the exercise of, scope, nature and mechanics of the right of first offer.

 

-13-



--------------------------------------------------------------------------------

4. Use of Leased Premises; Quiet Enjoyment.

(a) Tenant may occupy and use the Leased Premises for general office use and
engineering and manufacturing uses associated with the manufacture, testing,
qualification, marketing and sale of communications related products, equipment
and services and related and similar uses (the “Permitted Use”) and for no other
purpose without the prior written consent of Landlord. Notwithstanding the
foregoing, Tenant may not use or occupy the Vacant Parcel for any purpose
without the prior written consent of Landlord. In addition to the foregoing, any
assignee’s use and occupancy of the Leased Premises must not diminish the market
value or impair the usefulness of the Leased Premises, as determined in
Landlord’s sole discretion, and the proposed use and occupancy of any assignee
must comply with this Lease in all other respects. Tenant shall be responsible
for obtaining and maintaining all permits, licenses, certificates of occupancy,
or any other items required by Law or any Legal Requirement with respect to
Tenant’s Permitted Use and occupancy of the Leased Premises. Tenant shall not
use or occupy or permit the Leased Premises to be used or occupied, nor do or
permit anything to be done in or on the Leased Premises, in a manner which would
or might (i) violate any Legal Requirement or Permitted Encumbrance, (ii) make
void or voidable or cause any insurer to cancel any insurance required by this
Lease, or make it difficult or impossible to obtain any such insurance at
commercially reasonable rates, (iii) make void or voidable, cancel or cause to
be cancelled or release any of the Warranties, (iv) cause structural injury to
any of the Improvements or (v) constitute a public or private nuisance or waste.
If during the Term Tenant’s use or occupancy of the Leased Premises is no longer
permitted by Law or any Legal Requirement, Tenant shall not have the right to
terminate this Lease.

(b) Subject to the provisions hereof, so long as no Event of Default has
occurred and is continuing, Tenant shall quietly hold, occupy and enjoy the
Leased Premises throughout the Term, without any hindrance, ejection or
molestation by Landlord, or any person claiming by, through or under Landlord,
with respect to matters that arise after the Effective Date; provided that
Landlord or its agents may enter upon and examine the Leased Premises during
normal business hours following forty-eight (48) hours’ prior written notice to
Tenant with a Tenant escort if requested by Tenant (except in the case of any
emergency, in which event no notice shall be required) for the purpose of
inspecting the Leased Premises, verifying compliance or non-compliance by Tenant
with its obligations hereunder and the existence or non-existence of an Event of
Default, showing the Leased Premises to prospective Lenders and purchasers,
making any repairs and taking such other action with respect to the Leased
Premises as is expressly permitted by any provision hereof; provided further,
however, that no access shall be permitted to those areas of the Leased Premises
for which a government security clearance is required for entry unless the
person(s) to be shown such area provides proof of the required security
clearance. Tenant shall permit inspection of the Leased Premises by any federal,
state, county or municipal officer or representative to determine if the Leased
Premises or any portion thereof complies with any Legal Requirement.

 

-14-



--------------------------------------------------------------------------------

5. Term.

(a) Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (as extended or renewed in accordance with the
provisions hereof, including any exercised Renewal Term, the “Term”), commencing
on the Effective Date (the “Commencement Date”) and ending on the last day of
the one hundred eightieth (180th) full calendar month next following the date
hereof (the “Expiration Date”).

(b) Provided that if, on or prior to the Expiration Date or any other Renewal
Date (as hereinafter defined) this Lease shall not have been terminated pursuant
to any provision hereof and no default or Event of Default exists under this
Lease, then on the Expiration Date and on the ten (10) year anniversary of the
Expiration Date (each such date, a “Renewal Date”), the Term shall be extended
for an additional period of ten (10) years and nine (9) years three hundred
sixty-four (364) days, respectively (each of the extension periods, a “Renewal
Term”), provided that Tenant shall have notified Landlord in writing at least
eighteen (18) months prior to such Renewal Date that Tenant has elected to so
extend this Lease as of the next Renewal Date. At Landlord’s request at any time
after the giving of a notice of renewal, Tenant shall execute a notice in
recordable form confirming such Renewal Date. Any such extension of the Term
shall be subject to all of the provisions of this Lease (except that Tenant
shall not have the right to any additional Renewal Terms except as otherwise
provided herein).

(c) If Tenant does not exercise any of its options pursuant to Paragraph 5(b) to
extend the Term for an additional Renewal Term, or if an Event of Default occurs
and is continuing, then Landlord shall have the right during the remainder of
the Term then in effect and, in any event, Landlord shall have the right during
the last eighteen (18) months of the Term, to (i) advertise the availability of
the Leased Premises for sale or reletting and to erect upon the Leased Premises
signs indicating such availability and (ii) show the Leased Premises to
prospective purchasers or tenants or their agents during Tenant’s normal
business hours upon forty-eight (48) hours’ prior written notice and with a
Tenant escort if requested by Tenant, provided, however, that no access shall be
permitted to those areas of the Leased Premises for which a government security
clearance is required for entry unless the person(s) to be shown such area
provides proof of the required security clearance.

6. Basic Rent.

(a) Tenant shall pay to Landlord for the Leased Premises during the Term, annual
rent in the amounts (“Basic Rent”) and on the dates (each, a “Basic Rent Payment
Date”) provided for in Exhibit D. Each payment of Basic Rent shall be made to
Landlord (or one or more other Persons as Landlord may designate) on each Basic
Rent Payment Date, without offset, abatement or deduction, pursuant to
Subparagraph (b) below.

(b) Each payment of Basic Rent shall be made to Landlord (or one or more other
Persons as Landlord may designate) via wire transfer of Federal Funds on each
Basic Rent Payment Date pursuant to wire transfer instructions delivered to
Tenant from Landlord.

(c) If, at any time, Tenant is owned directly or indirectly by one or more
private equity funds or other financial sponsors which receive a management fee
or other comparable distribution (“Sponsor”), Tenant, as the case may be, shall
cause each such Sponsor to enter into a Subordination Agreement substantially in
the form of Exhibit I, subordinating Sponsor’s right to collect its management
fee to Landlord’s right to collect Basic Rent under this Lease.

 

-15-



--------------------------------------------------------------------------------

7. Additional Rent.

(a) Tenant shall pay and discharge, as additional rent (collectively,
“Additional Rent”) the following costs and expenses:

(i) except as otherwise specifically provided herein, all Costs of Tenant,
Landlord (including, from and after an Event of Default, Landlord’s reasonable
internal Costs, but excluding those costs and expenses associated with the
day-to-day management by Landlord of this Lease) and any other Persons
specifically referenced herein which are incurred in connection or associated
with (A) the ownership, use, non-use, occupancy, monitoring, possession,
operation, condition, design, construction, maintenance, alteration, repair or
restoration of the Leased Premises, (B) the performance of any of Tenant’s
obligations under this Lease, (C) [omitted], (D) any Condemnation proceedings,
(E) the adjustment, settlement or compromise of any insurance claims (under
insurance policies maintained by or required to be maintained by Tenant under
this Lease) involving or arising from the Leased Premises, (F) the prosecution,
defense or settlement of any litigation involving or arising from the Leased
Premises, this Lease, (G) the exercise or enforcement by Landlord of any of its
rights under this Lease, (H) any amendment or supplement to or modification or
termination of this Lease requested by Tenant or reasonably necessitated by any
action of Tenant, including without limitation, as a result of any Event of
Default, (I) any act undertaken by Landlord (or its counsel) at the request of
Tenant, any act of Landlord performed on behalf of Tenant, or the review and
monitoring of compliance by Tenant with the terms of this Lease and applicable
Law, (J) Tenant’s failure to act promptly in an emergency situation of imminent
or reasonably foreseeable harm to persons or property and related to the Leased
Premises, (K) any and all fines, penalties, charges, or fees charged or levied
in connection with the Bell Contamination, and (L) all other items specifically
required to be paid by Tenant under this Lease;

(ii) if all or any portion of any installment of Basic Rent is due and not paid
by the applicable Basic Rent Payment Date, an amount (the “Late Charge”) equal
to five percent (5%) of the amount of such unpaid installment or portion thereof
to reimburse Landlord for its Costs and inconvenience incurred as a result of
Tenant’s delinquency, such Late Charge shall be levied from the applicable Basic
Rent Payment Date, notwithstanding the foregoing, if Tenant pays any installment
of Basic Rent after the date it is due but prior to the expiration of any grace
period provided in Paragraph 22(a)(i), then the Late Charge shall not be applied
to such payment of Basic Rent; and

(iii) interest, from the date such payment of Basic Rent or Additional Rent (as
applicable) was due and payable, at the rate (the “Default Rate”) of five
percent (5%) over the Prime Rate per annum on the following sums until paid in
full: (A) all overdue installments of Basic Rent from the respective due dates
thereof, (B) all overdue amounts of Additional Rent relating to obligations
which Landlord shall have paid on behalf of Tenant, from the date of payment
thereof by Landlord, and (C) all other overdue amounts of Additional Rent, from
the date when such amount becomes due; notwithstanding the foregoing, if Tenant
pays any

 

-16-



--------------------------------------------------------------------------------

installment of Basic Rent or Additional Rent after the date it is due but prior
to the expiration of any grace period provided in Paragraph 22(a)(i) or
Paragraph 7(b), then the Default Rate shall not be applied to such payment of
Basic Rent or Additional Rent (as applicable).

(b) Tenant shall pay and discharge any Additional Rent on the earlier of
(A) demand for payment by Landlord or (B) within five (5) Business Days of the
due date; provided that amounts which are billed to Landlord or any third party,
but not to Tenant, shall be paid within ten (10) Business Days after Landlord’s
demand for payment thereof. All payments of Additional Rent and all other
Monetary Obligations shall be paid by wire transfer pursuant Paragraph 6(b).

(c) In no event shall amounts payable under Paragraphs 7(a)(ii) and (iii) or
elsewhere in this Lease exceed the maximum amount permitted by applicable Law.

8. Net Lease; Non-Terminability.

(a) This is an absolute net lease and all Monetary Obligations shall be paid
without notice or demand, except as otherwise expressly set forth herein, and
without set-off, counterclaim, recoupment, abatement, suspension, deferment,
diminution, deduction, reduction or defense (collectively, a “Set-Off”).

(b) Except as otherwise expressly set forth herein, this Lease and the rights of
Landlord and the obligations of Tenant hereunder shall not be affected by any
event or for any reason or cause whatsoever foreseen or unforeseen.

(c) The obligations of Tenant hereunder shall be separate and independent
covenants and agreements, all Monetary Obligations shall continue to be payable
in all events (or, in lieu thereof, Tenant shall pay amounts equal thereto), and
the obligations of Tenant hereunder shall continue unaffected unless the
requirement to pay or perform the same shall have been terminated pursuant to an
express provision of this Lease. The obligation to pay Rent or amounts equal
thereto shall not be affected by any collection of rents by any governmental
body pursuant to a real property tax lien or otherwise. All Rent payable by
Tenant hereunder shall constitute “rent” for all purposes (including
Section 502(b)(6) of the Federal Bankruptcy Code).

(d) Except as otherwise expressly provided herein, Tenant shall have no right
and hereby waives all rights which it may have under any Law to (i) quit,
terminate or surrender this Lease or the Leased Premises, or (ii) exercise any
right of Set-Off of any Monetary Obligations.

9. Payment of Impositions.

(a) Tenant shall pay and discharge when due: all taxes (including real and
personal property taxes, franchise taxes, sales taxes, use taxes, gross receipts
tax, rent taxes, recordation taxes and documentary transfer taxes (subject to
the qualification set forth below in this Paragraph); all charges for any
Easement Agreement; all assessments and levies with respect to the Leased
Premises; all fines, penalties and other Costs in connection with noncompliance
of

 

-17-



--------------------------------------------------------------------------------

the Leased Premises with any applicable Law; all permit, inspection and license
fees in connection with Tenant’s use, occupancy or subleasing of the Leased
Premises; all rents and charges for water, sewer, utility and communication
services relating to the Leased Premises; all ground rents and all other public
charges, imposed upon or assessed against (i) Tenant, (ii) Tenant’s interest in
the Leased Premises, (iii) the Leased Premises, (iv) Landlord as a result of or
arising in respect of the acquisition, ownership, occupancy, leasing, use or
possession of the Leased Premises or as a result of any activity conducted on
the Leased Premises by Tenant, or Tenant’s agents, contractors, licensees,
employees or any sublessee, assignee or other Person occupying the Leased
Premises under or through Tenant, or (v) the Rent (collectively, the
“Impositions”); provided that nothing herein shall obligate Tenant to pay
(A) income, excess profits, franchise or other taxes of Landlord which are
determined on the basis of Landlord’s net income or net worth (unless such taxes
are in lieu of or a substitute for any other tax, assessment or other charge
upon or with respect to the Leased Premises which, if it were in effect, would
be payable by Tenant under the provisions hereof or by the terms of such tax,
assessment or other charge, e.g., any real property tax that is recharacterized
as a franchise tax), (B) any estate, inheritance, succession, gift or similar
tax imposed on Landlord, or (C) any capital gains tax imposed on Landlord in
connection with the sale of the Leased Premises to any Person. Upon expiration
of the Term (or any earlier termination of this Lease), Tenant shall pay
Landlord for unpaid taxes up to and including such date that shall become due
and owing thereafter. Landlord shall make a reasonable estimate of such unpaid
taxes based on the prior year’s tax bills, and shall perform a reconciliation
promptly after the actual information becomes available. In the event that any
ad valorem or other future real property tax (“Future Tax”) is decreed or
characterized by Law as an income tax and Tenant is thereby prohibited by any
applicable Law from paying such Future Tax pursuant to this Paragraph 9(a),
Landlord and Tenant agree that Basic Rent shall be adjusted by the amount
necessary to provide Landlord the same net yield as Landlord would have received
but for the implementation or characterization of such Future Tax. Prior to or
on the date the Future Tax takes effect, Landlord shall provide Tenant with
notice of the revised Basic Rent under this Lease. Landlord shall have the right
to require Tenant to pay, together with scheduled installments of Basic Rent,
the amount of the gross receipts or rent tax, if any, payable with respect to
the amount of such installment of Basic Rent. If any Imposition may be paid in
installments without interest or penalty, Tenant shall have the option to pay
such Imposition in installments, provided that such option to pay any Imposition
in installments shall not hinder or prevent Landlord from exercising any of its
rights set forth in this Lease. Tenant shall prepare and file all tax reports
required by governmental authorities which relate to the Impositions. Tenant
shall deliver to Landlord (1) copies of all settlements and notices pertaining
to the Impositions which may be issued by any governmental authority within ten
(10) days after Tenant’s receipt thereof, (2) receipts for payment of all taxes
required to be paid by Tenant hereunder within thirty (30) days after the due
date thereof, and (3) receipts for payment of all other Impositions within ten
(10) days after Landlord’s request therefor. Impositions shall include, without
limitation, any increase in any of the foregoing taxes, payments or costs based
upon construction of improvements on the Leased Premises or “changes in
ownership” (as defined in the California and Revenue Taxation Code) of the
Leased Premises, provided, however, Tenant shall not be obligated to pay an
amount equal to the increase in the Impositions solely due to such “changes in
ownership” that exceed two (2) “changes in ownership” in any ten (10)-year

 

-18-



--------------------------------------------------------------------------------

period, for purposes of clarity, Tenant shall remain responsible for the payment
of the Impositions in effect prior to the second “change in ownership”
referenced above. Notwithstanding the foregoing, Tenant shall not be responsible
for payment of documentary transfer taxes related to a sale of the Leased
Premises unless such sale occurs: (y) in connection with the termination of this
Lease and exercise of the Landlord’s remedies under this Lease following an
Event of Default or (z) (whether via foreclosure or a deed in lieu of
foreclosure) in connection with the exercise of the remedies of a Lender
following an Event of Default.

(b) Following the occurrence of an Event of Default caused by Tenant’s failure
to pay Basic Rent or Additional Rent (solely with respect to such items of
Additional Rent which also constitute Escrow Charges) when due (subject to any
notice or grace periods, as applicable) or if Landlord is required by a Lender
to escrow funds in connection with a Loan, Tenant shall pay to Landlord or
Lender such amounts (each an “Escrow Payment”) as required by Landlord or Lender
so that there shall be in an escrow account an amount sufficient to pay as they
become due the Escrow Charges that will accrue over such period of time as
Landlord or Lender shall reasonably require (provided, however, unless an Event
of Default exists and is continuing, Tenant shall not be required to pay to
Landlord Escrow Charges in excess of such Escrow Charges that accrue over the
successive twelve (12)-month period). As used herein, “Escrow Charges” means
(i) real estate taxes and assessments on or with respect to the Leased Premises
or payments in lieu thereof, (ii) premiums on any insurance required by this
Lease, (iii) regular and periodic payments due under any Easement Agreement,
(iv) any reserves for capital improvements, deferred maintenance, or repair
identified in and required or recommended in a property condition report or
similar engineering report obtained for the Leased Premises, and (v) after an
Event of Default, tenant improvements and leasing commissions. Landlord shall
determine the amount of the Escrow Charges (it being agreed that if required by
a Lender, such amount shall equal any corresponding escrow installments required
to be paid by Landlord) and the amount of each Escrow Payment. The Escrow
Payments shall not be commingled with other funds of Landlord or other Persons.
Unless required under any applicable Law, no interest thereon shall be due or
payable to Tenant. Landlord shall apply the Escrow Payments to the payment of
the Escrow Charges in such order or priority as Landlord or Lender shall
determine or as required by Law. If at any time the Escrow Payments theretofore
paid to Landlord shall be insufficient for the payment of the Escrow Charges,
Tenant, within fifteen (15) days after Landlord’s demand therefor, shall pay the
amount of the deficiency to Landlord.

(c) Tenant agrees to notify Landlord promptly of any changes to the amounts,
schedules, instructions for payment of any Impositions and premiums on any
insurance held under this Lease of which Tenant has obtained knowledge and
authorizes Landlord or Lender to obtain the bills for Impositions or Escrow
Charges directly from the appropriate authority or entity.

10. Compliance with Laws and Easement Agreements; Environmental Matters.

(a) Subject to Paragraph 10(m), Tenant shall, at its expense, comply with and
conform to, and cause the Leased Premises and any other Person occupying any
part of the Leased Premises to comply with and conform to, all Insurance
Requirements and all Legal

 

-19-



--------------------------------------------------------------------------------

Requirements (including all applicable Environmental Laws). Tenant shall not at
any time (i) cause, permit, or suffer to occur, any Environmental Violation or
any environmental lien whether due to the acts of Tenant or any of Tenant’s
agents, employees or contractors, (ii) permit any sublessee, assignee or other
Person occupying the Leased Premises under or through Tenant to cause, permit or
suffer to occur any Environmental Violation and, at the request of Landlord
(which request shall be made in Landlord’s sole and absolute discretion), Tenant
shall promptly remediate or undertake any other appropriate response action to
correct (including causing any third-party to undertake any appropriate actions
to remediate an Environmental Violation) any Environmental Violation, however
immaterial, or (iii) without the prior written consent of Landlord, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Real Property, regardless of
the depth thereof or the method of mining or extraction thereof. Any and all
reports prepared solely for or by Landlord with respect to the Leased Premises
shall be for the sole benefit of Landlord and no other Person shall have the
right to rely on any such reports.

(b) Tenant, at its sole cost and expense, will at all times promptly and
faithfully abide by, discharge and perform all of the covenants, conditions and
agreements contained in any Easement Agreement on the part of Landlord or the
occupier to be kept and performed thereunder. Tenant will not alter, modify,
amend or terminate any Easement Agreement, give any consent or approval
thereunder, or enter into any new Easement Agreement without, in each case,
obtaining the prior written consent of Landlord. Tenant agrees to reasonably
cooperate with Landlord, at Tenant’ sole cost and expense, in connection with
(a) the granting of easements, licenses, rights-of-way and other rights and
privileges in the nature of Easement Agreements reasonably necessary or
desirable for ownership and operation of the Leased Premises as herein provided;
(b) the execution of petitions to have the Leased Premises annexed to any
municipal corporation or utility district; and (c) the execution of amendments
to any covenants and restrictions affecting the Leased Premises; provided that,
in each case, such grant, release, dedication, transfer, amendment or government
action, or other action or agreement (any of the foregoing, a “Property Action”)
will not materially interfere with Tenant’s use and enjoyment of the Leased
Premises, and Landlord shall have delivered to Tenant a certificate representing
to Tenant the same. Subject to the provisions of this Paragraph 10(b), so long
as no Event of Default has occurred and is continuing, Landlord hereby agrees
not to alter, modify, amend or terminate any Easement Agreement, give any
consent or approval thereunder, or enter into any new Easement Agreement
without, in each case, obtaining the prior written consent of Tenant, which
consent shall not be unreasonably withheld, conditioned or delayed, provided,
however, if applicable Law requires that additional parking spaces be created to
ensure compliance with any zoning regulations related to the Leased Premises,
then Tenant shall construct on the Vacant Parcel such additional parking spaces
and ancillary structures as are needed in accordance with the terms and
conditions of Paragraph 13 of this Lease.

(c) Unless an emergency condition requires Landlord’s immediate or prompt entry
onto the Leased Premises, upon forty-eight (48) hours’ prior written notice from
Landlord, Tenant shall permit such persons as Landlord may reasonably designate
(“Site Reviewers”) to visit the Leased Premises during normal business hours,
with a Tenant escort if requested by Tenant, provided, however, that no access
shall be permitted to those areas of the Leased

 

-20-



--------------------------------------------------------------------------------

Premises for which a government security clearance is required for entry unless
the person(s) to be shown such area provides proof of the required security
clearance, and such visit shall be in a manner which does not unreasonably
interfere with Tenant’s operations and perform environmental site investigations
and assessments (“Site Assessments”) on the Leased Premises in any of the
following circumstances: (i) in connection with any sale, financing or
refinancing of the Leased Premises; (ii) within the six month period prior to
the expiration of the Term; (iii) if required by Lender or the terms of any
credit facility to which Landlord is bound; (iv) if an Event of Default exists;
(v) if required under any applicable Law; or (vi) at any other time that, in the
opinion of Landlord or Lender, a reasonable basis exists to believe that an
Environmental Violation or any condition that could reasonably be expected to
result in any Environmental Violation exists. Such Site Assessments may include
both above and below the ground testing for Environmental Violations and such
other tests as may be necessary, in the reasonable opinion of the Site
Reviewers, to conduct the Site Assessments including additional Site Assessments
that may be required as a result of any limited Phase II environmental report
prepared prior to the Effective Date or as may be required by Lender or any
provider of insurance for the Leased Premises. Tenant shall supply to the Site
Reviewers such historical and operational information regarding the Leased
Premises as may be in the possession of or readily accessible to Tenant and
reasonably requested by the Site Reviewers to facilitate the Site Assessments,
and shall make available for meetings with the Site Reviewers at the Leased
Premises, at a mutually convenient time during normal business hours,
appropriate personnel having knowledge of such matters. The cost of performing
and reporting any Site Assessments shall be paid by Tenant, provided, however,
the cost of performing the Site Assessments in subparagraphs (i) and (iii) above
shall be paid by Landlord.

(d) If an Environmental Violation occurs or is found to exist and, in Landlord’s
reasonable judgment, the cost of remediation of, or other response action with
respect to, the same is likely to exceed Two Hundred Fifty Thousand Dollars
($250,000) and the cost of remediation or other clean up activities related to
such Environmental Violation is not covered by the PLL Insurance, Tenant shall
provide to Landlord, within ten (10) days after Landlord’s request therefor,
adequate financial assurances, as determined in Landlord’s sole but reasonable
discretion, that Tenant will effect such remediation in accordance with
applicable Environmental Laws, and fulfill Tenant’s indemnification obligations
that could reasonably be expected to arise as a result of such Environmental
Violation. Such financial assurances shall be in an amount be not less than one
hundred twenty five percent (125%) of Landlord’s reasonable estimate, based upon
a Site Assessment performed pursuant to Paragraph 10(c), of the anticipated cost
of such remedial action in the following twelve (12) month period, with such
financial assurances being replenished and increased as necessary at the end of
each such 12-month period to reflect the anticipate cost of such remedial action
for the upcoming 12-month period. Tenant shall comply with all reasonable
requests of Landlord with respect to an Environmental Violation, including
without limitation (i) a request to effectuate a remediation of any
Environmental Violation, (ii) a request for Tenant to comply with any
Environmental Laws or to comply with any directive from a governmental
authority, or (iii) a reasonable request to take any action necessary to protect
human health and the environment.

(e) Notwithstanding any other provision of this Lease, if an Environmental
Violation occurs or is found to exist related to the Bell Contamination or is
caused by the acts or

 

-21-



--------------------------------------------------------------------------------

omissions of Tenant and the Term would otherwise terminate or expire, then, at
the option of Landlord, the Term shall be automatically extended beyond the date
of termination or expiration and this Lease shall remain in full force and
effect on a month-to-month basis beyond such date until the earlier to occur of
(i) the completion of all remedial action in accordance with applicable
Environmental Laws or (ii) the date specified in a written notice from Landlord
to Tenant terminating this Lease.

(f) If Tenant fails to comply with any requirement of any Environmental Law,
Landlord shall have the right (but no obligation) to take any and all actions as
Landlord shall deem necessary or advisable in order to comply with such
Environmental Law.

(g) Tenant shall notify Landlord on the earlier of (i) three (3) Business Days
after obtaining knowledge thereof or (ii) the date on which notice is required
to be delivered to any governmental authority under applicable Environmental
Law, or contemporaneous with notice being provided to any governmental
authority, with respect to (x) any Environmental Violation (or alleged
Environmental Violation), (y) spill or release of any Hazardous Substances that
could reasonably be expected to result in a claim or liability under
Environmental Law, or (z) noncompliance with any of the covenants contained in
this Paragraph 10, and shall forward to Landlord promptly copies of all orders,
reports, notices, permits, applications or other communications relating to any
such violation or noncompliance.

(h) All future leases, subleases or concession agreements relating to the Leased
Premises entered into by Tenant shall contain covenants of the other party
thereto which are identical to the covenants contained in Paragraph 10(a).

(i) Tenant shall, from time to time but, unless an Event of Default exists and
is continuing, not more often than once in any twelve (12)-month period, upon
Landlord’s reasonable request, provide Landlord with evidence (a duly authorized
and executed officer’s certificate from Tenant shall be sufficient evidence)
satisfactory to Landlord that the Leased Premises complies with all Legal
Requirements or is exempt from compliance with such Legal Requirements.

(j) Unless otherwise directed by Landlord, Tenant shall, at its sole cost and
expense, remove or close any tanks (above or under ground) installed by or on
behalf of Tenant or with Tenant’s consent at the Leased Premises prior to the
termination or expiration of the Term. Tenant shall: (i) remove any such tanks,
their contents, and associated equipment and piping at the Leased Premises in
accordance with Environmental Law; (ii) close any such tanks in accordance with
Environmental Law; (iii) perform any Site Assessments reasonably necessary to
determine whether the prior use of or removal or closure procedures with respect
to any such tanks resulted in an Environmental Adverse Condition; (iv) remediate
all Environmental Adverse Conditions associated with any such tanks in
accordance with this subparagraph; and (v) notify, as required, all appropriate
Governmental Authorities of the closure and removal of any regulated tanks in
accordance with Environmental Law. In the event that Landlord notifies Tenant
that any or all of the tanks may remain on the Leased Premises at the
termination or expiration of the Term, Tenant shall take all appropriate actions
to ensure that the tanks are then in good working order, are emptied of all
contents, are in compliance with all

 

-22-



--------------------------------------------------------------------------------

Environmental Laws, and do not constitute an Environmental Adverse Condition at
the termination or expiration of the Term. Prior to the termination or
expiration of the Term, Tenant shall provide Landlord with (x) proof of closure
or removal of any such tanks installed by or on behalf of Tenant or with
Tenant’s consent, (y) copies of all Site Assessments performed in conjunction
with the closure or removal of any such tanks, and (z) all documentation of the
regulatory status of all tanks at the Leased Premises (whether or not Landlord
has allowed Tenant to leave in place any tanks at the Leased Premises).

(k) Tenant shall, within sixty (60) days after the date hereof, either
(i) supply an asbestos survey in form and substance reasonably acceptable to
Landlord and Lender (if applicable), certifying that no asbestos exists at the
Leased Premises; or (ii) implement an Asbestos Operations and Maintenance Plan
in form and substance reasonably satisfactory to Landlord and Lender (if
applicable), that complies with (x) employee awareness, notification,
recordkeeping and other OSHA requirements applicable to ACM and presumed
asbestos containing materials and (y) EPA’s guidance entitled “Managing Asbestos
in Place: A Building Owner’s Guide to Operations and Maintenance Programs”.

(l) Tenant expressly acknowledges and agrees to the following with respect to
the investigation and testing activities (including the existing testing wells)
being performed by Bell Industries, Inc. (“Bell Industries”) at the Leased
Premises related to the contamination by Bell Industries of a portion of the
Leased Premises (the “Bell Contamination”): (i) if Bell Industries fails to
perform any testing, remediation or other activities required by any and all
Legal Requirements and any governmental authority requires Landlord to undertake
such testing, remediation or any other activities, that Tenant shall be
responsible for and undertake (in accordance with all Legal Requirements) such
testing, remediation or other activities all in accordance with the terms and
conditions set forth in this Lease (including, without limitation, the
requirement that financial assurances be provided to Landlord with respect to
any such activities as required in this Lease), provided, however, Landlord
shall cooperate (at no cost and expense to Landlord) in any legal action against
Bell Industries in connection with such work and activities, (ii) Tenant shall
promptly provide Landlord with any and all test results, agreements, reports, or
other notices received related to the Bell Contamination, (iii) any closure of
the testing wells or other work at the Leased Premises performed or entered into
pursuant to the Access Agreement dated March 11, 2008 (as amended or extended),
between Tenant, Bell Industries and URS Corporation (as Bell Industries’
consultant and contractor related to the Bell Contamination) (the “Access
Agreement”) shall not be conducted without the prior, written consent of
Landlord (to be granted or withheld in Landlord’s reasonable discretion),
(iv) at Landlord’s request, Tenant shall assign all of its right, title and
interest in the Access Agreement to Landlord, and (v) Tenant shall not alter,
amend, modify, or change the Access Agreement in any manner without the prior,
written consent of Landlord (to be granted or withheld in Landlord’s sole
discretion).

(m) Notwithstanding anything to the contrary set forth in this Paragraph 10 but
except with respect to the Bell Contamination for which Tenant is responsible
(in the event Bell Industries fails to perform its obligations related to the
Bell Contamination and solely if Landlord or Tenant are required to undertake
any actions related to the Bell Contamination by Law) as provided in this Lease,
provided no Event of Default exists under this Lease and if

 

-23-



--------------------------------------------------------------------------------

Tenant has maintained the PLL Insurance in accordance with the terms and
conditions of this Lease, Tenant shall not be responsible for the cost of any
remediation or clean up of any Environmental Violation or remediation of any
Environmental Adverse Condition at the Leased Premises caused solely by a
third-party not using and occupying the Leased Premises beyond the extent of the
coverage provided under the PLL Insurance required to be obtained and maintained
in accordance with this Lease. The foregoing shall not limit Tenant’s
responsibility for and Tenant shall be responsible for any and all Environmental
Violations or remediation of any Environmental Adverse Conditions caused by
Tenant or any of Tenant’s agents, employees, contractors, subtenants, assignees,
licensees, or any other Person using, occupying or gaining access to the Leased
Premises by or through Tenant.

11. Liens; Recording.

(a) Tenant shall not, directly or indirectly, create or permit to be created or
to remain and shall promptly discharge or remove any lien, levy or encumbrance
on the Leased Premises or on any Rent or any other sums payable by Tenant under
this Lease, other than any Mortgage or Assignment, the Permitted Encumbrances
and any mortgage, lien, encumbrance or other charge created by or resulting
solely from any act or omission of Landlord. NOTICE IS HEREBY GIVEN THAT
LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR
TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE LEASED
PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY
SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LANDLORD IN AND TO THE LEASED PREMISES. LANDLORD MAY AT ANY TIME POST ANY
NOTICES ON THE LEASED PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.
Landlord may record, at its election, notices of non-responsibility pursuant to
California Civil Code Section 3094 in connection with any work performed by
Tenant at the Leased Premises.

(b) Tenant shall execute, deliver and (following the execution of Landlord
thereof) record, file or register (collectively, “record”) a commercially
reasonable memorandum of this Lease, and a memorandum memorializing any
amendment or supplement hereto or thereto, to be recorded in such manner and in
such places as may be required or permitted by any present or future Law in
order to protect the validity and priority of this Lease.

12. Maintenance and Repair.

(a) Tenant shall complete the repairs listed on Schedule 12(a) (the “Immediate
Repairs”) and the retrofits listed on Schedule 12(b) (the “ADA Retrofits”) no
later than December 31, 2011. Upon completion of the Immediate Repairs and ADA
Retrofits and Tenant shall deliver to Landlord: (i) lien waivers satisfactory to
Landlord from the general contractor(s) or any major subcontractor(s) performing
such Immediate Repairs and ADA Retrofits and (ii) a certificate of Tenant,
signed by an officer of Tenant, stating that the Immediate Repairs and ADA
Retrofits have been fully completed and comply with the applicable requirements
of this Lease and with all Legal Requirements.

 

-24-



--------------------------------------------------------------------------------

(b) Tenant shall at all times maintain the Leased Premises in as good repair,
appearance and condition as they are on the date hereof (and as if all Immediate
Repairs had been made on the date hereof) and fit to be used for the Permitted
Use in accordance with the better of the practices generally recognized as then
acceptable by other companies in Tenant’s industry, and (ii) the Equipment, in
as good mechanical condition as it was on the later of the date hereof or the
date of its installation, except for ordinary wear and tear. Tenant shall take
every other action necessary or reasonably appropriate for the preservation and
safety of the Leased Premises and the life safety of any occupants of the Leased
Premises or their invitees. Tenant shall promptly make all Alterations of every
kind and nature, whether foreseen or unforeseen, which may be required to comply
with the foregoing requirements of this Paragraph 12(b) or to comply with any
Legal Requirement. Landlord shall not be required to make any Alteration,
whether foreseen or unforeseen, or to maintain the Leased Premises in any way,
and Tenant hereby expressly waives any right which may be provided for in any
Law now or hereafter in effect to make Alterations at the expense of Landlord or
to require Landlord to make Alterations, except for Alterations to repair damage
caused by the acts of Landlord, its agents, employees or contractors. Any
Alteration made by Tenant pursuant to this Paragraph 12 shall be made in
conformity with the provisions of Paragraph 13. Tenant hereby agrees and
covenants not to commit or permit the Leased Premises to suffer waste, and shall
take all precautions reasonably necessary to prevent waste from occurring at the
Leased Premises.

(c) If any Improvement, now constructed or hereafter constructed by Tenant or at
Tenant’s request, shall (i) encroach upon any setback or any property, street or
right-of-way adjoining the Leased Premises, (ii) violate any zoning
restrictions, including without limitation height or set-back restrictions, or
the provisions of any restrictive covenant affecting the Leased Premises,
(iii) hinder or obstruct any Easement Agreement to which the Leased Premises is
subject or (iv) impair the rights of others in, to or under any of the
foregoing, Tenant shall, promptly after receiving notice or otherwise acquiring
knowledge thereof, either (A) obtain from all necessary parties waivers or
settlements of all claims, liabilities and damages resulting from each such
encroachment, violation, hindrance, obstruction or impairment, whether the same
shall affect Landlord, Tenant or both, or (B) take such action as shall be
reasonably necessary to remove all such encroachments, hindrances or
obstructions and to end all such violations or impairments, including, if
necessary, making Alterations.

(d) Tenant waives and releases any right it may have to make repairs at
Landlord’s expense or to quit the Leased Premises under Sections 1941, 1942(a)
and 1932(1) of the California Civil Code or any other statute now or hereafter
in effect which would otherwise afford Tenant the right to make repairs at
Landlord’s expense or to terminate this Lease because of Landlord’s failure to
keep the Leased Premises in good order, condition and repair.

13. Alterations and Improvements.

(a) Tenant shall not make (i) any non-structural Alterations to the Leased
Premises that cost more than Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate for each Lease Year during the Term (such amount to be pro rated
for the first Lease Year and last Lease Year of the Term) or (ii) any structural
Alterations to the Leased Premises, without

 

-25-



--------------------------------------------------------------------------------

having first obtained the prior written consent of Landlord. Tenant shall not
construct upon the Real Property any additional buildings without having first
obtained the prior written consent of Landlord and Lender. Landlord shall have
the right to require Tenant to remove any Alterations except for those
Alterations required by Law or for which Landlord has agreed in writing that
removal will not be required prior to the date such Alteration was installed at
the Leased Premises. Notwithstanding the foregoing, during the initial three
(3) Lease Years, Tenant shall be permitted to perform Alterations related to the
creation of a secure area in connection with requirements imposed by Law (if
applicable) or any governmental authorities upon Tenant as a result of any
contracts or work performed for governmental entities at the Leased Premises,
provided, Tenant shall provide Landlord with notice prior to performing such
Alterations and such Alterations shall: (v) be non-structural, (w) not cost, in
the aggregate, in excess of Five Hundred Thousand Dollars ($500,000), (x) not
impact or alter more than 75,000 square feet of the Leased Premises, (y) not
result in a use at the Leased Premises not permitted pursuant to Paragraph 4 of
this Lease, and (z) otherwise comply with the terms and conditions of this
Paragraph 13.

(b) If Tenant makes any Alterations pursuant to this Paragraph 13 or as required
by Paragraph 12 or 17 (such Alterations and actions being hereinafter
collectively referred to as “Work”), then (i) the market value of the Leased
Premises shall not be lessened by any such Work or its usefulness impaired,
(ii) all such Work shall be performed by Tenant in a good and workmanlike
manner, (iii) all such Work shall be expeditiously completed in compliance with
all Legal Requirements, (iv) all such Work shall comply with the requirements of
all insurance policies required to be maintained by Tenant hereunder, (v) if any
such Work involves the replacement of Equipment or parts thereto, all
replacement Equipment or parts shall have a value and useful life equal to the
greater of (A) the value and useful life on the date hereof of the Equipment
being replaced or (B) the value and useful life of the Equipment being replaced
immediately prior to the occurrence of the event which required its replacement
(assuming such replaced Equipment was then in the condition required by this
Lease), (vi) Tenant shall promptly discharge or remove all liens filed against
the Leased Premises arising out of such Work, (vii) Tenant shall procure and pay
for all permits and licenses required in connection with any such Work,
(viii) the product and results of all such Work (except for all personal
property and all trade fixtures, machinery, office, manufacturing and warehouse
equipment which are not necessary to the operation of the Leased Premises or
Improvements) shall be the property of Landlord and shall be subject to this
Lease, and Tenant shall execute and deliver to Landlord any commercially
reasonable document requested by Landlord evidencing the assignment to Landlord
of all estate, right, title and interest (other than the leasehold estate
created hereby) of Tenant or any other Person thereto or therein, and (ix) if
such Alterations will cost in excess of Seven Hundred Fifty Thousand Dollars
($750,000), Tenant shall comply, to the extent requested by Landlord or required
by this Lease, with the provisions of Paragraph 19(a), whether or not such Work
involves restoration of the Leased Premises.

14. Permitted Contests.

Notwithstanding any other provision of this Lease but subject to the
requirements in this Paragraph 14, Tenant shall not be required to (a) pay any
Imposition, (b) discharge or remove any lien referred to in Paragraph 11 or 13
or (c) take any action with respect to any

 

-26-



--------------------------------------------------------------------------------

encroachment, violation, hindrance, obstruction or impairment referred to in
Paragraph 12(c) (such non-compliance with the terms hereof being hereinafter
referred to collectively as “Permitted Violations”) and may dispute or contest
the same, so long as at the time of such non-compliance no Event of Default
exists and so long as Tenant shall contest, in good faith, the existence, amount
or validity thereof, the amount of the damages caused thereby, or the extent of
its or Landlord’s liability therefor by appropriate proceedings which shall
operate during the pendency thereof to prevent or stay (i) the collection of, or
other realization upon, the Permitted Violation so contested, (ii) the sale,
forfeiture or loss of the Leased Premises or any Rent to satisfy or to pay any
damages caused by any Permitted Violation, (iii) any interference with the use
or occupancy of the Leased Premises, (iv) any interference with the payment of
any Rent, (v) the cancellation or increase in the rate of any insurance policy
or a statement by the carrier that coverage will be denied or (vi) the
enforcement or execution of any injunction, order or Legal Requirement with
respect to the Permitted Violation. Tenant shall provide Landlord security
(which might include cash escrows or posting a Letter of Credit) which is
satisfactory, in Landlord’s reasonable judgment, to assure that such Permitted
Violation is corrected, including all Costs, interest and penalties that may be
incurred or become due in connection therewith, provided, however, no security
shall be required of Tenant so long as the Cost to correct such Permitted
Violation is not reasonably expected to exceed One Hundred Fifty Thousand
Dollars ($150,000). While any proceedings which comply with the requirements of
this Paragraph 14 are pending and the required security is held by Landlord,
Landlord shall not have the right to correct any Permitted Violation thereby
being contested unless Landlord is required by Law to correct such Permitted
Violation and Tenant’s contest does not prevent or stay such requirement as to
Landlord. Each such contest shall be promptly and diligently prosecuted by
Tenant to a final conclusion, except that Tenant, so long as the conditions of
this Paragraph 14 are at all times complied with, has the right to attempt to
settle or compromise such contest through negotiations. Tenant shall pay any and
all losses, judgments, decrees and Costs in connection with any such contest and
shall, promptly after the final determination of such contest, fully pay and
discharge the amounts which shall be levied, assessed, charged or imposed or be
determined to be payable therein or in connection therewith, together with all
penalties, fines, interest and Costs thereof or in connection therewith, and
perform all acts the performance of which shall be ordered or decreed as a
result thereof. No such contest shall subject Landlord to the risk of any civil
or criminal liability.

15. Indemnification.

(a) Tenant shall pay, protect, indemnify, defend, save and hold harmless
Landlord, Lender and all other Indemnitees from and against any and all
liabilities, losses, damages (including punitive damages), penalties, Costs
(including attorneys’ fees and expenses), causes of action, suits, claims,
demands or judgments of any nature whatsoever, howsoever caused, without regard
to the form of action and whether based on strict liability, gross negligence,
negligence or any other theory of recovery at law or in equity, (except as
caused by the willful misconduct of Landlord or its agents, employees or
contractors) arising from (i) any matter pertaining to the acquisition (or the
negotiations leading thereto), ownership, leasing, use, non-use, occupancy,
operation, management, condition, design, construction, maintenance, repair or
restoration of the Leased Premises; (ii) any Casualty in any manner arising from
the Leased Premises, whether or not Indemnitee has or should have knowledge or
notice of any defect or

 

-27-



--------------------------------------------------------------------------------

condition causing or contributing to said Casualty; (iii) any violation by
Tenant of (A) any provision of this Lease (including any representation or
warranty), (B) any contract or agreement to which Tenant is a party, (C) any
Legal Requirement or (D) any Permitted Encumbrance or any encumbrance Tenant
consented to or the Mortgage or Assignment; or (iv) any alleged, threatened or
actual Environmental Violation, including (A) liability for response costs and
for costs of removal and remedial action incurred by the United States
Government, any state or local governmental unit or any other Person, or damages
from injury to or destruction or loss of natural resources, including the
reasonable costs of assessing such injury, destruction or loss, incurred
pursuant to Sections 107 or 113 of CERCLA, or any successor section or act or
provision of any similar state or local Law, (B) liability for costs and
expenses of abatement, correction or clean-up, fines, damages, response costs or
penalties which arise from the provisions of any of the other Environmental Laws
and (C) liability for personal injury or property damage arising under any
statutory or common-law tort theory, including damages assessed for the
maintenance of a public or private nuisance or for carrying on of a dangerous
activity. Notwithstanding the foregoing, Tenant’s liability pursuant to the
indemnity obligations set forth in this Paragraph 15 shall be subject to the
limitations (if any and if applicable) set forth in Paragraph 10(m) related to
Environmental Violations at the Leased Premises.

(b) In case any action or proceeding is brought against any Indemnitee by reason
of any such claim, (i) such Indemnitee shall notify Tenant to resist or defend
such action or proceeding, and such Indemnitee will cooperate and assist in the
defense of such action or proceeding if reasonably requested to do so by Tenant
and (ii) Tenant may, except during the continuance of an Event of Default,
retain its own counsel (which counsel shall be approved by and acceptable to
Landlord) and defend such action. In the event of an Event of Default, Landlord
shall have the right to select counsel and the fees and expenses of such counsel
shall be paid by Tenant.

(c) The obligations of Tenant under this Paragraph 15 shall survive any
termination, expiration or rejection in bankruptcy of this Lease.

16. Insurance.

(a) Each policy of insurance listed on Schedule 16(a) attached hereto (the
“Existing Insurance Policies”) is in full force and effect and all premiums due
with respect thereto have been paid. There are no claims outstanding or pending
related to the Leased Premises under any Existing Insurance Policies.

(b) Tenant shall obtain, pay for and maintain the following insurance on or in
connection with the Leased Premises:

(i) Insurance against all risk of physical loss or damage to the Improvements
and Equipment as provided under “Special Causes of Loss” form coverage,
including the perils of hail, windstorm, flood coverage, earthquake and acts of
terrorism, in amounts not less than the actual replacement cost of the
Improvements and Equipment without deduction for depreciation, provided, the
amount of earthquake coverage need not be for the actual replacement cost but

 

-28-



--------------------------------------------------------------------------------

must be in an amount not less than Ten Million Dollars ($10,000,000). Tenant
shall have the option, but shall not be required, to purchase coverage against
perils not included in its Special Causes of Loss coverage from another insurer
on a “Difference in Conditions” form or through a stand-alone policy. Such
policies shall contain Replacement Cost and Agreed Amount Endorsements and “Law
and Ordinance” coverage (at full replacement cost) and Joint Loss Agreements.
Such policies and endorsements shall contain deductibles not more than $200,000
per occurrence, provided, however, the deductible for the earthquake insurance
shall be no more than five percent (5%) of the replacement cost for the
Improvements following any applicable earthquake. Such policies shall name
Landlord as a Named Insured for the Improvements and loss payee for income, and
Lender as mortgagee/loss payee, with respect to the Leased Premises.

(ii) Comprehensive Boiler and Machinery/Equipment Breakdown Insurance on any of
the Equipment or any other equipment on or in the Leased Premises, in an amount
not less than the full replacement cost of the Improvements per accident for
damage to property (and which may be carried as part of the coverage required
under clause (i) above or pursuant to a separate policy or endorsement). If such
coverage is provided pursuant to a separate Boiler and Machinery policy or
endorsement, Tenant will obtain a Joint Loss Agreement. Either such Boiler and
Machinery policy endorsements or the Special Causes of Loss policy required in
clause (i) above shall include at least $1,000,000 per incidence for
Off-Premises Service Interruption, Expediting Expenses, Ammonia Contamination,
and Hazardous Materials Clean-Up Expense and may contain a deductible not to
exceed $200,000. Such policies shall name Landlord as Named Insured for the
Improvements and loss payee for income and Lender as loss payee with respect to
the Leased Premises.

(iii) Business Income/Extra Expense Insurance at limits sufficient to cover 100%
of the period of indemnity not less than twelve (12) months from time of loss.
Such policies shall name Landlord and Lender as Loss Payees with respect to the
Leased Premises.

(iv) Commercial General Liability Insurance against claims for personal injury,
bodily injury, death, accident or property damage occurring on, in or as a
result of the use of the Leased Premises, in an amount not less than $1,000,000
per Occurrence/$2,000,000 Annual Aggregate and $2,000,000 Products/Completed
Operations Annual Aggregate on an occurrence basis. Coverage shall also include
elevators/escalators (if any), independent contractors, contractual liability
and Products/Completed Operations Liability coverage. Such policies shall
include Landlord and Lender as Additional Insureds with respect to the Leased
Premises.

(v) Business Automobile Liability Insurance (including Owned – if any; Non-Owned
and Hired Automobile Liability) in an amount of $1,000,000 Combined Single
Limit.

(vi) Workers’ Compensation insurance in the amount required by applicable Law.

(vii) Employers’ Liability insurance covering all persons employed by Tenant in
connection with any work done on or about the Leased Premises in the amount of
$1,000,000 per accident, $1,000,000 per illness, per employee, and $1,000,000
per illness, in the aggregate. Landlord reserves the right to have evidence
shown that any self-insurance program has been accepted by the State.

 

-29-



--------------------------------------------------------------------------------

(viii) Excess/Umbrella Liability in an amount of not less than $25,000,000 which
includes Follow Form coverage for Commercial General Liability, Business
Automobile Liability and Employers’ Liability coverages.

(ix) During any period in which substantial Alterations at the Leased Premises
are being undertaken, builder’s risk insurance covering the total completed
value, including all hard and soft costs (which shall include business
interruption coverage) with respect to the Improvements being constructed,
altered or repaired (on a completed value, non-reporting basis), replacement
cost of work performed and equipment, supplies and materials furnished in
connection with such construction, alteration or repair of Improvements or
Equipment, together with such other endorsements as Landlord may reasonably
require, and general liability, worker’s compensation and automobile liability
insurance with respect to the Improvements being constructed, altered or
repaired, in such form and in such amounts as Landlord may reasonably require.
Such policies (except for the worker’s compensation policy) shall name Landlord
and Lender as Additional Insureds, as applicable.

(x) Pollution Legal Liability insurance (“PLL Insurance”) on or in connection
with the Leased Premises. The PLL Insurance shall cover unknown on-site
pollution conditions (including cleanup, personal injury, bodily injury, and
property damage), unknown off-site pollution conditions (including cleanup,
personal injury, bodily injury, and property damage), mold/fungi and business
interruption. The PLL Insurance shall be in effect for a minimum of ten
(10) years for historical pollution conditions, five (5) years for operational
and future pollution conditions and Landlord and Lender (if any) shall be
included as an additional insured on the PLL Insurance policy. The PLL Insurance
shall provide a minimum of Five Million Dollars ($5,000,000.00) in coverage per
occurrence and in the aggregate for the Leased Premises.

(xi) Such other insurance (or other terms with respect to any insurance required
pursuant to this Paragraph 16, including without limitation amounts of coverage,
deductibles, form of mortgagee clause) on or in connection with the Leased
Premises as Landlord or Lender may require, in its or their commercially
reasonable discretion.

(c) The insurance required by Paragraph 16(b) shall be written by companies
having a Best’s rating of A: X or above (or such lower rating as may be approved
by Landlord) and are authorized, licensed or allowed to write insurance policies
by, the State Insurance Department (or its equivalent) for the states in which
the Leased Premises is located. The insurance policies (i) shall be for such
terms as Landlord may reasonably approve and (ii) shall be in amounts sufficient
at all times to satisfy any coinsurance requirements thereof. If said insurance
or any part thereof shall expire, be withdrawn, become void, voidable,
unreliable or unsafe for any reason, including a breach of any condition thereof
by Tenant or the failure or impairment of the capital of any insurer, Tenant
shall immediately obtain new or additional insurance reasonably satisfactory to
Landlord.

 

-30-



--------------------------------------------------------------------------------

(d) Each insurance policy referred to in clauses (i), (ii), (iii) and (ix) of
Paragraph 16(b) shall contain standard non-contributory mortgagee clauses in
favor of and reasonably acceptable to Lender. Each policy required by any
provision of Paragraph 16(b) may not be cancelled or allowed to lapse on any
renewal date of such insurance policy except after thirty (30) days’ prior
written notice to Landlord and Lender, except ten (10) days in the event of
non-payment of any premium for an insurance policy. If notice of modification of
insurance policies becomes commercially available, it must be purchased; if such
notice is not part of the Existing Insurance Policies, then Tenant must provide
said 30 days notice to Landlord.

(e) Tenant shall pay as they become due all premiums for the insurance required
by Paragraph 16(b), shall renew or replace each policy and deliver to Landlord
evidence of the payment of the full premium therefor or installment then due per
agreed payment terms, and shall promptly deliver to Landlord all original
certificates of insurance evidencing such coverages or, if requested by Landlord
or required by Lender, copies of original or certified policies. All
certificates of insurance (including liability coverage) provided to Landlord
and Lender shall be on ACORD Form 28 (2003/10) for Property Coverages or ACORD
Form 25 Liability Coverages (or its equivalent in Landlord’s reasonable
discretion) and include copies of applicable endorsements if required to satisfy
the coverage requirements of this Lease.

(f) Anything in this Paragraph 16 to the contrary notwithstanding, any insurance
which Tenant is required to obtain pursuant to Paragraph 16(b) may be carried
under a “blanket” policy or policies covering other properties of Tenant or
under an “umbrella” policy or policies covering other liabilities of Tenant, as
applicable; provided that, such blanket or umbrella policy or policies otherwise
comply with the provisions of this Paragraph 16, and upon request, Tenant shall
provide to Landlord a Statement of Values which may be reviewed annually and
shall be amended to the extent determined necessary by Landlord based on revised
Replacement Cost Valuations. A copy of the original or a certified copy of each
such blanket or umbrella policy shall promptly be delivered to Landlord if
requested by Landlord.

(g) Tenant shall not carry separate insurance concurrent in form or contributing
in the event of a Casualty with that required in this Paragraph 16 unless
(i) Landlord and Lender are included therein as Named Insureds, Additional
Insureds, Mortgagee and with Loss Payable as provided herein, and (ii) such
separate insurance complies with the other provisions of this Paragraph 16.
Tenant shall immediately notify Landlord of such separate insurance and shall
deliver to Landlord the original policies or certified copies thereof.

(h) Each policy (other than workers’ compensation coverage or any other coverage
prohibited by law) shall contain an effective waiver by the carrier against all
claims for payment of insurance premiums against Landlord and shall contain a
full waiver of subrogation against the Landlord.

(i) The proceeds of any insurance required under Paragraph 16(b) shall be
payable as follows:

(i) proceeds payable under clauses (iv), (v), (vi), (vii) and (viii) of
Paragraph 16(b) and proceeds attributable to the general liability coverage of
construction/alterations insurance under clause (ix) of Paragraph 16(b) shall be
payable to the Person entitled to receive such proceeds; and

 

-31-



--------------------------------------------------------------------------------

(ii) proceeds of insurance required under clauses (i), (ii) and (iii) of
Paragraph 16(b) and proceeds attributable to construction/alterations insurance
(other than its general liability coverage provisions) under clause (ix) of
Paragraph 16(b) shall be payable to Landlord or Lender and applied as set forth
in Paragraph 17 or, if applicable, Paragraph 18. Tenant shall apply the Net
Award to restoration of the Leased Premises in accordance with the applicable
provisions of this Lease unless a Termination Event shall have occurred and
Tenant has given a Termination Notice.

17. Casualty and Condemnation.

(a) Tenant shall give Landlord prompt notice of the occurrence of any Casualty
at the Leased Premises, provided, however, (unless Landlord notifies Tenant that
it is required to provide notice of any and all Casualties at the Leased
Premises to its Lender under any documents related to a Loan), Tenant shall not
be required to notify Landlord of any Casualty where the award and cost of
repair following such Casualty are not reasonably anticipated to exceed
Twenty-Five Thousand Dollars ($25,000). Landlord, in its reasonable discretion
and upon notice to Tenant (except that no notice to Tenant shall be required if
an Event of Default then exists), may adjust, collect and compromise all claims
under any of the insurance policies required by Paragraph 16(b)(i) and
(ii) (except public liability insurance claims payable to a Person other than
Tenant, Landlord or Lender) and to execute and deliver on behalf of Tenant all
necessary proofs of loss, receipts, vouchers and releases required by the
insurers under such policies. Provided that no Event of Default has occurred and
is continuing, Tenant shall be entitled to participate with Landlord in any
adjustment, collection and compromise of the insurance claim under the policies
set forth in Paragraph 16(b)(i) and/or (ii) payable in connection with a
Casualty. Tenant agrees to sign, upon the request of Landlord, all such
commercial reasonable proofs of loss, receipts, vouchers and releases. Landlord
reserves the right to join Tenant in any claim. If Landlord so requests, Tenant
shall adjust, collect and compromise any and all such claims, and Landlord shall
have the right to join with Tenant therein. Any adjustment, settlement or
compromise of any such claim shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, and Landlord shall have the right to prosecute or contest, or to
require Tenant to prosecute or contest, any such claim, adjustment, settlement
or compromise. Each insurer of the policies set forth in Paragraph 16(b)(i)
and/or (ii) is hereby authorized and directed to make payment under said
policies, including return of unearned premiums, directly to Landlord instead of
to Landlord and Tenant jointly, and Tenant hereby appoints Landlord as Tenant’s
attorney-in-fact to endorse any draft therefor. The rights of Landlord under
this Paragraph 17(a) shall be extended to Lender if and to the extent that any
Mortgage so provides.

(b) Tenant shall provide Landlord prompt written notice of Tenant’s receipt of a
Condemnation Notice relating to the Leased Premises. Landlord is authorized to
collect, settle and compromise, in its reasonable discretion (and, if no Event
of Default exists, upon notice to Tenant), the amount of any condemnation award.
Provided that no Event of Default has occurred and is continuing, Tenant shall
be entitled to participate with Landlord in any

 

-32-



--------------------------------------------------------------------------------

Condemnation proceeding or negotiations under threat thereof and to contest the
Condemnation or the amount of the condemnation award therefor. No agreement with
any condemning authority in settlement or under threat of any Condemnation shall
be made by Tenant without the written consent of Landlord. Subject to the
provisions of this Paragraph 17(b), Tenant hereby irrevocably assigns to
Landlord any award or payment to which Tenant is or may be entitled by reason of
any Condemnation, whether the same shall be paid or payable for Tenant’s
leasehold interest hereunder or otherwise; but nothing in this Lease shall
impair Tenant’s right to any award or payment on account of Tenant’s trade
fixtures, equipment or other tangible property which is not part of the
Equipment, moving expenses or loss of business, if available, to the extent that
and so long as (i) Tenant shall have the right to make, and does make, a
separate claim therefor against the condemning authority and (ii) such claim
does not in any way reduce either the amount of the award otherwise payable to
Landlord for the Condemnation of Landlord’s interest in the Leased Premises or
the amount of the award (if any) otherwise payable for the Condemnation of
Tenant’s leasehold interest hereunder. The rights of Landlord under this
Paragraph 17(b) shall also be extended to Lender if and to the extent that any
Mortgage so provides.

(c) If any Partial Casualty (whether or not insured against) or Partial
Condemnation shall occur (other than a Requisition) to the Leased Premises, this
Lease shall continue, notwithstanding such event, and there shall be no
abatement or reduction of any Monetary Obligations. Promptly after such Partial
Casualty or Partial Condemnation, Tenant, as required in Paragraphs 12(b) and
13(b), shall commence and diligently continue to restore the Leased Premises as
nearly as possible to its value, condition and character immediately prior to
such event (assuming the Leased Premises to have been in the condition required
by this Lease). Upon the receipt by Landlord of the entire Net Award of such
Partial Casualty or Partial Condemnation and if Landlord is not required to
provide such Net Award to Lender, Landlord shall make such Net Award available
to Tenant for restoration in accordance with and subject to the provisions of
Paragraph 19(a). If a Requisition shall occur, Tenant shall comply with the
terms and conditions of Paragraph 17(d). If any Casualty or Condemnation which
is not a Partial Casualty or Partial Condemnation or Requisition shall occur,
Tenant shall comply with the terms and conditions of Paragraph 18. Upon the
expiration of the Term, any portion of such Net Award which shall not have been
previously paid as set forth above shall be retained by Landlord.

(d) In the event of a Requisition of the Leased Premises, any Net Award payable
by reason of such Partial Condemnation shall be (i) retained by Landlord, or
(ii) paid to Lender to the extent that any Mortgage so provides.

18. Termination Events.

(a) If all or substantially all of the Leased Premises shall be taken by a
Condemnation, Tenant shall, within thirty (30) days after Tenant receives a
Condemnation Notice, give to Landlord written notice of Tenant’s election to
terminate this Lease (a “Termination Notice”).

 

-33-



--------------------------------------------------------------------------------

(b) If any portion of the Leased Premises shall be subject to a Condemnation and
has rendered the Leased Premises inaccessible, unavailable for use, or
unsuitable for restoration for continued use and occupancy in Tenant’s business,
as determined by a certified structural engineer retained by Tenant and
reasonably acceptable to Landlord, Tenant shall have the option of (i) restoring
the Leased Premises, to the extent practicable, using the Net Award payable in
connection with such Condemnation in accordance with the conditions and
requirements set forth in this Lease, or (ii) delivering to Landlord a
Termination Notice prior to the earlier of (x) thirty (30) days after Tenant
receives the report of such certified structural engineer, a copy of which
report shall be delivered to Landlord with the Termination Notice, and (y) sixty
(60) days after Tenant receives such Condemnation Notice. If Tenant elects not
to deliver a Termination Notice, then Tenant shall restore the Leased Premises,
to the extent practicable, in accordance with Paragraphs 17 and 19.

(c) If a Casualty occurs with respect to the Leased Premises which shall be
determined by a certified structural engineer retained by Tenant and reasonably
acceptable to Landlord to be a loss so substantial that restoration or
rebuilding for any Permitted Use under Paragraph 4(a) would either take more
than two hundred seventy (270) days or be economically infeasible, Tenant shall
have option of (i) restoring, rebuilding or repairing the Leased Premises, using
the Net Award payable in connection with such Casualty in accordance with the
conditions and requirements set forth in this Lease, or (ii) delivering to
Landlord a Termination Notice prior to the earlier of (x) thirty (30) days after
Tenant receives the report of such certified structural engineer, a copy of
which report shall be delivered to Landlord with the Termination Notice, and
(y) sixty (60) days after the date of such Casualty.

(d) A Termination Notice shall contain (i) notice of Tenant’s intention to
terminate this Lease on the date on which Landlord receives the Net Award (the
“Termination Date”), and (ii) a binding and irrevocable commitment of Tenant to
pay the Termination Amount on the Termination Date.

(e) If Tenant delivers a Termination Notice to Landlord, this Lease shall
terminate on the Termination Date; provided that if an Event of Default has
occurred and is continuing as of the Termination Date specified in Tenant’s
Termination Notice, this Lease shall remain in full force and effect and the
Termination Date shall be extended until such Event of Default has been cured by
Tenant or waived by Landlord. On the Termination Date, (i) Tenant shall pay to
Landlord the Termination Amount and all Monetary Obligations due on or prior to
the Termination Date (collectively, “Remaining Obligations”), (ii) all other
obligations of Tenant under this Lease shall terminate except for any Surviving
Obligations, (iii) Tenant shall immediately vacate and shall have no further
right, title or interest in or to the Leased Premises, and (iv) the Net Award
shall be retained by Landlord. Notwithstanding anything to the contrary
hereinabove contained, if on the Termination Date, Tenant has not satisfied all
Remaining Obligations, then Landlord may, at its option, extend the Termination
Date to the date on which Tenant has satisfied all such Remaining Obligations.

(f) If Condemnation and/or Casualty occurs only at the Improved Parcel or the
Vacant Parcel, as applicable, the terms, requirements and conditions of
Paragraph 17 and Paragraph 18 of this Lease shall apply only to the parcel
subject to the Condemnation and/or

 

-34-



--------------------------------------------------------------------------------

Casualty, as applicable. If Tenant delivers a Termination Notice with respect to
the Vacant Parcel, this Lease shall continue, without modification, with respect
to the Improved Parcel upon all the terms and conditions set forth in this Lease
and, for purposes of clarity, Tenant agrees that there shall be no reduction or
change in the Basic Rent upon any termination of this Lease with respect to the
Vacant Parcel. If Tenant delivers a Termination Notice with respect to the
Improved Parcel, (x) Tenant shall be required to deliver a Termination Notice
with respect to the Vacant Parcel, (y) the Termination Date for the Vacant
Parcel shall be the same date as the Termination Date for the Improved Parcel,
and (z) all other terms and conditions related to the termination of this Lease
with respect to the Vacant Parcel (including payment of the Termination Amount
on the Termination Date) shall be as otherwise provided in this Paragraph 18.

19. Restoration.

(a) If any Net Award is in excess of Seven Hundred Fifty Thousand Dollars
($750,000), Landlord (or Lender if required by any Mortgage) shall hold the Net
Award in a fund (the “Restoration Fund”) and disburse amounts from the
Restoration Fund only in accordance with the following conditions (provided,
however, if the Net Award is equal to or less than Seven Hundred Fifty Thousand
Dollars ($750,000), subject to the requirements in Paragraph 17(c), the Net
Award shall be disbursed to Tenant and used by Tenant to restore the Leased
Premises as required under this Lease):

(i) Tenant shall commence the restoration as soon as reasonably practical and
diligently pursue completion of such restoration to completion;

(ii) prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications and a detailed budget for the restoration
shall have been approved by Landlord, such detailed budget shall reflect that
the Restoration Fund is sufficient to cover the costs of restoration, including
any additional insurance required as a result of restoration, and payments of
Rent due under this Lease during the period of such restoration (if Landlord
reasonably determines that the Restoration Fund is insufficient to cover such
costs, Tenant must deposit such required excess amount as reasonably directed by
Landlord as provided in Paragraph 19(b) below), (B) Landlord and Lender shall be
provided by Tenant with builder’s risk completed value insurance and acceptable
performance and payment bonds which insure satisfactory completion of and
payment for the restoration, are in an amount and form and have a surety
reasonably acceptable to Landlord, and name Landlord and Lender as additional
dual obligees, and (C) appropriate notices of commencement of work shall have
been filed if required in the appropriate jurisdiction, and all such costs under
this clause (ii) shall be subject to reimbursement from the Restoration Fund for
amounts deposited in the Restoration Fund to pay such costs, provided, if the
amounts in the Restoration Fund are inadequate to pay such costs, then Tenant
shall pay such costs as additional rent under this Lease;

(iii) at the time of any disbursement, (A) no Event of Default shall exist,
(B) all materials installed and work and labor performed (except to the extent
being paid out of the requested disbursement) in connection with the restoration
shall have been paid in full, and (C) no mechanics’ or materialmen’s liens or
stop orders or notices of pendency shall have been filed

 

-35-



--------------------------------------------------------------------------------

or threatened (in writing) against the Leased Premises and remain undischarged
or, alternatively, the obligations related to the Work shall be fully bonded to
the reasonable satisfaction of Landlord;

(iv) disbursements shall be made no more frequently than once a month and be in
an amount not exceeding the cost of the Work then completed, upon receipt of
(A) architects’ certificates certifying the stage of completion, the estimated
total cost of completion and performance of the Work to date in a good and
workmanlike manner in accordance with the contracts, plans and specifications,
(B) conditional waivers of liens from all contractors and subcontractors
performing the Work (under a contract exceeding Ten Thousand Dollars
($10,000.00) in the aggregate) since the time of the last disbursement and
unconditional waivers of liens for the period up to the last disbursement,
(C) sworn statements from those contractors’ and subcontractors’ (having a
contract exceeding Ten Thousand Dollars ($10,000.00) in the aggregate) as to
completed Work and the cost thereof for which payment is requested, and (D) a
satisfactory bringdown of title insurance;

(v) each request for disbursement shall be accompanied by a certificate of
Tenant, signed by an officer of Tenant, describing the Work for which payment is
requested, stating the cost incurred in connection therewith, stating that
Tenant has not previously received payment for such Work and, upon completion of
the Work, also stating (unless a certificate of an architect is substituted in
lieu thereof) that the Work has been fully completed and complies with the
applicable requirements of this Lease and with all Legal Requirements;

(vi) Landlord may retain ten percent (10%) of the Restoration Fund until the
Work is fully completed (Tenant will obtain from the general contractor
performing any Work a parallel retention of ten percent (10%) of the total cost
of the general contract);

(vii) if the Restoration Fund is held by Landlord, the Restoration Fund shall
not be commingled with Landlord’s other funds and shall be in a federally
insured account and not bear interest; and

(viii) such other reasonable conditions as a Lender may impose if the costs of
restoration exceed One Million Dollars ($1,000,000), including, if required by a
Lender, a requirement that Tenant hire a casualty consultant.

(b) Prior to commencement of restoration and at any time during restoration, if
the estimated cost of completing the restoration Work free and clear of all
liens, as determined by Landlord, exceeds the amount of the Net Award available
for such restoration, the amount of such excess shall, upon demand by Landlord,
be paid by Tenant to Landlord to be added to the Restoration Fund. Any sum so
added by Tenant which remains in the Restoration Fund upon completion of
restoration shall be promptly refunded to Tenant. For purposes of determining
the source of funds with respect to the disposition of funds remaining after the
completion of restoration, the Net Award shall be deemed to be disbursed prior
to any amount added by Tenant.

 

-36-



--------------------------------------------------------------------------------

(c) If any sum remains in the Restoration Fund after full completion of the
restoration, such sum (the “Remaining Sum”) shall be retained by Landlord or, if
required by a Note or Mortgage, paid by Landlord to a Lender; provided, however,
that upon completion of all Work related to the restoration or repair and
compliance by Tenant with the requirements in Paragraph 19(a), any amounts added
to the Restoration Fund by Tenant and not used in connection with the Work shall
be promptly returned to Tenant.

(d) Paragraphs 17, 18 and 19 constitute and are Tenant’s sole and exclusive
remedy: (i) in the event of damage or destruction to the Leased Premises, and
Tenant waives and releases all statutory rights and remedies in favor of Tenant
in the event of damage or destruction, including without limitation those
available under California Civil Code Sections 1932 and 1933(4), or (ii) in the
event of any taking or condemnation and Tenant hereby waives any rights and the
benefits of Section 1265.130 of the California Code of Civil Procedure or any
other statute granting Tenant specific rights in the event of a Taking which are
inconsistent with the provisions of Paragraphs 17, 18 and 19.

20. [omitted; reserved]

21. Assignment and Subletting; Prohibition against Leasehold Financing.

(a) Except as provided in this Paragraph 21, Tenant shall not assign Tenant’s
interest in this Lease without the prior written consent of Landlord and any
purported assignment in violation of this Paragraph 21(a) or Paragraph 21(b)
shall be null and void. The foregoing restriction on Tenant’s ability to assign
or sublet this Lease shall include any assignment or sublease as a result of or
in connection with a Permitted Asset Transfer or a Permitted Change of Control.
Tenant hereby waives and releases its rights under Section 1995.310 of the
California Civil Code or under any similar law, statute or ordinance now or
hereafter in effect.

(b) Tenant may assign all, but not less than all, of Tenant’s interest in this
Lease in connection with a Permitted Asset Transfer or a Permitted Change of
Control or to any Person that, at the time of such assignment, is a Credit
Entity or a Qualified Transferee, without the prior written consent of Landlord.
If Tenant desires to assign this Lease to any other Person (a “Non-Preapproved
Assignee”), then, Tenant shall, not less than forty-five (45) days prior to the
date on which it desires to make such assignment, submit to Landlord information
regarding the following with respect to the Non-Preapproved Assignee
(collectively, the “Review Criteria”): (i) credit worthiness, (ii) ownership
structure, (iii) management experience, (iv) operating history, if applicable,
and (v) proposed use of the Leased Premises. Landlord shall approve or
disapprove such assignment no later than the thirtieth (30th) day following
receipt of all such information.

(c) Tenant shall have the right, upon thirty (30) days prior written notice to
Landlord, to enter into one or more subleases with any Persons that demise, in
the aggregate, up to, but not to exceed ten percent (10%) of the gross leaseable
area of the Improvements, with no consent or approval of Landlord being required
or necessary (each, a “Preapproved Sublet”). Tenant shall have the right to
enter into one or more subleases for more than ten percent (10%) of the gross
leasable area of the Improvements, with Landlord’s prior written consent, which

 

-37-



--------------------------------------------------------------------------------

consent shall be granted or withheld based on a review of the Review Criteria by
Landlord as they relate to the proposed subtenant and the terms of the proposed
sublease. Notwithstanding the foregoing limitation, the Deutsche Bank Sublease
shall be permitted for the remainder of its term. So long as the Deutsche Bank
Sublease remains in effect, no other subleases shall be permitted without
Landlord’s prior written consent. Tenant shall be permitted to Landlord shall be
deemed to have acted reasonably in granting or withholding consent if such grant
or disapproval is based on their review of the Review Criteria applying prudent
business judgment. Any purported sublease in violation of this Paragraph 21(c)
shall be null and void. Any sublease entered into pursuant to this Paragraph
21(c) shall require the subtenant thereunder to deliver to Tenant and to
Landlord audited annual financial statements and unaudited quarterly financial
statement of such subtenant in accordance with the provisions of Paragraph
28(b).

(d) If Tenant assigns all of its rights and interest under this Lease, the
assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder, actual or contingent, arising after the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment and shall also provide a certification reasonably required by
Landlord related to compliance with the USA Patriot Act substantially in the
form of Exhibit G. Each sublease of the Leased Premises shall (i) be expressly
subject and subordinate to this Lease and any Mortgage encumbering the Leased
Premises; (ii) not extend beyond the then current Term minus one (1) day;
(iii) terminate upon any termination of this Lease, unless Landlord elects in
writing, to cause the subtenant to attorn to and recognize Landlord as the
lessor under such sublease, whereupon such sublease shall continue as a direct
lease between the subtenant and Landlord upon all the terms and conditions of
such sublease; and (iv) bind the subtenant to all covenants contained in
Paragraphs 4(a), 10(a) through 10(c), and 12(b) through 12(d) with respect to
subleased premises to the same extent as if the subtenant were the Tenant.
Except as provided in Paragraph 21(i) and Paragraph 21(j), no assignment or
sublease shall affect or reduce any of the obligations of Tenant hereunder, and
all such obligations of Tenant shall continue in full force and effect as
obligations of a principal and not as obligations of a guarantor, as if no
assignment or sublease had been made. No assignment or sublease shall impose any
additional obligations on Landlord under this Lease.

(e) Tenant shall, within ten (10) days after the execution and delivery of any
assignment or sublease, deliver a duplicate original copy thereof to Landlord.
In the event of an assignment, Tenant shall provide Landlord with a commercially
reasonable memorandum of such assignment in recordable form. With respect to any
assignment to a Credit Entity or a Qualified Transferee, at least thirty
(30) days prior to the effective date of such assignment, Tenant shall provide
to Landlord information reasonably required by Landlord to establish that the
Person involved in any such proposed assignment is a Credit Entity or a
Qualified Transferee, as the case may be.

(f) As security for performance of its obligations under this Lease, except to
the extent prohibited by or in conflict with that certain Credit Agreement or
Security Agreement, both dated as of April 3, 2009, as amended (collectively,
the “Wells Fargo Documents”), between Tenant and Wells Fargo Capital Finance
LLC, as successor-in-interest to Wells Fargo

 

-38-



--------------------------------------------------------------------------------

Foothill LLC, Tenant hereby grants, conveys and assigns to Landlord all right,
title and interest of Tenant in and to the Deutsche Bank Sublease and all
subleases now in existence or hereafter entered into with respect to all or any
portion of the Leased Premises, any and all extensions, modifications and
renewals thereof and all rents, issues and profits therefrom. Subject to
Paragraph 21(h), Landlord hereby grants to Tenant a license to collect and enjoy
all rents and other sums of money payable under any sublease of the Leased
Premises; provided, however, that Landlord shall have the absolute right at any
time upon notice to Tenant and any subtenants to revoke said license and to
collect such rents and sums of money and to retain the same; provided, further,
such right of Landlord to revoke the license shall not exist with respect to the
Deutsche Bank Lease unless an Event of Default has occurred. Any amounts
collected shall be applied to Rent payments next due and owing. Tenant shall not
consent to, cause or allow any modification or alteration of any of the terms,
conditions or covenants of any of the subleases or the termination thereof,
without the prior written consent of Landlord nor shall Tenant accept any rents
more than thirty (30) days in advance of the accrual thereof nor do nor permit
anything to be done, the doing of which, nor omit or refrain from doing
anything, the omission of which, will or could reasonably be expected to be a
breach of or default in the terms of any of the subleases.

(g) Tenant shall not have the power to mortgage, pledge or otherwise encumber
its interest under this Lease or any sublease of the Leased Premises, and any
such mortgage, pledge or encumbrance made in violation of this Paragraph 21
shall be void and of no force or effect.

(h) Tenant shall pay to Landlord not later than five (5) Business Days after
being due under such sublease, as Additional Rent, one half of all Net Sublet
Rent paid by any subtenant for the prior month under any sublease for all or any
portion of the Leased Premises. The term “Net Sublet Rent” as used in this
Paragraph 21(h) means the aggregate amount of all rent payable by all subtenants
for any portion of the Leased Premises less (i) any operating expenses certified
by Tenant relating to that portion of the Leased Premises sublet (ii) the cost
of any improvements constructed and paid for by Tenant specifically for such
subtenant, (iii) the cost of any leasing commissions, legal fees and any tenant
inducements incurred to consummate such transaction, and (iv) the product of
(A) Basic Rent then in effect multiplied by (B) the percentage of the leaseable
square feet of the Leased Premises sublet. Notwithstanding the foregoing,
(A) prior to the occurrence of an Event of Default under this Lease, Tenant
shall be permitted to collect and keep one hundred percent (100%) of all Net
Sublet Rent paid under the Deutsche Bank Sublease, provided, however, from and
after the occurrence of an Event of Default, Landlord shall be permitted to
collect directly from Deutsche Bank all Net Sublet Rent, rent, additional rent,
and all other fees, charges or payments made under or in connection with the
Deutsche Bank Sublease, and (B) if Deutsche Bank exercises the right of first
offer or any similar right to lease more space at the Leased Premises (the “ROFO
Space”), regardless of whether an Event of Default has occurred, Tenant shall
remit to Landlord one half of the Net Sublet Rent collected in connection with
the ROFO Space in accordance with the terms of this Paragraph 21(h) as
Additional Rent under this Lease. Any amounts or sums collected by Landlord
after an Event of Default in accordance with the foregoing sentence shall be
used by Landlord to pay costs and expenses related to the Leased Premises as
determined in Landlord’s sole and absolute discretion.

 

-39-



--------------------------------------------------------------------------------

(i) Landlord may sell or transfer the Leased Premises at any time without
Tenant’s consent to any third party (each a “Third Party Purchaser”). In the
event of any such transfer, Tenant shall attorn to any Third Party Purchaser as
Landlord so long as such Third Party Purchaser and Landlord notify Tenant in
writing of such transfer and the Third Party Purchaser recognizes Tenant under
this Lease and assumes the obligations of Landlord under this Lease. At the
request of Landlord, Tenant will execute such commercially reasonable documents
confirming the agreement referred to above and such other agreements as Landlord
may reasonably request; provided that such agreements do not increase the
liabilities and obligations of Tenant hereunder.

(j) Tenant shall not, in a single transaction or series of transactions
(including any interim merger or consolidation), sell, convey, transfer, abandon
or lease to any Person all or substantially all of its assets (an “Asset
Transfer”), and any such Asset Transfer shall be deemed an assignment in
violation of this Lease; except that Tenant shall have the right to conduct an
Asset Transfer if the following conditions are met (a “Permitted Asset
Transfer”): (i) the Asset Transfer is to a Person that (w) is a Credit Entity
and shall remain a Credit Entity immediately following such transaction or
transactions, taken as a whole, (x) is a Qualified Transferee and shall remain a
Qualified Transferee immediately following such transaction or transactions,
taken as a whole, (y) provides a Letter of Credit equal to eighteen (18) months
of Basic Rent, or (z) is approved in writing by Landlord and Lender (Lender’s
approval required solely in accordance with and if required by the terms of the
loan documents between Landlord and Lender) under the Review Criteria in
accordance with the provisions of Paragraph 21(b); and (ii) this Lease is
assigned to such Person as a part of such Asset Transfer.

(k) At no time during the Term shall any Person or “group” (within the meaning
of Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended) pursuant to a single transaction or series of related transactions
(i) acquire, directly or indirectly, more than 50% of the voting stock,
partnership interests, membership interests or other equitable and/or beneficial
interests of Tenant or (ii) obtain, directly or indirectly, the power (whether
or not exercised) to elect a majority of the directors of Tenant or voting
control of any partnership or limited liability company or other entity acting
as its general partner or managing member (including through a merger or
consolidation of Tenant with or into any other Person) (in either case,
“Control”), unless (A) the purchaser of such Control (the “Control Person”)
(w) is a Credit Entity and shall remain a Credit Entity immediately following
such transaction or transactions, taken as a whole, (x) is a Qualified
Transferee and shall remain a Qualified Transferee immediately following such
transaction or transactions, taken as a whole, (y) provides a Letter of Credit
equal to eighteen (18) months of Basic Rent, or (z) is approved in writing by
Landlord and Lender (Lender’s approval required solely in accordance with and if
required by the terms of the loan documents between Landlord and Lender) under
the Review Criteria in accordance with the provisions of Paragraph 21(b) (a
“Permitted Change of Control”). Except as permitted in this Paragraph 21(k), any
such change of Control (by operation of law, merger, consolidation or otherwise)
shall be deemed an assignment in violation of this Lease; provided, however,
that a deemed assignment pursuant to the transfer of the outstanding capital
stock of Tenant shall not be deemed to include the sale of such stock by persons
or parties through the “over-the-counter market” or through any recognized stock
exchange, other than by those deemed to be a “control-person” within the meaning
of the Securities Exchange Act of 1934.

 

-40-



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary contained in this Paragraph 21,
Tenant shall not have the right to assign this Lease (voluntarily or
involuntarily, whether by operation of law or otherwise, including through
merger or consolidation) or sublet all or any part of the Leased Premises to any
Person at any time that an Event of Default exists or would exist after giving
effect to such assignment or sublet.

(m) Any Letter of Credit delivered to Landlord pursuant to this Paragraph 21
shall be held by Landlord in accordance with Exhibit J. If, during any period in
which a Letter of Credit is held by Landlord pursuant to this Paragraph 21, the
Basic Rent increases hereunder, Tenant shall, within thirty (30) days of such
increase, increase the amount of such Letter of Credit in proportion to such
increase in Basic Rent.

(n) Notwithstanding anything to the contrary set forth herein, Tenant shall not
be permitted to assign, sublet, or lease or license for use or occupancy all or
any portion of the Vacant Parcel without the prior written consent of Landlord
which shall be granted or withheld in Landlord’s sole and absolute discretion.

22. Events of Default.

(a) The occurrence of any one or more of the following (after expiration of any
applicable cure period) shall, at the sole option of Landlord, constitute an
“Event of Default” under this Lease:

(i) a failure by Tenant: (A) to pay Basic Rent when due, provided, however,
Tenant shall have three (3) grace periods of five (5) days in each calendar year
with respect to payment of Basic Rent when due under this Lease, and (B) to pay
any other Monetary Obligation (including Additional Rent) when due under this
Lease (subject to the provisions of Paragraph 7(b) of this Lease), regardless of
the reason for such failure;

(ii) a failure by Tenant duly to perform and observe, or a violation or breach
of, any other provision of this Lease not otherwise specifically mentioned in
this Paragraph 22(a), which default continues beyond the date that is thirty
(30) days from the date on which Tenant receives written notice of such default;

(iii) any representation or warranty made by Tenant herein or in any
certificate, demand or request made pursuant hereto, including the Purchase and
Sale Agreement, proves to have been incorrect, when made in any material
respect;

(iv) Tenant shall (A) fail to maintain any of the insurance policies or shall
fail to pay the premium on any such insurance policies as required in Paragraph
16 of this Lease, or (B) with respect to any of the other Insurance Requirements
or obligations set forth in Paragraph 16, fail to observe or comply with any
such Insurance Requirements and obligations and such failure continues for a
period of fifteen (15) days after notice from Landlord of such breach;

 

-41-



--------------------------------------------------------------------------------

(v) Tenant shall enter into a transaction or series of transactions in violation
of Paragraph 21;

(vi) Tenant shall fail to occupy and use a material portion of the Leased
Premises for a use permitted in accordance with Paragraph 4 or Tenant shall have
abandoned the Leased Premises;

(vii) Tenant shall fail to maintain in effect any license or permit necessary
for the use, occupancy or operation of the Leased Premises for a period of
fifteen (15) days after Tenant receives notice of such failure or non-compliance
from any applicable governmental authority or from Landlord;

(viii) Tenant shall fail to deliver the estoppel described in Paragraph 25
within the time period specified therein;

(ix) Tenant shall fail: (A) to make any payment of principal or interest on any
obligations for borrowed money having an original principal balance of
$50,000,000 or more in the aggregate (such obligations being, the “Senior
Indebtedness”) and an effect of such failure causes such obligation to become
due prior to its stated maturity, (B) to make any payment due at maturity on the
Senior Indebtedness, or (C) to perform any other provision contained in any
documents related to any Senior Indebtedness or any instrument under which any
such obligations are created or secured (including the breach of any covenant
thereunder), and an effect of such default causes such obligation to become due
prior to its stated maturity;

(x) a final, non-appealable judgment or judgments for the payment of money in
excess of $500,000 in the aggregate shall be rendered against Tenant and the
same shall remain undischarged for a period of sixty (60) consecutive days;

(xi) Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver or trustee for itself or
for the Leased Premises, (C) file a petition seeking relief under the bankruptcy
or other similar laws of the United States, any state or any jurisdiction,
(D) make a general assignment for the benefit of creditors, (E) be unable to pay
its debts as they mature or (F) admit, in writing, its inability to pay its
debts as they come due or mature;

(xii) a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for it or for the Leased Premises or
approving a petition filed against Tenant which seeks relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, and such order, judgment or decree shall remain undischarged or
unstayed ninety (90) days after it is entered;

(xiii) Tenant shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution; or

(xiv) the estate or interest of Tenant in the Leased Premises shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made.

 

-42-



--------------------------------------------------------------------------------

23. Remedies and Damages Upon Default.

(a) If an Event of Default shall have occurred and is continuing, Landlord shall
have the right, at its sole option, then or at any time thereafter, to exercise
its remedies and to collect damages from Tenant as permitted by applicable Law
or in accordance with this Paragraph 23, subject in all events to applicable
Law, without demand upon or notice to Tenant except as otherwise provided in
this Paragraph 23 or under any applicable Law.

(i) Landlord shall have the right to terminate this Lease, in which event Tenant
shall immediately surrender the Leased Premises to Landlord, and if Tenant fails
to do so, Landlord may, without prejudice to any other remedy which it may have
for possession or arrearages in rent, enter upon and take possession of the
Leased Premises and expel or remove Tenant and any other person who may be
occupying the Premises or any part thereof, without being liable for prosecution
or any claim or damages therefor; and Landlord may recover from Tenant the
following:

(1) the worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(2) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(3) the worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of commercially reasonable remodeling
the Leased Premises or any portion thereof for a new tenant, whether for the
same or a different use, and any special concessions made to obtain a new
tenant; and

(5) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Paragraph 23(a) shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others. As used in Paragraph
23(a)(i)(1) and (2) above, the “worth at the time of award” shall be computed
using an interest rate equal to the lesser of: (x) the Prime Rate at the time
such amount is determined, and (y) five percent (5%) per annum. As used in
Paragraph 23(a)(i)(3) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

(ii) Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover

 

-43-



--------------------------------------------------------------------------------

rent as it becomes due, if lessee has the right to sublet or assign, subject
only to reasonable limitations). Accordingly, if Landlord does not elect to
terminate this Lease on account of any default by Tenant, Landlord may, from
time to time, without terminating this Lease, enforce all of its rights and
remedies under this Lease, including the right to recover all rent as it becomes
due.

(iii) Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant’s part to be observed or performed (and may enter the Leased Premises
for such purposes). In the event of Tenant’s failure to perform any of its
obligations or covenants under this Lease, and such failure to perform poses a
material risk of injury or harm to persons or damage to or loss of property,
then Landlord shall have the right to cure or otherwise perform such covenant or
obligation at any time after such failure to perform by Tenant, whether or not
any such notice or cure period set forth in Paragraph 22 has expired. Any such
actions undertaken by Landlord pursuant to the foregoing provisions of this
Paragraph 23(a)(iii) shall not be deemed a waiver of Landlord’s rights and
remedies as a result of Tenant’s failure to perform and shall not release Tenant
from any of its obligations under this Lease.

(b) Tenant shall pay to Landlord, within thirty (30) days after delivery by
Landlord to Tenant of statements therefor: (i) sums equal to expenditures
reasonably made and obligations incurred by Landlord in connection with
Landlord’s performance or cure of any of Tenant’s obligations pursuant to the
provisions of Paragraph 23(a)(iii); and (ii) sums equal to all expenditures made
and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to law, including, without limitation, all legal fees and
other amounts so expended. Tenant’s obligations under this Paragraph 23(b) shall
survive the expiration or sooner termination of the Term.

(c) Whether or not Landlord elects to terminate this Lease on account of any
default by Tenant, as set forth in this Paragraph 23, subject to the Wells Fargo
Documents and the Deutsche Bank SNDA, Landlord shall have the right to terminate
any and all subleases, licenses, concessions or other consensual arrangements
for possession entered into by Tenant and affecting the Leased Premises or may,
in Landlord’s sole discretion, succeed to Tenant’s interest in such subleases,
licenses, concessions or arrangements. In the event of Landlord’s election to
succeed to Tenant’s interest in any such subleases, licenses, concessions or
arrangements, Tenant shall, as of the date of notice by Landlord of such
election, have no further right to or interest in the rent or other
consideration receivable thereunder.

(d) No waiver by Landlord of any violation or breach by Tenant of any of the
terms, provisions and covenants herein contained shall be deemed or construed to
constitute a waiver of any other or later violation or breach by Tenant of the
same or any other of the terms, provisions, and covenants herein contained.
Forbearance by Landlord in enforcement of one or more of the remedies herein
provided upon a default by Tenant shall not be deemed or construed to constitute
a waiver of such default. The acceptance of any Rent hereunder by Landlord
following the occurrence of any default, whether or not known to Landlord, shall
not be deemed a waiver of any such default, except only a default in the payment
of the Rent so accepted.

 

-44-



--------------------------------------------------------------------------------

(e) For the purposes of this Paragraph 23, Tenant’s right to possession shall
not be deemed to have been terminated by efforts of Landlord to relet the Leased
Premises, by its acts of maintenance or preservation with respect to the Leased
Premises, or by appointment of a receiver to protect Landlord’s interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant’s right to
possession.

(f) No termination of this Lease, repossession or reletting of the Leased
Premises, exercise of any remedy or collection of any damages pursuant to this
Paragraph 23 shall relieve Tenant of any Surviving Obligations.

(g) WITH RESPECT TO ANY REMEDY OR PROCEEDING OF LANDLORD OR TENANT HEREUNDER,
LANDLORD AND TENANT HEREBY WAIVE THE SERVICE OF NOTICE WHICH MAY BE REQUIRED BY
ANY APPLICABLE LAW AND ANY RIGHT TO A TRIAL BY JURY.

(h) Tenant hereby waives and surrenders, for itself and all those claiming under
it, including creditors of all kinds, (i) any right and privilege which it or
any of them may have under any present or future Law to redeem the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof, and (ii) the benefits of any present or future Law which
exempts property from liability for debt or for distress for rent.

(i) Except as otherwise provided herein, all remedies are cumulative and
concurrent and no remedy is exclusive of any other remedy. Each remedy may be
exercised at any time an Event of Default has occurred and is continuing and may
be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.

(j) Landlord may exercise any remedy set forth herein with respect to the
Improved Parcel and/or the Vacant Parcel, individually or collectively, as
Landlord may so elect in its sole and absolute discretion.

24. Notices.

All notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications required or permitted to be given pursuant
to the provisions of this Lease shall be in writing and shall be deemed to have
been given and received for all purposes when delivered in person or by Federal
Express or other reliable 24-hour delivery service or five (5) Business Days
after being deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed to the other party at
the address set forth below or when delivery is refused, and such notices shall
be addressed as follows:

 

-45-



--------------------------------------------------------------------------------

 

      To Landlord:   

AGNL ANTENNA, L.P.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, NY 10167-0094

Phone No.: (212) 883-4157

Fax No.: (212) 883-4141

Attn: Gordon J. Whiting

      With a copy to:   

AGNL Manager II, Inc.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, NY 10167-0094

Phone No.: (212) 692-2296

Fax No.: (212) 867-6448

Attn: Joseph R. Wekselblatt

      with a copy to:   

Sheppard, Mullin, Richter & Hampton LLP

1300 I Street, N.W.

Washington, D.C. 20005-3314

Phone No.: (202) 469-4943

Fax No.: (202) 312-9411

Attn: Michele E. Williams, Esquire

      To Tenant:   

Powerwave Technologies, Inc.

1801 E. Saint Andrew Place

Santa Ana, California 92705

Phone No.: (714) 466-1607

Fax No.: (714) 466-5801

Attn: Tom Spaeth, Vice President and Treasurer

      with a copy to:   

Stradling, Yocca, Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Robert C. Wallace

Tel: (949) 725-4154

Fax: (949) 823-5154

For the purposes of this Paragraph, any party may substitute another address
stated above (or substituted by a previous notice) for its address by giving
fifteen (15) days’ notice of the new address to the other party, in the manner
provided above. Any notices to be provided by Landlord under this Paragraph 24
shall be in lieu of, and not in addition to, any notice required under
Section 1161 et seq. of the California Code of Civil Procedure.

 

-46-



--------------------------------------------------------------------------------

25. Estoppel Certificate.

At any time upon not less than twenty (20) days’ prior written request by either
Landlord or Tenant (the “Requesting Party”) to the other party (the “Responding
Party”), the Responding Party shall deliver to the Requesting Party a statement
in writing, executed by an authorized officer of the Responding Party,
certifying (a) that, except as otherwise specified, this Lease is unmodified and
in full force and effect, (b) the dates to which Basic Rent, Additional Rent and
all other Monetary Obligations have been paid, (c) that, to the knowledge of the
signer of such certificate and except as otherwise specified, no default by
either Landlord or Tenant exists hereunder, (d) such other matters as the
Requesting Party may reasonably request, and (e) if Tenant is the Responding
Party that, except as otherwise specified, there are no proceedings pending or,
to the knowledge of the signer, threatened, against Tenant before or by a court
or administrative agency which, if adversely decided, would materially and
adversely affect the financial condition and operations of Tenant. Any such
statements by the Responding Party may be relied upon by the Requesting Party or
any Person whom the Requesting Party notifies the Responding Party in its
request for the certificate.

26. Surrender.

On the date of the expiration or earlier termination of this Lease, Tenant shall
peaceably leave and surrender the Leased Premises to Landlord in the same
condition in which the Leased Premises were at the commencement of this Lease,
except as repaired, rebuilt, restored, altered, replaced or added to as
permitted or required by any provision of this Lease, ordinary wear and tear and
damage by Casualty and Condemnation (subject to compliance by Tenant with all
terms and conditions set forth in this Lease related to restoration or repair
following a Casualty or Condemnation) excepted. Upon such surrender, Tenant
shall (a) remove from the Leased Premises all property which is owned by Tenant
or third parties other than Landlord and Alterations required to be removed
pursuant to Paragraph 13 hereof and (b) repair any damage caused by such
removal. Property not so required to be removed shall become the property of
Landlord, and Landlord may thereafter cause such property to be removed from the
Leased Premises. The costs of removing and disposing of such property and
repairing any damage to the Leased Premises caused by such removal shall be paid
by Tenant to Landlord within thirty (30) days of written demand therefor,
together with copies of paid invoices evidencing such costs and removal work.
Subject to applicable Law, Landlord shall not in any manner or to any extent be
obligated to reimburse Tenant for any such property which becomes the property
of Landlord pursuant to this Paragraph 26. On the date of the expiration or
earlier termination of this Lease, Tenant shall be responsible for: (y) removing
all equipment, personal property and other materials located in the Underground
Vault, and (z) filling in with dirt or other materials the Underground Vault
such that the ground and grade where the Underground Vault was located match the
then existing ground and grade of the area adjacent thereto at the Real
Property, all such removal and work shall be performed at Tenant’s sole cost and
expense by a contractor reasonably acceptable to Landlord and in accordance with
the terms and conditions set forth in Paragraph 13. The obligations, duties and
rights of the parties set forth in this Paragraph 26 shall survive the
expiration or termination of this Lease

 

-47-



--------------------------------------------------------------------------------

27. No Merger of Title.

There shall be no merger of the leasehold estate created by this Lease with the
fee estate in the Leased Premises by reason of the fact that the same Person may
acquire or hold or own, directly or indirectly, (a) the leasehold estate created
hereby or any part thereof or interest therein and (b) the fee estate in the
Leased Premises or any part thereof or interest therein, unless and until all
Persons having any interest in the interests described in (a) and (b) above
which are sought to be merged shall join in a written instrument effecting such
merger and shall duly record the same.

28. Books and Records.

(a) Subject to Paragraph 28(d) below, Tenant shall keep adequate records and
books of account with respect to the finances and business of Tenant generally
and with respect to the Leased Premises, in accordance with generally accepted
accounting principles consistently applied (“GAAP”) (with the exception that
quarterly statements do not need to include footnotes), and shall permit
Landlord by its respective agents, accountants and attorneys, upon reasonable
notice to Tenant, to visit and inspect the Leased Premises and examine (and make
copies of) the records and books of account and to discuss the finances and
business with the officers of Tenant and Sponsor, if any, at such reasonable
times as may be requested by Landlord. Upon the request of Landlord (either
telephonically or in writing), Tenant shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit. In connection with any such entry onto the Leased Premises
permitted in this Paragraph 28(a), Landlord and all such other parties shall
comply with all of Tenant’s reasonable safety and security procedures and
protocol related to Landlord’s and the other parties’ entry onto the Leased
Premises.

(b) Subject to Paragraph 28(d) below, Tenant shall deliver to Landlord within
ninety (90) days of the close of each fiscal year, annual audited consolidated
financial statements of Tenant, prepared by nationally recognized independent
certified public accountants. Tenant shall also furnish to Landlord within
forty-five (45) days after the end of each of the three remaining quarters
unaudited financial statements and all other quarterly reports of Tenant, as
applicable, certified by such reporting party’s chief financial officer. All
financial statements delivered to Landlord pursuant to this Paragraph 28(b)
shall be prepared in accordance with GAAP. Except for any period where Tenant’s
financial statements are publicly available as provided in Paragraph 28(d), all
annual financial statements shall be accompanied (i) by an opinion of said
accounting firm stating that (A) there are no qualifications as to the scope of
the audit and (B) the audit was performed in accordance with GAAP and (ii) by
the affidavit of the president, chief financial officer or vice president of
finance of the reporting party dated within five (5) days of the delivery of
such statement, stating that (A) the affiant knows of no Event of Default, or
event which, upon notice or the passage of time or both, would become an Event
of Default which has occurred and is continuing hereunder or, if any such event
has occurred and is continuing, specifying the nature and period of existence
thereof and what action Tenant has taken or proposes to take with respect
thereto, (B) except as otherwise specified in such affidavit, that Tenant has
fulfilled all of its obligations under this Lease which are required to be
fulfilled on or prior to the date of such affidavit and (C) Tenant shall
promptly deliver to Landlord copies of any additional reporting information
provided to Tenant’s lenders. Except for any period where the following items
are publicly available as provided in Paragraph 28(d),

 

-48-



--------------------------------------------------------------------------------

Tenant shall also provide Landlord with copies of its credit agreements, loan
agreements and/or security agreements as may be reasonably requested by Landlord
(the “Tenant’s Loan Agreements”). Tenant shall also provide to Landlord
internally prepared monthly financial reports and projections (when prepared
independently by Tenant), if any (collectively, the “Monthly Statements and
Projections”), and if Tenant is, as of the date hereof or becomes, after the
date hereof, a party to a any mortgage, deed of trust or credit agreement,
Tenant agrees to provide written notice to Landlord of the terms of such
agreement within ten (10) days after entering into such agreement, and, if the
terms of such agreement with respect to financial reporting are more favorable
to the lender under such agreement than the terms of this Paragraph 28(b) are to
Landlord, to execute an amendment to this Lease that conforms the Lease to such
terms within thirty (30) days after entering into such agreement (the
“Additional Financial Statements”).

(c) Except for any period where the following items are publicly available as
provided in Paragraph 28(d), if requested by Landlord, Tenant shall also provide
to Landlord, periodic operating statements relating to (i) Tenant’s operations
at the Leased Premises, and (ii) the operations of Tenant and, if applicable,
any parent or affiliated entity of Tenant which operates, or has subsidiaries
which operate, comparable businesses to that of Tenant.

(d) Notwithstanding the foregoing and in lieu of delivering the financial
information described in Paragraphs (a)-(c) above, (i) during any period in
which Tenant publishes (A) its financial statements on an annual and quarterly
basis, including, without limitation, all filings, if any, of Form 10-K, Form
10-Q and other required filings with the Securities and Exchange Commission
pursuant to the provisions of the Securities Exchange Act of 1934, as amended,
or any other Law (“Public Financial Statements”) and/or (B) the Tenant’s Loan
Agreements, in a forum or medium available to the public and in which Landlord
has access to such Public Financial Statements and/or Tenant’s Loan Agreements
at no cost or expense to Landlord (including, by way of example, over the
internet), Tenant shall not be required to deliver to Landlord the financial
information described in Paragraphs 28(a)-(c) above, the Public Financial
Statements and/or Tenant’s Loan Agreements as required by this Lease, and
(ii) if Tenant is prohibited by a Legal Requirement, including the laws, rules
and regulations governing and promulgated by the U.S. Securities Exchange
Commission, from delivering the Monthly Statements and Projections or the
Additional Financial Statements to Landlord, then Tenant shall not be required
to deliver such statements and information to Landlord hereunder, provided,
however, at the point at which the Public Financial Statements and/or the
Tenant’s Loan Agreement are no longer publicly available or if Tenant is no
longer prohibited from delivering to Landlord Monthly Statements and Projections
or Additional Financial Statements, then, on a going-forward basis and without
the need for Landlord to provide notice to Tenant, Tenant shall deliver such
statements and information to Landlord as provided herein. For purposes of
clarity, so long as Tenant is a public company subject to the reporting
requirements of the U.S. Securities Exchange Commission, Paragraphs
28(a)-(c) shall not apply to Tenant and shall have no force and effect, but,
when and if Tenant is no longer a public company subject to the reporting
requirements of the U.S. Securities Exchange Commission, Tenant shall be
required to immediately and unconditionally comply with the requirements set
forth in Paragraphs 28(a)-(c), notwithstanding the foregoing, Tenant agrees to
respond to requests (either by telephone or in writing) that Landlord might have
related to the Public Financial

 

-49-



--------------------------------------------------------------------------------

Statements and to allow Landlord to visit the Leased Premises to discuss with
designated officers of Tenant in a prior arranged meeting (at a mutually
agreeable time) such Public Financial Statements.

29. Non-Recourse as to Landlord.

Anything contained herein to the contrary notwithstanding, any claim based on or
in respect of any liability of Landlord under this Lease shall be limited to
actual damages and shall be enforced only against the Leased Premises and not
against any other assets, properties or funds of (a) Landlord, (b) any director,
member, officer, general partner, limited partner, employee or agent of Landlord
(or any legal representative, heir, estate, successor or assign of any thereof),
(c) any predecessor or successor partnership, corporation, limited liability
company (or other entity) of Landlord, or any of its general partners, members
or shareholders, or (d) any other affiliate, parent or subsidiary of Landlord.

30. Financing.

(a) Tenant agrees to pay, within fifteen (15) Business Days of written demand
therefor, any Cost (other than the principal of the Note and interest thereon at
the contract rate of interest specified therein) imposed upon Landlord by Lender
pursuant to the Note, the Mortgage or the Assignment which is caused solely by
an Event of Default of Tenant and which is not otherwise reimbursed by Tenant to
Landlord pursuant to any other provision of this Lease.

(b) If Landlord desires to obtain or refinance any Loan, Tenant shall negotiate
in good faith with Landlord concerning any request made by any Lender or
proposed Lender for changes or modifications to this Lease, provided that such
changes shall not adversely affect any right, benefit or privilege of Tenant
under this Lease or increase Tenant’s obligations under this Lease. In
particular, Tenant shall agree, upon request of Landlord, to supply any such
Lender with such notices and information as Tenant is required to give to
Landlord hereunder and to extend the rights of Landlord hereunder to any such
Lender and to consent to such financing if such consent is requested by such
Lender. Tenant shall provide any other commercially reasonable consent or
statement and shall execute any and all other documents that such Lender
reasonably requires in connection with such financing, including any
commercially reasonable environmental indemnity agreement and subordination,
non-disturbance and attornment agreement, so long as the same do not materially
adversely affect any right, benefit or privilege of Tenant under this Lease or
materially increase Tenant’s obligations under this Lease.

31. Subordination, Non-Disturbance and Attornment.

(a) This Lease and Tenant’s interest hereunder shall be subordinate to any
Mortgage or other security instrument hereafter placed upon the Leased Premises
by Landlord, and to any and all advances made or to be made thereunder, to the
interest thereon, and all renewals, replacements and extensions thereof;
provided that any such Mortgage or other security instrument (or a separate
instrument in recordable form duly executed by the holder of any

 

-50-



--------------------------------------------------------------------------------

such Mortgage or other security instrument and delivered to Tenant) shall
provide for the recognition of this Lease and all Tenant’s rights hereunder
unless an Event of Default has occurred and is continuing hereunder or Landlord
shall have the right to terminate this Lease pursuant to any applicable
provision hereof.

(b) If requested by a lender (“Secured Lender”) holding or obtaining a security
interest in any personal property of Tenant (“Secured Property”) that is located
at the Leased Premises, Landlord shall enter into such reasonable and customary
documentation as the Secured Lender shall reasonably request, including a
subordination of any statutory lien that Landlord may have in such Secured
Property and permitting such Secured Lender reasonable access to the Leased
Premises for the purpose of enforcing such Secured Lender’s lien with respect to
such Secured Property.

32. Intentionally Omitted

33. Tax Treatment; Reporting.

Landlord and Tenant each acknowledge that each shall treat this transaction as a
true lease for state law purposes and shall report this transaction as a lease
for federal income tax purposes. For federal income tax purposes each party
shall report this Lease as a true lease with Landlord as the owner of the Leased
Premises and Tenant as the lessee of such Leased Premises including:
(i) treating Landlord as the owner of the Improvements and Equipment eligible to
claim depreciation deductions under Section 167 or 168 of the Internal Revenue
Code of 1986 (the “Code”) with respect to the Improvements and Equipment,
(ii) Tenant reporting its Rent payments as rent expense under Sections 162 and
Section 467 of the Code, as applicable, and (iii) Landlord reporting the Rent
payments as rental income. Notwithstanding the foregoing, nothing contained
herein shall (a) require Landlord or Tenant to take any action that would be
inconsistent with the requirements of GAAP or violate any state or federal law,
or (b) be deemed to constitute a guaranty, warranty or representation by either
Landlord or Tenant as to the actual treatment of this transaction for state or
federal tax purposes of for purposes of accounting or financial reporting,
including but not limited to the determination as to whether this Lease shall
qualify for sale-leaseback accounting treatment or whether this Lease shall be
properly classified as an operating lease or finance lease in accordance with
GAAP.

34. [omitted].

35. Letters of Credit.

(a) Any Letter of Credit obtained and maintained in accordance with this Lease
does not and shall not be deemed a security deposit and shall comply with the
requirements set forth in Exhibit J of this Lease.

(b) Tenant waives all provisions of Laws, now or hereinafter in force, which
restrict the amount or types of claim that a landlord may make upon a security
deposit or imposes upon a landlord (or its successors) any obligation with
respect to the handling or return of security deposits, including, without
limitation, California Civil Code Section 1950.7 (including waiving the return
of the security deposit until such time as the amount of such landlord’s
damages, including those under California Civil Code Section 1951.2, has been
determined).

 

-51-



--------------------------------------------------------------------------------

36. Permitted Leasehold Mortgages.

Tenant shall not encumber its leasehold estate in the Leased Premises, by means
of a leasehold mortgage, deed of trust pledge or any other security device.

37. [omitted].

38. Miscellaneous.

(a) The Paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.

(b) As used in this Lease, the singular shall include the plural and any gender
shall include all genders as the context requires and the following words and
phrases shall have the following meanings: (i) “including” means “including
without limitation”; (ii) “provisions” means “provisions, terms, agreements,
covenants and/or conditions”; (iii) “lien” means “lien, charge, encumbrance,
title retention agreement, pledge, security interest, mortgage and/or deed of
trust”; (iv) “obligation” means “obligation, duty, agreement, liability,
covenant and/or condition”; (v) “the Leased Premises” means “the Leased Premises
or any part thereof or interest therein”; (vi) “the Real Property” means “the
Real Property, the Improved Parcel, the Vacant Parcel or any part thereof or
interest therein (individually or collectively as the context may require)”;
(vii) “the Improvements” means “the Improvements or any part thereof or interest
therein”; (viii) “the Equipment” means “the Equipment or any part thereof or
interest therein”; and (ix) “the adjoining property” means “the adjoining
property or any part thereof or interest therein”.

(c) Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Each appointment of Landlord as attorney-in-fact for
Tenant hereunder is irrevocable and coupled with an interest.

(d) Except as otherwise expressly provided in this Lease, Landlord shall not
unreasonably withhold, condition or delay its consent whenever such consent is
required under this Lease. Tenant hereby waives any claim for damages against or
liability of Landlord which is based upon a claim that Landlord has unreasonably
withheld or unreasonably delayed any consent or approval requested by Tenant,
and Tenant agrees that its sole remedy shall be an action for declaratory
judgment. If with respect to any required consent or approval Landlord is
required by the express provisions of this Lease not to unreasonably withhold or
delay its consent or approval, and if it is determined in any such proceeding
referred to in the preceding sentence that Landlord acted unreasonably, the
requested consent or approval shall be deemed to have been granted; however,
Landlord shall have no liability whatsoever to Tenant for its refusal or failure
to give such consent or approval. Tenant’s sole remedy for Landlord’s
unreasonably withholding or delaying, consent or approval shall be as provided
in this

 

-52-



--------------------------------------------------------------------------------

Paragraph. Without limiting the foregoing and other than in connection with a
suit for which a declaratory judgment is Tenant’s sole remedy as provided above,
in the event that either party shall be forced to enforce this Lease through
litigation, the prevailing party (after the expiration of any available appeals)
shall be entitled to recover from the non-prevailing party all out-of-pocket
costs and expenses associated with such litigation including reasonable
attorneys’ fees.

(e) Time is of the essence with respect to the performance by Tenant of its
obligations under this Lease.

(f) Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to the Leased Premises or
otherwise in the conduct of their respective businesses.

(g) This Lease and any documents which may be executed by Tenant on or about the
effective date hereof at Landlord’s request, including, without limitation, the
Purchase and Sale Agreement, constitute the entire agreement between the parties
and supersede all prior understandings and agreements, whether written or oral,
between the parties hereto relating to the Leased Premises and the transactions
provided for herein, other than the provisions of the Purchase and Sale
Agreement or the Letter of Intent which by their express terms survive the
Closing (as defined in the Purchase and Sale Agreement). Landlord and Tenant are
business entities having substantial experience with the subject matter of this
Lease and have each fully participated in the negotiation and drafting of this
Lease. Accordingly, this Lease shall be construed without regard to the rule
that ambiguities in a document are to be construed against the drafter.

(h) This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.

(i) The covenants of this Lease shall run with the land and bind Tenant, its
successors and assigns and all present and subsequent encumbrances and
subtenants of the Leased Premises, and shall inure to the benefit of Landlord,
its successors and assigns. If there is more than one Tenant, the obligations of
each shall be joint and several.

(j) Notwithstanding any provision in this Lease to the contrary, all Surviving
Obligations of Tenant shall survive the expiration or termination of this Lease.

(k) If any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

(l) All exhibits attached hereto are incorporated herein as if fully set forth.

 

-53-



--------------------------------------------------------------------------------

(m) Each of Landlord and Tenant hereby agree that the State of California has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limiting the generality
of the foregoing, matters of construction, validity and performance) this Lease
and the obligations arising hereunder shall be governed by, and construed in
accordance with, the laws of the State of California applicable to contracts
made and performed therein and all applicable law of the United States of
America. To the fullest extent permitted by law, Landlord and Tenant hereby
unconditionally and irrevocably waive any claim to assert that the law of any
other jurisdiction governs this Lease. Any legal suit, action or proceeding
against Tenant arising out of or relating to this Lease may be instituted in any
federal or state court sitting in the County of Orange, State of California, and
Landlord and Tenant waive any objection which each may now or hereafter have to
the laying of venue of any such suit, action or proceeding in such County and
State, and Landlord and Tenant hereby expressly and irrevocably submit to the
jurisdiction of any such court in any suit, action or proceeding.

(n) To Tenant’s knowledge, neither Tenant nor any of the members, shareholders,
partners or any other Person comprising Tenant is a Specially Designated
National or Blocked Person. As used herein, the term “Specially Designated
National or Blocked Person” shall mean a Person (i) designated by the Office of
Foreign Assets Control at the U.S. Department of the Treasury, or other U.S.
governmental entity, and appearing on the List of Specially Designated Nationals
and Blocked Persons (http://www.ustreas.gov/offices/enforcement/ofac/sdn/
index.shtml), which List may be updated from time to time; or (ii) with whom
Landlord or its affiliates are prohibited from engaging in transactions by any
trade embargo, economic sanction or other prohibition of United States law,
regulation, or Executive Order of the President of the United States. Tenant
agrees to confirm the statement in the preceding sentence in writing on an
annual basis if requested by Landlord to do so.

(o) Tenant shall maintain as confidential (i) any and all information, data and
documents obtained about Landlord (“Information”) prior to and following the
execution of this Lease (including without limitation, any financial or
operating information of, or related to, the Landlord), and (ii) the terms and
conditions of this Lease (as originally circulated or as negotiated) and all
other documents related to the execution of this Lease. Tenant shall not
disclose any such Information to any third party except as required by any
applicable law, court order, subpoena or legal or regulatory requirement
(including, but not limited to, any applicable securities laws). Notwithstanding
the foregoing, Tenant shall be permitted to disclose information related to this
Lease described in item (ii) above: (x) in accordance with Tenant’s general
public disclosure policy; provided that (i) Tenant has obtained Landlord’s prior
consent to the contents of any such disclosure or (ii) disclosure is required
under any applicable securities laws, and (y) to Tenant’s attorneys,
accountants, advisors, consultants, affiliates, lenders and investors
(“Interested Persons”) in accordance with usual and customary business
practices; provided that such individuals or entities agree, at the time of such
disclosure by Tenant, to be bound by the terms and conditions of this Paragraph
37(o). Tenant shall not make copies of any Information except for use
exclusively by Tenant or Interested Persons as needed in accordance with usual
and customary business practices. All copies of such Information will be
returned to Landlord or destroyed after the use of such Information is

 

-54-



--------------------------------------------------------------------------------

no longer needed, except to the extent such destruction is prohibited by law,
rule or regulation. Tenant hereby consents to the disclosure by Landlord of the
existence, and the terms and conditions, of this Lease, in accordance with
Landlord’s general disclosure policy; including, without limitation, disclosures
to Landlord’s attorneys, accountants, advisors, consultants, affiliates, lenders
and investors. Tenant further consents to the disclosure by Landlord for general
marketing purposes of the existence of this Lease, the purchase price of the
Leased Premises, Tenant’s use of the proceeds of the sale of the Leased
Premises, the nature and location of the Leased Premises, and (with the prior
written consent of Tenant) the use by Landlord of Tenant’s name, trademark or
logo in marketing or advertising engaged in by Landlord. This provision shall
survive beyond the termination of this Lease. Tenant shall not record this Lease
in the land records of any county or jurisdiction or with any governmental
authority, without the prior written consent and approval of the Landlord.

(p) Landlord and Tenant shall be required to execute, deliver, record and
furnish such documents as may be necessary to correct any errors of a
typographical nature or inconsistencies which may be contained in this Lease, or
in any memorandum thereof, whether such memorandum be recorded or unrecorded.

(q) This Lease may be executed in any number of counterparts, each of which
shall be an original, but all of which shall together constitute one and the
same document.

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

 

LANDLORD: AGNL ANTENNA, L.P., a Delaware limited partnership By:   AGNL ANTENNA
GP, L.L.C.,   its general partner By:   AGNL Manager II, Inc.,   its manager By:
  /s/ Gordon J. Whiting   Gordon J. Whiting   President

 

ATTEST:     TENANT:       POWERWAVE TECHNOLOGIES, INC.,       a Delaware
corporation By:   /s/ Tom Spaeth     By:   /s/ Kevin T. Michaels Title:  
Treasurer     Title:   CFO [Corporate Seal]      

 

-56-



--------------------------------------------------------------------------------

EXHIBIT A-1 / A-2

PREMISES

Exhibit A, Page -1-



--------------------------------------------------------------------------------

EXHIBIT B

EQUIPMENT

All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever now or hereafter affixed or attached to or installed
in the Leased Premises (except as hereafter provided), including all electrical,
anti-pollution, heating, lighting (including hanging fluorescent lighting),
incinerating, power, air cooling, air conditioning, humidification, sprinkling,
plumbing, lifting, cleaning, fire prevention, fire extinguishing and ventilating
systems, devices and machinery and all engines, pipes, pumps, tanks (including
exchange tanks and fuel storage tanks), motors, conduits, ducts, steam
circulation coils, blowers, steam lines, compressors, oil burners, boilers,
doors, windows, loading platforms, lavatory facilities, stairwells, fencing
(including cyclone fencing), passenger and freight elevators, overhead cranes
and garage units, together with all additions thereto, substitutions therefor
and replacements thereof required or permitted by this Lease, but excluding any
and all “equipment” as that term is defined in the Uniform Commercial Code,
personal property and all trade fixtures, machinery, office, manufacturing and
warehouse equipment which are not necessary to the operation of the buildings
which constitute part of the Leased Premises for the uses permitted under
Paragraph 4(a) of this Lease.

Exhibit B, Page -1-



--------------------------------------------------------------------------------

EXHIBIT C

PERMITTED ENCUMBRANCES

EXHIBIT C, Page -1-



--------------------------------------------------------------------------------

Permitted Exceptions

 

1. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Parcel Map No. 85-226, recorded
in Book 210, Pages 6 through 11 of Parcel Maps.

 

     Purpose:    Public utility and sidewalk      Affects:    Parcel 6 as shown

 

2. Matters contained in that certain document entitled “Development Agreement”
dated October 17, 1985, executed by and between City of Santa Ana, a municipal
corporation and Santa Fe Land Improvement Company, a California corporation
recorded January 13, 1986, Instrument No. 86-015236, of Official Records.

Reference is hereby made to said document for full particulars.

An amendment to the Development Agreement was recorded November 21, 1991 as
Instrument No. 91-635566, Official Records.

An amendment to the Development Agreement was recorded December 20, 1995 as
Instrument No. 95-567086, Official Records.

 

3. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

     Granted to:    The City of Santa Ana, a municipal corporation      Purpose:
   Public utilities and sidewalk purposes      Recorded:    November 20, 1986,
Instrument No. 86-571134, of Official Records      Affects:    Parcel 6 and
other land

 

EXHIBIT C, Page -1-



--------------------------------------------------------------------------------

4. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     Southern California Edison Company, a corporation   Purpose:      Public
utilities   Recorded:      December 10, 1987, Instrument No. 87-683702, of
Official Records   Affects:      Parcel 6 as shown

 

5. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     Southern California Edison Company, a corporation   Purpose:     
Underground electrical supply systems and communication systems   Recorded:     
December 10, 1987, Instrument No. 87-683743, of Official Records   Affects:     
Parcel 6

 

6. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     Southern California Gas Company, a corporation   Purpose:     
Transportation of gas, petroleum products and other substances, with the right
of ingress and egress   Recorded:      January 25, 1988, Instrument
No. 88-033921, of Official Records   Affects:      St. Andrew Place and Parcel 6

7. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     The City of Santa Ana   Purpose:      Public utilities and sidewalk  
Recorded:      October 6, 1987, Instrument No. 87-562658, of Official Records  
Affects:      Parcel 6

 

-2-



--------------------------------------------------------------------------------

8. Matters contained in that certain document entitled “Reservation and Grant of
Easement Agreement” dated May 5, 1998, executed by and between Boeing Realty
Corporation, a California corporation and Orange County Federal Credit Union, a
corporation Chartered under the Laws of the United States recorded May 7, 1998,
Instrument No. 19980279126, of Official Records.

Reference is hereby made to said document for full particulars.

and re-recorded July 16, 1998, Instrument No. 19980457066, of Official Records

 

  Affects:    Parcel 6

 

9. Matters contained in that certain document entitled “Grant of Reciprocal
Easements and Easement Agreement (St. Andrew Private Road and Sidewalk and
Existing Utilities)” dated May 5, 1998, executed by Boeing Realty Corporation, a
California corporation recorded May 7, 1998, Instrument No. 19980279127, of
Official Records.

Reference is hereby made to said document for full particulars.

 

  Affects:    Parcel 6

 

10. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Parcel Map No. 97-143.

 

  Purpose:    Exclusive underground Non-exclusive surface public service and
public sidewalk   Affects:    All parcels as shown

 

11. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Parcel Map No. 97-143.

 

  Purpose:    Underground & non-exclusive surface public services   Affects:   
Parcel 6 as shown

 

-3-



--------------------------------------------------------------------------------

12. The effect of a 10 foot wide telephone and electric easement reserved
respectively to Pacific Bell and Southern California Edison Company.

 

  Affects:      All parcels as shown

 

13. Provisions, herein recited, of the dedication statement on the

 

  Map of:      Parcel Map No. 97-143   Provisions:      Note: We hereby release
and relinquish to the city of Santa Ana all vehicular access rights to Ritchey
Street, St. Andrew Place and Lyon Street except at approved driveway locations
as shown on the street improvement plans for this parcel map and subsequent
development except at street intersections, as indicated in the City Clerk’s
Certificate found on Sheet One.

 

14. Matters contained in that certain document entitled “Declaration and
Agreement of Covenants, Easement Rights, and Maintenance Obligations” dated None
shown, executed by and between Boeing Realty Corporation, a California
corporation and The City of Santa Ana, a municipal corporation recorded June 23,
1999, Instrument No. 19990466463, of Official Records.

Reference is hereby made to said document for full particulars.

 

15. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     Pacific Bell   Purpose:      Public utilities   Recorded:     
September 10, 1999, Instrument No. 19990654268, of Official Records   Affects:
     Parcel 6

 

-4-



--------------------------------------------------------------------------------

16. The fact that said land is included within a project area of the
Redevelopment Agency shown below, and that proceedings for the redevelopment of
said project have been instituted under the Redevelopment Law (such
redevelopment to proceed only after the adoption of the redevelopment plan) as
disclosed by a document.

 

 

Redevelopment

       Agency:      Community Redevelopment Agency of the City of Santa Ana  
Recorded:      October 20, 2004, Instrument No. 2004000948360, of Official
Records

THE FOLLOWING MATTERS AFFECT PARCEL B:

 

1. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Parcel Map No. 85-226, recorded
in Book 210, Pages 6 through 11 of Parcel Maps.

 

  Purpose:      Public utility and sidewalk   Affects:      The Westerly 7 feet
of said land

 

  Purpose:      Private street (Proposed)   Affects:     

The Southerly 35 feet of said land

 

2. Matters contained in that certain document entitled “Development Agreement”
dated October 17, 1985, executed by and between The City of Santa Ana, a
municipal corporation and Santa Fe Land Improvement Company, a California
corporation recorded January 13, 1986, Instrument No. 86-015236, of Official
Records.

Reference is hereby made to said document for full particulars.

An amendment to the Development Agreement was recorded November 21, 1991 as
Instrument No. 91-635566, Official Records.

An amendment to the Development Agreement was recorded December 20, 1995 as
Instrument No. 95-567086, Official Records.

 

-5-



--------------------------------------------------------------------------------

3. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     The City of Santa Ana, a municipal corporation   Purpose:      Public
street and utility   Recorded:      August 27, 1986, Instrument No. 86-388252,
of Official Records   Affects:      A portion of said land as described therein

 

4. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     The City of Santa Ana   Purpose:      Non-exclusive surface easement for
public utility and sidewalk   Recorded:      November 20, 1986, Instrument
No. 86-571134, of Official Records   Affects:      A portion of said land as
more particularly described therein

The above has recorded a Quitclaim as Instrument No. 87-580044 for a portion of
said land.

 

5. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     The City of Santa Ana, a municipal corporation   Purpose:      Public
utilities, sewer and storm drain   Recorded:      October 15, 1987, Instrument
No. 87-578813, of Official Records   Affects:      A portion of said land as
more particularly described therein

 

6. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

 

Granted to:

     Southern California Edison Company, a corporation   Purpose:     
Underground electrical supply systems and communication systems   Recorded:     
December 10, 1987, Instrument No. 87-683743, of Official Records   Affects:     
A portion of said land as more particularly described therein

 

-6-



--------------------------------------------------------------------------------

7. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

  Granted to:    Southern California Gas Company, a corporation   Purpose:   
Transportation of gas, petroleum products and other substances, with the right
of ingress and egress   Recorded:    January 25, 1988, Instrument No. 88-033921,
of Official Records   Affects:    A portion of said land as more particularly
described therein

 

8. Matters contained in that certain document entitled “Reservation and Grant of
Easement and Easement Agreement” dated May 5, 1998, executed by and between
Boeing Realty Corporation, a California corporation and Orange County Federal
Credit Union, a Corporation Chartered under the Laws of the United States
recorded May 7, 1998, Instrument No. 19980279126, of Official Records.

Reference is hereby made to said document for full particulars.

 

9. Matters contained in that certain document entitled “Grant of Reciprocal
Easements and Easement Agreement (St. Andrew Private Road and Sidewalk and
Existing Utilities)” dated May 5, 1998, executed by Boeing Realty Corporation, a
California corporation recorded May 7, 1998, Instrument No. 19980279127, of
Official Records.

Reference is hereby made to said document for full particulars.

 

10. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

  Granted to:    Pacific Bell   Purpose:    Underground communication facilities
  Recorded:    September 28, 1999, Instrument No. 19990690940, of Official
Records   Affects:    10 feet wide telephone and electric easement reserved
respectively to Pacific Bell and Southern California Edison Company hereon

 

-7-



--------------------------------------------------------------------------------

THE FOLLOWING MATTERS AFFECT PARCEL C:

 

1. Matters contained in that certain document entitled “Declaration and
Agreement of Covenants, Easement Rights, and Maintenance Obligations” dated None
shown, executed by and between Boeing Realty Corporation, a California
corporation and the City of Santa Ana, a municipal corporation recorded June 23,
1999, Instrument No. 19990466463, of Official Records.

Reference is hereby made to said document for full particulars.

 

-8-



--------------------------------------------------------------------------------

EXHIBIT D

BASIC RENT PAYMENTS

1. Basic Rent.

(a) Initial Term. Subject to the adjustments provided for in Paragraph 1(b)
below, Basic Rent payable in respect of the Term shall be Three Million Nine
Hundred Sixty-Four Thousand Dollars ($3,964,000) per annum, payable quarterly in
advance on the first (1st) day of each January, April, July and October (each a
“Basic Rent Payment Date”), in equal installments of Nine Hundred Ninety-One
Thousand Dollars ($991,000) each. Pro rata Basic Rent for the period from the
date hereof through the first (1st) day of January, 2012 shall be paid on the
date hereof, and, if there is no Renewal Term, pro rata Basic Rent for the
period from the final Basic Rent Payment Date of the initial Term through the
last day of the initial Term shall be paid with the final installment of Basic
Rent for the initial Term. Notwithstanding the foregoing, if a Basic Rent
Payment Date occurs on a date that is not a Business Day, the Basic Rent Payment
Date for purposes of such payment of Basic Rent shall be automatically moved to
the next Business Day.

(b) Increases in Basic Rent during Initial Term and Renewal Term. For the
Initial Term and during any Renewal Term, commencing on the first
(1st) anniversary of the Basic Rent Payment Date on which the first full monthly
installment of Basic Rent shall be due and payable (the “First Full Basic Rent
Payment Date”) and continuing on each anniversary of the First Full Basic Rent
Payment Date thereafter (each such date, a “Basic Rent Adjustment Date”), Basic
Rent shall be increased based on the following calculation: the then current
Basic Rent under this Lease multiplied by two percent (2%) with the result of
such calculation being added to the then current Basic Rent. Landlord shall
deliver to Tenant notice of the new annual Basic Rent on or before the thirtieth
(30th) day preceding each Basic Rent Adjustment Date, but any failure to do so
by Landlord shall not be or be deemed to be a waiver by Landlord of Landlord’s
rights to collect such sums. Tenant shall pay to Landlord, within thirty
(30) days after a notice of the new annual Basic Rent is delivered to Tenant,
all amounts due from Tenant, but unpaid, because the stated amount as set forth
above was not delivered to Tenant at least thirty (30) days preceding the Basic
Rent Adjustment Date in question.

 

Exhibit D, Page -1-



--------------------------------------------------------------------------------

EXHIBIT E

CERTIFICATION RELATED TO THE USA PATRIOT ACT

On behalf of [Insert name of subtenant/assignee] (“[Subtenant/Assignee]”), I
hereby certify to the following:

1. [Subtenant/Assignee] maintains a place of business that is located at a fixed
address (other than an electronic address or post office box) know as
[                            ].

2. [Subtenant/Assignee] is subject to the laws of the United State and has no
knowledge that it is not in full compliance with laws relating to bribery,
corruption, fraud, money laundering and the Foreign Corrupt Practices Act.

3. The names and addresses of [Subtenant/Assignee]’s Owners, officers and
directors are accurately reflected on Annex A to this certification. “Owner”
means any individual who owns, controls, or has the power to vote more than 5%
of any class of [Subtenant/Assignee]’s stock, or otherwise controls or has the
power to control [Subtenant/Assignee].

4. None of said Owners, officers or directors is a Specially Designated National
or Blocked Person. As used herein, the term “Specially Designated National or
Blocked Person” shall mean a Person (i) designated by the Office of Foreign
Assets Control at the U.S. Department of the Treasury, or other U.S.
governmental entity, and appearing on the List of Specially Designated Nationals
and Blocked Persons (http://www.ustreas.gov/offices/enforcement/ofac/sdn/
index.shtml), which List may be updated from time to time; or (ii) with whom
Landlord or its affiliates are prohibited from engaging in transactions by any
trade embargo, economic sanction or other prohibition of United States law,
regulation, or Executive Order of the President of the United States.
[Subtenant/Assignee] agrees to confirm this representation and warranty in
writing on an annual basis if requested by Landlord to do so.

5. [Subtenant/Assignee] does not transact business on behalf of, or for the
direct or indirect benefit of, any individual or entity that is a Specially
Designated National or Blocked Person. [Subtenant/Assignee] agrees to confirm
this representation and warranty in writing on an annual basis if requested by
Landlord to do so.

I, [                            ], certify that I have read and understand this
Certification and that the statements made in this certification and the
attached Annexes are true and correct.

 

EXHIBIT G, Page -1-



--------------------------------------------------------------------------------

This Certification is made on behalf of [Subtenant/Assignee].

 

  (Signature)

 

  (Title)

Executed on this              day of                     , 200_.

ANNEX A – OWNERS, OFFICERS AND DIRECTORS

 

NAME      TITLE/POSITION

 

 

EXHIBIT G, Page -2-



--------------------------------------------------------------------------------

EXHIBIT F

[omitted]

 

EXHIBIT H, Page -1-



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBORDINATION AGREEMENT

 

-1-



--------------------------------------------------------------------------------

SUBORDINATION AND CONSENT BY REAL PROPERTY OWNER(S)

(“Subordination and Consent”)

THIS SUBORDINATION AND CONSENT is made and entered into between WELLS FARGO
CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
below-defined Lenders (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and AGNL ANTENNA, L.P., a Delaware limited
partnership (“Owner”), and affects that real property in the City or Town of
Santa Ana, County of Orange County, State of California, fully described on
Exhibit A attached hereto and made a part hereof by this reference, and more
commonly known as 1761-1801 E. St. Andrew Place (hereinafter referred to as the
“Premises”).

WHEREAS, this Subordination and Consent is executed to induce Agent and the
Lenders to continue to extend credit under that certain Credit Agreement, dated
as of April 3, 2009 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) by and among the lenders from time to time a party
thereto (such lenders together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), POWERWAVE TECHNOLOGIES, INC., a Delaware corporation (“Powerwave”),
and Agent; and other agreements related thereto (hereinafter collectively
referred to as the “Agreements”) by and among the Lenders, Agent, Powerwave and
certain affiliates of Powerwave (together with Powerwave, individually and
collectively, jointly and severally, the “Obligors”), which Agreements, among
other things, were given by Obligors to Agent for the purpose of securing the
repayment of all obligations and the performance of all duties now or hereafter
owing by Obligors to Lenders, of every kind and description. This Subordination
and Consent does not amend any of the terms of the Agreements and reference
thereto is made for further particulars;

WHEREAS, by the Agreements, Agent and/or the Lenders have loaned or have agreed
to loan monies and/or extend other financial accommodations against the security
of, among other collateral, all of the Obligors’ personal property, including,
but not limited to the Obligors’ accounts, books and records, inventory,
equipment, furniture, furnishings, trade fixtures, machinery, and tools,
together with all additions, substitutions, replacements, and improvements to
the same (hereinafter referred to as the “Goods”), which Goods are or are to be
located on and may be affixed to the Premises or be improvements thereon;
provided, that the term “Goods” as used in this Subordination and Consent shall
not include (a) the improvements on the real property at the Premises,
(b) plumbing, lighting and HVAC systems and other fixtures not constituting
trade fixtures located at the Premises, or (c) property owned by Owner and
located at the Premises; and

WHEREAS, Powerwave, as tenant, has leased the Premises from Owner, as landlord,
by that certain Lease Agreement dated October __, 2011 (the “Lease”); this
Subordination and Consent does not amend any of the terms of the Lease.

Agent and Owner agree that:

1. As of the date of this Subordination and Consent, Owner has not delivered any
written notices of default to Powerwave under or pursuant to the Lease.

2. The Goods shall be and remain personal property notwithstanding the manner of
their annexation to the Premises, their adaptability to the uses and purposes
for which the Premises are used, or the intentions of the party making the
annexation.



--------------------------------------------------------------------------------

3. Owner hereby subordinates any rights which Owner may claim to have in and to
the Goods, no matter how arising, including, without limitation, all rights of
levy or distraint or liens for rent, to the security interest granted in the
Goods by Powerwave to the Agent in connection with the Agreements.

4. Owner consents to the installation of the Goods on the Premises and Owner and
Agent agree that, in accordance with the terms and conditions of this
Subordination and Consent, Agent may do to and with the Goods any or all of the
acts below enumerated herein. In accordance with and subject to the terms of
this Subordination and Consent, Owner grants Agent a right, as set forth below,
to enter onto the Premises to do any or all of the following (the “Permitted
Actions”) with respect to the Goods: assemble, have appraised, sever, remove,
prepare for sale or lease, inspect, transfer, and/or sell (at public auction or
private sale). Agent shall have the right to enter into and to occupy the
Premises solely for the purposes described above and Agent’s right to enter and
occupy shall be for a maximum occupancy period of up to ninety (90) days (at
Agent’s discretion) following Agent’s receipt of a Possession Notice (the
“Disposition Period”); provided, however, if Agent is prohibited by any process
or injunction issued by any court, or by reason of any bankruptcy or insolvency
proceeding involving Powerwave, from enforcing its security interest in the
Goods, the ninety (90) day period shall commence upon termination of such
prohibition. In consideration of the foregoing, if Agent notifies Owner of its
intent to enter following receipt of a Possession Notice, Agent agrees to pay to
Owner (to the extent not paid by Powerwave and, even if paid by Powerwave,
solely if Owner is not required to disgorge or contribute any such payments to
the bankruptcy estate of Powerwave), for the use and occupancy of the Premises
by Agent as provided above, one-month of rent in advance on the first day of use
and occupancy and each date 30 days thereafter during the Disposition Period
(provided, if Agent notifies Owner that it does not intend to use or occupy and
does not use or occupy the Premises for any part of the second or third 30-day
period, then the foregoing payment shall not be due and payable for such
periods) and such payment shall be made prior to (and as a condition to) any
entry onto or use of the Premises by Agent (based upon Basic Rent (as defined in
the Lease) and Powerwave’s pro rata share of operating costs, utilities and
taxes payable by Powerwave under the Lease but excluding any other costs,
expenses or amounts or any indemnities payable by Powerwave thereunder as a
result of Powerwave’s default under the Lease). Prior to entry onto the Premises
as permitted herein, Agent shall provide Owner with evidence that Agent
maintains or any of its agent, contractors or consultants entering onto the
Premises maintain adequate and commercially reasonable insurance for property
damage and general liability.

5. All physical damage to the Premises caused by Agent’s removal of the Goods
shall be reimbursed or repaired by Agent at its expense, including the payment
of obligations in respect of any mechanics’, laborers’ and/or materialmen’s
liens that may be filed against the Premises as a result of Agent’s engagement
of such mechanics, laborers and/or materialmen to make repairs to the Premises
for physical damage directly caused by Agent during its occupancy of the
Premises; provided, however, that Agent shall not be responsible for the payment
or reimbursement of any obligations arising in respect of any mechanics’,
laborers’ and/or materialmen’s liens that may be filed against the Premises as a
result of Tenant’s or Owner’s, or any of their respective agents’, engagement of
any mechanics, laborers and/or materialmen, whether or not such obligations
arise during Agent’s occupancy of the Premises. Except as expressly set forth
herein, neither Agent or any Lender shall (a) be liable to Owner for any
diminution in value caused by the absence of any removed Goods or (b) have any
duty or obligation to remove or dispose of any Goods or any other property left
on the Premises by Powerwave. Agent shall be required to leave the Premises
after any entry, access or occupancy in the same or better condition as of the
date of such entry, access or occupancy, normal wear and tear excepted. In
furtherance of the foregoing, Agent agrees to, jointly and severally, indemnify
and hold harmless Owner, Owner’s lender and its affiliates and their respective
shareholders, members, officers, directors, employees, agents (each an
“Indemnified Person”) from and against all losses, claims, damages and
liabilities resulting from physical harm to the



--------------------------------------------------------------------------------

improvements located on the Premises or the Premises itself as a result of the
conduct of Agent or any of its agents or representatives in connection with the
entry by any such party onto the Premises, any such party’s occupancy on the
Premises, or the removal, repossession, auction or sale of the Goods as
permitted by this Subordination and Consent; the indemnity obligations of Agent
set forth in this paragraph shall survive any expiration or termination of this
Subordination and Consent. Unless any damages are caused by or arise out of the
willful misconduct of Agent, the Owner waives, to the maximum extent permitted
by applicable law, any right that the Owner may have to claim or recover from
the Agent or any Lender in any legal action or proceeding any special,
exemplary, punitive or consequential damages. Notwithstanding the foregoing,
without the prior written consent of Owner, Agent, as applicable, shall not hold
any type of “going out of business” sale to the public on the Premises and shall
not place any sign or advertisement upon any exterior wall or window.

6. Powerwave waives the covenant of quiet enjoyment in the Lease with respect to
Agent’s ability to enter onto and utilize the Premises as provided in this
Subordination and Consent and agrees not to assert any claim against Owner in
connection with such entry onto or presence at the Premises as permitted in this
Subordination and Consent. Powerwave consents to the delivery of any notices of
termination of the Lease or default by Powerwave under the Lease as provided in
this Subordination and Consent.

7. Each of the following shall constitute a notice triggering the commencement
of the Disposition Period and Owner agrees to provide the following notices to
Agent (each, the “Possession Notice”): Owner agrees to give Agent written notice
(the “Possession Notice”) within (i) five (5) business days after any Event of
Default (as defined in the Lease) under or termination of the Lease by
Powerwave, and (ii) twenty (20) business days prior to any termination of the
Lease or exercise of remedies by Owner under the Lease by Owner. All notices are
to be sent to the following address: Wells Fargo Capital Finance, LLC, 2450
Colorado Avenue, Suite 3000 West, Santa Monica, California 90404, Attention:
Business Finance Manager, or such other address as Agent shall designate in a
written notice to Owner. Any notices delivered to Owner shall be to the address
designated under Owner’s signature block to this Subordination and Consent.
Agent shall have the right, without the obligation, to cure any Event of Default
(as defined in the Lease) under the Lease within ten (10) days after the receipt
of such notice. A cure of an Event of Default (as defined in the Lease) under
the Lease by Agent shall be effective as if the same had been done by Powerwave
and shall not be deemed an assumption of the Lease or any of Powerwave’s
obligations thereunder by Agent. Owner agrees that Agent shall not have any
obligations to Owner under the Lease or otherwise or any obligation to assume
the Lease or any obligations thereunder. Powerwave shall provide Owner with
notice of any default (beyond any applicable notice and cure period) under the
Agreements immediately upon receipt of such notice from Agent.

8. After the expiration of the Disposition Period, unless (prior to the
expiration of the Disposition Period) Agent has provided written notice to Owner
that it intends to enter onto the Premises and remove the Goods in which case
Agent shall have an additional ten (10) business days immediately after the
Disposition Period solely to enter onto the Premises and remove the Goods (prior
to and as a condition to such entry by Agent, Agent shall deliver to Owner a
payment in an amount equal to the rent due for such 10-business day period under
the Lease), Agent agrees that Owner may dispose of or remove such Goods
remaining on the Premises from the Premises as Owner deems reasonable in
accordance with the Lease and applicable law, and, in connection with any such
removal or disposition, without limiting, modifying, or otherwise impairing
Agent’s rights and remedies against Powerwave and the Guarantors (as such term
is defined in the Credit Agreement), Agent waives and shall have no recourse or
claim against Owner related to the Goods or such removal or disposition,
including, without limitation, a claim against Owner for the value of the Goods
so removed or making a request that Owner



--------------------------------------------------------------------------------

deliver the Goods to Agent. After the expiration of the Disposition Period, if
(y) Agent has failed to provide the notice described in this Section 8 or
(z) Agent has provided the notice in Section 8 but failed to remove the Goods
within the additional 10-business day period, and as a result Owner intends to
exercise its rights under the immediately preceding sentence to remove or
dispose of the Goods without liability to Agent, then prior to doing so Owner
shall provide Agent with written notice and five (5) business days to enter onto
the Premises and remove any Goods that Agent desires to remove; provided, if
Agent does not respond to such notice or fails to remove the Goods in such
5-business day period, then Owner shall be permitted to remove or dispose of the
Goods as provided in the immediately preceding sentence without any liability to
Agent as provided herein. The understandings, obligations and agreements of
Agent set forth in this paragraph shall survive any expiration or termination of
this Subordination and Consent.

9. This Subordination and Consent shall continue in effect until the earlier of
(a) the date that all of Powerwave’s obligations to Agent and the Lenders for
which the Goods have been pledged as security have been paid in full and (b) the
later of: (i) the date the Lease expires or (ii) the date that the Disposition
Period expires, notwithstanding the foregoing, the termination of this
Subordination and Consent shall not terminate any provisions hereof which
expressly survive such expiration or termination.

10. Neither this Subordination and Consent nor any memorandum thereof may be
recorded or filed in the land records or other public filing office or in any
location without the prior, written approval of Owner.

11. This Subordination and Consent shall inure to the benefit of and be binding
upon Owner and Agent and their respective successors, heirs, and assigns.

12. This Subordination and Consent may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Subordination and Consent.
Delivery of an executed counterpart of this Subordination and Consent by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Subordination
and Consent. Any party delivering an executed counterpart of this Subordination
and Consent by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Subordination and Consent
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Subordination and Consent.

13. THE VALIDITY OF THIS SUBORDINATION AND CONSENT, ITS CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS SUBORDINATION AND CONSENT SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE OF CALIFORNIA OR, AT THE SOLE OPTION OF AGENT, IN ANY OTHER COURT IN WHICH
AGENT SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY.

[Signature pages to follow]



--------------------------------------------------------------------------------

Dated: _______________________

WELLS FARGO CAPITAL FINANCE, LLC,

(formerly known as Wells Fargo Foothill, LLC)

a Delaware limited liability company,

as Agent

 

By:     Its:    

 

Address:   2450 Colorado Avenue  

Suite 3000 West

 

Santa Monica, California 90404



--------------------------------------------------------------------------------

Dated: ______________________

AGNL ANTENNA, L.P.,

a Delaware limited partnership,

as Owner

By: AGNL ANTENNA GP, L.L.C.,

Its: General partner

By: AGNL Manager II, Inc.,

Its: Manager

 

By:        

Gordon J. Whiting

President

 

Address:   

AGNL ANTENNA, L.P.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, NY 10167-0094

Phone No.: (212) 883-4157

Fax No.: (212) 883-4141

Attn: Gordon J. Whiting

With a copy to:

AGNL Manager II, Inc.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, NY 10167-0094

Phone No.: (212) 692-2296

Fax No.: (212) 867-6448

Attn: Joseph R. Wekselblatt

with a copy to:

Sheppard, Mullin, Richter & Hampton LLP

1300 I Street, N.W.

Washington, D.C. 20005-3314

Phone No.: (202) 469-4943

Fax No.: (202) 312-9411

Attn: Michele E. Williams, Esquire



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO:

POWERWAVE TECHNOLOGIES, INC.

By: _____________________________

Name: _____________________________

Title: _____________________________



--------------------------------------------------------------------------------

EXHIBIT H

DEUTSCHE BANK LEASE



--------------------------------------------------------------------------------

EXHIBIT I

DEUTSCHE BANK SNDA



--------------------------------------------------------------------------------

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Sheppard Mullin Richter & Hampton LLP

1300 I Street NW, Washington, DC 20005

Attention: Michele E. Williams

THIS SPACE ABOVE FOR RECORDER’S USE

SUBORDINATION AGREEMENT; ATTORNMENT AND NON-DISTURBANCE AGREEMENT, AND CONSENT
TO SUBLEASE DATED AS OF OCTOBER __, 2011, EXECUTED BY AGNL ANTENNA, L.P., A
DELAWARE LIMITED PARTNERSHIP AS “AGNL”, POWERWAVE TECHNOLOGIES, INC., A DELAWARE
CORPORATION “POWERWAVE”, AND DEUTSCHE BANK NATIONAL TRUST COMPANY, AS “DEUTSCHE
BANK”.

 

NOTICE    NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING
SUBORDINATE TO, SUBJECT TO AND OF LOWER PRIORITY THAN THE POWERWAVE LEASE
(DEFINED BELOW)



THIS SUBORDINATION AGREEMENT, ATTORNMENT AND NON-DISTURBANCE AGREEMENT AND
CONSENT TO SUBLEASE (this “Agreement”) is made October __, 2011 (the “Effective
Date”), by and among AGNL Antenna, L.P., a Delaware limited partnership
(“AGNL”), Powerwave Technologies, Inc., a Delaware corporation (“Powerwave”) and
Deutsche Bank National Trust Company (“Deutsche Bank”).

RECITALS:

1. On the Effective Date, Powerwave, via grant deed, sold and conveyed to AGNL
the fee simple interest in that certain real property with an address of
1761-1801 E. St. Andrew Place, Santa Ana, California 92705 and described on
Exhibit A attached hereto and incorporated herein by this reference (which
property, together with all improvements now or hereafter located on the
property, is defined as the “Property”).

2. On the Effective Date, AGNL, as landlord, and Powerwave, as tenant, entered
into a Lease Agreement dated as of the Effective Date (together with any
amendments, modifications, replacements or extensions, the “Powerwave Lease”)
pursuant to which AGNL leases to Powerwave all of the Property and improvements
located thereon as more fully described in the Powerwave Lease.

3. Powerwave, as landlord, and Deutsche Bank, as tenant (or their respective
predecessors in interest), entered into a Lease made and entered into as of
December 31, 1998, as amended by a First Amendment to Lease dated May 1, 2004,
Second Amendment To Lease dated November 1, 2004, and Third Amendment to Lease
dated August 1, 2008 (collectively, the “Deutsche Bank Lease”). Pursuant to the
Deutsche Bank Lease, Deutsche Bank leases from Powerwave that certain portion of
the Property (defined below) as more particularly described on Exhibit B
attached hereto and incorporated herein by this reference (the “Deutsche Bank
Premises”).

4. As a condition to completing the sale and purchase of the Property and
entering into the Powerwave Lease, AGNL has required that Powerwave and Deutsche
Bank acknowledge and agree that (notwithstanding the fact that the Deutsche Bank
Lease was entered into prior to the Powerwave Lease) unconditionally and at all
times the Powerwave Lease shall be prior and superior in title to the Deutsche
Bank Lease and that Powerwave and Deutsche Bank specifically and unconditionally
subordinate the Deutsche Bank Lease to the priority in title of the Powerwave
Lease.

5. The effect of the foregoing subordination shall be that the Powerwave Lease
shall be deemed a ground lease or superior lease and that the Deutsche Bank
Lease shall be deemed a sublease under the Powerwave Lease.

6. The parties have agreed to the foregoing and to all of the other agreements
and understandings set forth in this Agreement.

NOW, THEREFORE, for valuable consideration and to induce AGNL to enter into the
transaction described in the recitals, AGNL, Powerwave and Deutsche Bank hereby
agree as follows:



--------------------------------------------------------------------------------

1. Subordination; Consent to Sublease. AGNL, Powerwave and Deutsche Bank hereby
agree that:

1.1 Recitals. The foregoing recitals are incorporated herein by reference as if
fully set forth in this Agreement.

1.2 Prior Title. The Powerwave Lease, and any modifications, renewals or
extensions thereof, is and shall unconditionally be and at all times remain
prior and superior in title to the Deutsche Bank Lease. Powerwave shall be the
direct landlord under the Deutsche Bank Lease and shall continue to be liable
and obligated to Deutsche Bank for all of landlord’s liabilities and obligations
thereunder.

2. Additional Agreements. It is covenanted and agreed that so long as the
Powerwave Lease is in effect:

2.1 Modification, Termination and Cancellation. Deutsche Bank will not consent
to any modification, amendment, termination or cancellation of the Deutsche Bank
Lease (in whole or in part) without AGNL’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, and will not make any payments to
Powerwave in consideration of any modification, termination or cancellation of
the Deutsche Bank Lease (in whole or in part) without AGNL’s prior written
consent, not to be unreasonably withheld, conditioned or delayed (any
modifications or amendments made with AGNL’s prior written consent subsequent to
the Effective Date shall be deemed to be included in the defined term “Deutsche
Bank Lease” as such term is used and defined herein), except if such
modification, amendment, termination or cancellation is permitted pursuant to
the express terms of the Deutsche Bank Lease as of the Effective Date.

2.2 Notice of Default. Deutsche Bank will notify AGNL in writing concurrently
with any Notice given to Powerwave in accordance with Article XVI of the
Deutsche Bank Lease of any default by Powerwave under the Deutsche Bank Lease,
and Deutsche Bank agrees that AGNL has the right (but not the obligation) to
cure any breach or default specified in such Notice within the time periods set
forth below such that Deutsche Bank will not declare a default of and seek to
terminate the Deutsche Bank Lease, as to AGNL, if AGNL cures such default within
thirty (30) days from and after the expiration of the time period provided in
the Deutsche Bank Lease for the cure thereof by Powerwave; provided, however,
that if such default cannot with diligence be cured by AGNL within such thirty
(30) day period, the commencement of action by AGNL within such thirty (30) day
period to remedy the same shall be deemed sufficient so long as AGNL pursues
such cure with diligence and completes such cure within one hundred and eighty
(180) days; for purposes of clarity, if AGNL has commenced such cure but not
completed it within the 180-day period referenced above, then Deutsche Bank
shall be permitted to exercise any remedies available against Powerwave, as
provided in the Deutsche Bank Lease, including, without limitation, terminating
the Deutsche Bank Lease, if applicable.

2.3 No Advance Rents. Deutsche Bank will make no payments or prepayments of rent
more than one (1) month in advance of the time when the same become due under
the Deutsche Bank Lease except as may be expressly required of Deutsche Bank
under the Deutsche Bank Lease.

2.4 Assignment of Rents. Upon receipt by Deutsche Bank of written notice from
AGNL that AGNL has elected to terminate the Powerwave Lease or that an Event of
Default (as defined in the Powerwave Lease) has occurred, Deutsche Bank will pay
directly to AGNL all rents due and payable under the Deutsche Bank Lease.
Deutsche Bank shall comply with such direction to pay and shall not be required
to determine whether the Powerwave Lease has been terminated or whether
Powerwave is in default under the Powerwave Lease; Powerwave hereby agreeing
with Deutsche Bank that Deutsche Bank shall be given credit under the Deutsche
Bank Lease for any such payments.

2.5 Assignment and Subletting. Deutsche Bank shall not exercise any of its
rights to assign, sublet, license, lease, sublease or otherwise transfer any
right of use or occupancy for the Deutsche Bank Premises which requires the
prior consent of Powerwave under the Deutsche Bank Lease without obtaining the
prior written consent of AGNL in accordance with Section 2.9 hereof, (the
foregoing requirement for AGNL’s consent shall exist independent of and
regardless of whether Powerwave has granted its consent to such assignment,
subletting, license, lease, sublease or other transfer) provided; Powerwave
shall promptly submit any transfer proposal by Deutsche Bank to AGNL which
requires Powerwave’s consent under the Deutsche Bank Lease and use its best
efforts to obtain AGNL’s consent thereto.

2.6 Alterations and Repairs. Deutsche Bank shall not make any Alterations (as
defined in the Deutsche Bank Lease) at the Deutsche Bank Premises which requires
the prior consent of Powerwave under the Deutsche Bank Lease without obtaining
the prior written consent of AGNL in



--------------------------------------------------------------------------------

accordance with Section 2.9 hereof, provided; Powerwave shall promptly submit
any Alterations proposal by Deutsche Bank to AGNL which requires Powerwave’s
consent under the Deutsche Bank Lease and use its best efforts to obtain AGNL’s
consent thereto.

2.7 Financial Information; Insurance Certificates. Deutsche Bank shall deliver
to AGNL, simultaneous with delivery to Powerwave under the Deutsche Bank Lease,
all financial information and reports related to the Deutsche Bank Premises or
Deutsche Bank itself and copies of all insurance policies or other evidence of
insurance which Deutsche Bank obtains and maintains under the Deutsche Bank
Lease.

2.8 AGNL Agreement. So long as Powerwave (or any successor landlord) does not
have the right to terminate the Deutsche Bank Lease by reason of default on the
part of Deutsche Bank, then, in such event, (a) unless any applicable law
requires same, Deutsche Bank shall not be joined as a party defendant in any
action or proceeding which may be instituted or taken by the AGNL for the
purpose of terminating the Powerwave Lease by reason of any default thereunder,
(b) Deutsche Bank shall not be evicted from the Deutsche Bank Premises nor shall
any of Deutsche Bank’s rights under the Deutsche Bank Lease be affected in any
way by reason of any default under the Powerwave Lease, and (c) Deutsche Bank’s
estate under the Deutsche Bank Lease shall not be terminated or disturbed by
reason of any default under the Powerwave Lease.

2.9 Consents. AGNL covenants and agrees that any consents by AGNL provided for
hereunder generally shall be given, deemed given or withheld under the same
standard as would be the case for Powerwave under the Deutsche Bank Lease
provided Deutsche Bank also delivers to AGNL any notices related to such matters
at the same time as delivered to Powerwave in accordance with the terms of the
Deutsche Bank Lease. Deutsche Bank agrees that, if Deutsche Bank disputes that
AGNL properly withheld its consent to any action or occurrence which requires
AGNL’s consent hereunder, then Deutsche Bank may seek an action for declaratory
judgment against AGNL seeking to reverse such decision, or otherwise avail
itself of any other remedies against AGNL to the extent available against the
landlord under the Deutsche Bank Lease; provided, however, Powerwave agrees to
indemnify and hold harmless AGNL against any such action brought by Deutsche
Bank and any claims or damages suffered by AGNL as a result of any such action
being brought by Deutsche Bank. The foregoing shall not limit any and all
remedies or claims that Deutsche Bank may have against Powerwave under or
pursuant to the Deutsche Bank Lease.

3. Attornment. Deutsche Bank agrees for the benefit of AGNL as follows
(including for this purpose any transferee, successor or assign of AGNL or
lender of AGNL) following a termination of the Powerwave Lease but subject to
Section 4 of this Agreement:

3.1 Payment of Rent. Deutsche Bank shall pay to AGNL all rental payments
required to be made by Deutsche Bank pursuant to the terms of the Deutsche Bank
Lease for the duration of the term of the Deutsche Bank Lease; the collection or
application of any such amounts and rent from Deutsche Bank by AGNL shall not
(i) be deemed a waiver of any term, covenant or condition of the Powerwave
Lease, or (ii) relieve Powerwave from its obligation to fully observe and
perform the terms, covenants and conditions of the Powerwave Lease.

3.2 Continuation of Performance. Deutsche Bank shall be bound to AGNL in
accordance with all of the provisions of the Deutsche Bank Lease for the balance
of the term thereof, and Deutsche Bank hereby attorns to AGNL as its landlord
following a termination of the Powerwave Lease, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon AGNL’s termination of the Powerwave Lease and giving written notice thereof
to Deutsche Bank.

3.3 No Offset. AGNL shall not be liable for, nor subject to, any offsets,
credits or defenses which Deutsche Bank may have by reason of any act or
omission of Powerwave under the Deutsche Bank Lease (except to the extent
specifically provided in the Deutsche Bank Lease as of the Effective Date and
solely for such offsets, credits or defenses accruing or continuing after AGNL
becomes the landlord under the Deutsche Bank Lease), nor for the return of any
sums which Deutsche Bank may have paid to Powerwave under the Deutsche Bank
Lease as and for security deposits, advance rentals or otherwise, except to the
extent that such sums are actually delivered by Powerwave to AGNL (and provided
that the foregoing provisions shall not exempt AGNL, if AGNL succeeds to the
interest of Powerwave under the Deutsche Bank Lease, from the performance of the
obligations of the “Landlord” under the Deutsche Bank Lease accruing during and
applicable to AGNL’s period of ownership).



--------------------------------------------------------------------------------

3.4 Subsequent Transfer. If AGNL, by succeeding to the interest of Powerwave
under the Deutsche Bank Lease, should become obligated to perform the covenants
of Powerwave thereunder, then, upon any further transfer of AGNL’s interest by
AGNL, all of such obligations (except those assumed by AGNL during and
applicable to AGNL’s period of ownership) shall terminate as to AGNL.

4. Non-Disturbance. In the event of a termination of the Powerwave Lease, or
other action to enforce AGNL’s remedies under the Powerwave Lease or any other
termination or surrender thereof, including, without limitation, pursuant to
Section 365(h) of the U.S. Bankruptcy Code, so long as there shall then exist no
right of the landlord to exercise remedies pursuant to the Deutsche Bank Lease
by reason of default (beyond any applicable notice and cure period) by Deutsche
Bank such that there is a right to terminate the Deutsche Bank Lease, AGNL
agrees for itself and its successors and assigns that the leasehold interest of
Deutsche Bank under the Deutsche Bank Lease shall not be extinguished or
terminated by reason of such termination or exercise of remedies by AGNL, but
rather the Deutsche Bank Lease shall continue in full force and effect and AGNL
(and any party that shall become a transferee of the Property by reason thereof)
shall recognize and accept Deutsche Bank as tenant under the Deutsche Bank Lease
subject to and upon the terms and provisions of the Deutsche Bank Lease except
as modified by this Agreement; provided, however, that Deutsche Bank and AGNL
agree that the following provisions of the Deutsche Bank Lease (if any) shall
not be binding on AGNL: any option to purchase or lease with respect to the
Property and any right of first refusal or right of first offer to purchase or
lease with respect to the Property, except the right of first offer to lease the
Property contained in Section 8 of the Third Amendment to Lease as it exists on
the Effective Date (the “ROFO”). Notwithstanding the foregoing, if Deutsche Bank
exercises the ROFO, then, for purposes of this Agreement, the Deutsche Bank
Premises shall be deemed expanded to include the space taken pursuant to such
exercise of the ROFO, and shall also likewise be covered by the terms of this
Agreement. If a default (beyond any applicable notice and cure period) exists
under the Deutsche Bank Lease such that there is a right to terminate the
Deutsche Bank Lease at the time of the termination of the Powerwave Lease or the
exercise of AGNL’s remedies thereunder, then AGNL, at its sole option, may elect
to continue the Deutsche Bank Lease as provided for in this Agreement or
terminate the Deutsche Bank Lease upon written notice to Deutsche Bank.

5. Miscellaneous.

5.1 Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto, but except as provided in §3.4, shall not apply after AGNL,
upon succeeding to the interest of Powerwave under the Deutsche Bank Lease,
should then further transfer AGNL’s interest.

5.2 Notices. All notices or other communications required or permitted to be
given pursuant to the provisions hereof shall be deemed served upon delivery or,
if mailed, upon the first to occur of receipt or the expiration of three
(3) days after deposit in United States Postal Service, certified mail, postage
prepaid and addressed to the address of AGNL, Powerwave or Deutsche Bank
appearing below:

 

“AGNL”   

AGNL Antenna, L.P.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, NY 10167-0094

Phone No.: (212) 883-4157

Fax No.: (212) 883-4141

Attn: Gordon J. Whiting

 

With a copy to:   

AGNL Manager II, Inc.

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, NY 10167-0094

Phone No.: (212) 692-2296

Fax No.: (212) 867-6448

Attn: Joseph R. Wekselblatt

 

With a copy to:   

Sheppard, Mullin, Richter & Hampton LLP

1300 I Street, N.W., Suite 1100

Washington, D.C. 20005

Phone No.: (202) 469-4943

Fax No.: (202) 312-9411

   Attn: Michele E. Williams, Esquire



--------------------------------------------------------------------------------

 

“Powerwave”   

Powerwave Technologies, Inc.

1801 E Saint Andrew Place

Santa Ana, California 92705

Phone No.: (714) 466-1607

Fax No.: (714) 466-5801

Attn: Tom Spaeth, Vice President and Treasurer

 

with a copy to:   

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Robert C. Wallace

Tel: (949) 725-4154

Fax: (949) 823-5154

 

“Deutsche Bank”   

Deutsche Bank National Trust Company

100 Plaza One, 3rd floor M/S: JCY03-0334

Jersey City, New Jersey 07311

Attn: Lease Administrator

 

With a copy to:   

Moses & Singer LLP

405 Lexington Avenue

New York, New York 10174

Attn: Richard E. Strauss, Esq.

 

And a copy to:   

Jones Lang LaSalle Americas Inc.

525 William Penn Way, 20th Floor

Pittsburgh, Pennsylvania 15259

Attn: Lease Administration – Deutsche Bank [USGRE001-L01]

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.

5.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument.

5.4 Remedies Cumulative. All rights of AGNL herein to collect rents on behalf of
Powerwave under the Deutsche Bank Lease are cumulative and shall be in addition
to any and all other rights and remedies provided by law and by other agreements
between AGNL and Powerwave or others.

5.5 Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.

5.6 Representations. AGNL, Powerwave and Deutsche Bank each represents to the
other respective parties that it has the power and authority to enter into this
Agreement.

5.7 Brokers. Powerwave hereby indemnifies and holds harmless AGNL from and
against any claims (including reasonable attorneys’ fees) for brokerage fees or
commissions arising out of the Deutsche Bank Lease.

5.8 Governing Law. It is the intention of the parties hereto that this Agreement
(and the terms and provisions hereof) shall be construed and enforced in
accordance with the laws of the State of California.

5.9 Recordation. This Agreement shall be recorded in the land records where the
Property is located. Any recordation of this Agreement or any memorandum
thereof, whether at the request of AGNL or a lender secured by AGNL’s interest
in the Property or otherwise, shall be at Powerwave’s expense.

5.10 Fee Lender Subordination. AGNL, Powerwave and Deutsche Bank agree that the
Deutsche Bank Lease shall be subordinate to any mortgage or other security
instrument hereafter placed



--------------------------------------------------------------------------------

upon the Property (which includes the Deutsche Bank Premises) by AGNL, and to
any and all advances made or to be made thereunder, to the interest thereon, and
all renewals, replacements and extensions thereof; provided that any such
mortgage or other security instrument (or a separate instrument in recordable
form duly executed by the holder of any such mortgage or other security
instrument and delivered to Deutsche Bank) shall provide for the recognition of
the Deutsche Bank Lease and all of Deutsche Bank’s rights thereunder, unless a
default (beyond any applicable notice and cure period) has occurred and is
continuing under the Deutsche Bank Lease such that there is a right of landlord
to terminate the Deutsche Bank Lease; such instrument shall be reasonably
satisfactory to Deutsche Bank (Deutsche Bank agreeing that if such instrument
reflects the substance of this Agreement that it shall be reasonably
satisfactory to Deutsche Bank for such purposes).

INCORPORATION. Exhibit A, Exhibit B and the Deutsche Bank Lease are attached
hereto and incorporated herein by this reference.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above-written,

 

NOTICE:

   IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.



--------------------------------------------------------------------------------

 

       

“POWERWAVE”

 

        POWERWAVE TECHNOLOGIES, INC.,         a Delaware corporation         By:
              Name:       Date:           Its:      

 

       

“AGNL”

 

       

AGNL ANTENNA, L.P.,

a Delaware limited partnership

 

        By:  

AGNL ANTENNA GP, L.L.C.,

its general partner

          By:  

AGNL Manager II, Inc.,

its manager

 

 

Date:               By:                   Gordon J. Whiting, President

 

       

“DEUTSCHE BANK”

 

        DEUTSCHE BANK NATIONAL TRUST COMPANY Date:           By:              

 

Its:

     

 

Date:           By:              

 

Its:

     

(ACKNOWLEDGEMENTS FOLLOW)



--------------------------------------------------------------------------------

STATE OF NEW YORK

COUNTY OF NEW YORK

On October                 , 2011 before me,                                 , a
Notary Public in and for said state, personally appeared Gordon J. Whiting,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

Witness my hand and official seal.

 

      

Notary Public in and for said State



--------------------------------------------------------------------------------

STATE OF                 

COUNTY OF                 

On October                 , 2011 before me,                                 , a
Notary Public in and for said state, personally appeared                 ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

Witness my hand and official seal.

 

      

Notary Public in and for said State



--------------------------------------------------------------------------------

STATE OF                 

COUNTY OF                 

On October         , 2011 before me,                                          
                                       , a Notary Public in and for said state,
personally appeared                                                             
, personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

Witness my hand and official seal.

 

 

Notary Public in and for said State



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SANTA ANA, COUNTY
OF ORANGE, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

PARCEL A:

PARCEL 6, IN THE CITY OF SANTA ANA, COUNTY OF ORANGE, STATE OF CALIFORNIA,
RECORDED IN BOOK 307 PAGES 40 THROUGH 46 INCLUSIVE OF PARCEL MAPS, RECORDS OF
SAID COUNTY.

EXCEPTING ALL OIL, GAS AND OTHER HYDROCARBONS AND MINERAL SUBSTANCES LYING NOT
LESS THAN FIVE HUNDRED (500) FEET BELOW THE SURFACE OF SAID REAL PROPERTY,
PROVIDED THAT GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE RIGHT TO
GO UPON THE SURFACE OF SAID REAL PROPERTY FOR THE PURPOSE OF EXTRACTING SAID
OIL, GAS OR OTHER HYDROCARBON AND MINERAL SUBSTANCES, NOR FOR ANY PURPOSE IN
CONNECTION THEREWITH, BUT SHALL HAVE THE RIGHT TO EXTRACT AND REMOVE SAID OIL,
GAS AND OTHER HYDROCARBON AND MINERAL SUBSTANCES BY MEANS OF SLANT-DRILLED WELLS
LOCATED ON ADJACENT OR NEARBY LAND, OR BY ANY OTHER MEANS WHICH SHALL NOT
REQUIRE ENTRY UPON THE SURFACE OF SAID REAL PROPERTY BY INSTRUMENT RECORDED BY
SANTA FE LAND IMPROVEMENT COMPANY, A CORPORATION ON September 17, 1985 AS
INSTRUMENT NOS. 85-353684 AND 85-353685 OF OFFICIAL RECORDS.

PARCEL B:

EASEMENTS FOR INGRESS AND EGRESS AS DESCRIBED IN THAT CERTAIN RESERVATION AND
GRANT OF EASEMENTS AND EASEMENT AGREEMENT RECORDED MAY 7, 1998 AS INSTRUMENT NO.
19980279126, OFFICIAL RECORDS AND RE-RECORDED July 16, 1998 AS INSTRUMENT NO.
19980157066, OFFICIAL RECORDS.

PARCEL C:

EASEMENTS FOR INGRESS AND EGRESS AS DESCRIBED IN THAT CERTAIN DECLARATION AND
AGREEMENT OF COVENANTS, EASEMENT RIGHTS, AND MAINTENANCE OBLIGATIONS RECORDED
June 23, 1999 AS INSTRUMENT NO. 19990466463, OFFICIAL RECORDS.

APN: 403-061-03



--------------------------------------------------------------------------------

EXHIBIT B

DEUTSCHE BANK PREMISES

The premises leased from Powerwave to Deutsche Bank under the Deutsche Bank
Lease, consisting of approximately 109,777 rentable square feet, on portions of
the ground and second floors of the office building located at 1801 E. St.
Andrew Place, Santa Ana, California



--------------------------------------------------------------------------------

EXHIBIT J

LETTER OF CREDIT RIDER

This Letter of Credit Rider (“Letter of Credit Rider”) dated                 ,
            is made and entered into by and between
                            , a                            (“Landlord”), and
                        , a                         (“Tenant”), and entered into
in connection with the Lease Agreement dated October __, 2011 (“Lease”) by and
between Landlord and Tenant to which this Letter of Credit Rider is attached.
The agreements set forth in this Letter of Credit Rider shall have the same
force and effect as if set forth in the Lease. To the extent the terms of this
Letter of Credit Rider are inconsistent with the terms of the Lease, the terms
of this Letter of Credit Rider shall control.

1. At the time and in the manner required in the Lease, Tenant shall deliver to
Landlord, as collateral for the full and faithful performance by Tenant of all
of its obligations under the Lease and to be used to compensate Landlord for all
losses and damages Landlord may suffer as a result of any default by Tenant
under the Lease, a Letter of Credit (as defined in the Lease), in form and
content acceptable to Landlord (in its sole discretion) and containing the terms
required herein, payable in the City Santa Ana, California, in the amount of
$                    (the “Letter of Credit Amount”).

2. The Letter of Credit shall be (i) at sight, irrevocable and unconditional,
(ii) maintained in effect, whether through replacement, renewal or extension,
for the period from the date such Letter of Credit is to be obtained and
maintained in accordance with the Lease and continuing until the date (the
“Letter of Credit Expiration Date”) which is one hundred twenty (120) days after
the expiration of the Term, and Tenant shall deliver a new Letter of Credit or
certificate of renewal or extension to Landlord at least thirty (30) days prior
to the expiration of the Letter of Credit then held by Landlord, without any
action whatsoever on the part of Landlord, (iii) subject to “The Uniform Customs
and Practice for Documentary Credits” (2007 Revision), International Chamber of
Commerce Publication No. 600, (iv) fully assignable by Landlord, and (v) permit
partial draws. In addition to the foregoing, the form and terms of the Letter of
Credit shall provide, among other things, in effect that: (A) Landlord, or its
then managing agent, shall have the right to draw down an amount up to the face
amount of the Letter of Credit (1) upon the presentation to the applicable
financial institution of Landlord’s (or Landlord’s then managing agent’s)
written statement that such amount is due to Landlord under the terms and
conditions of the Lease, (2) in the event Tenant, as applicant, shall have
failed to provide to Landlord a new or renewal Letter of Credit satisfying the
terms of this Letter of Credit Rider at least thirty (30) days prior to the
expiration of the Letter of Credit then held by Landlord, (3) Tenant has filed a
voluntary petition under the Federal Bankruptcy Code or (4) an involuntary
petition has been filed against Tenant under the Federal Bankruptcy Code, it
being understood that if Landlord or its managing agent be a limited liability
company, corporation, partnership or other entity, then such statement shall be
signed by a managing member or manager (if a limited liability company), an
officer (if a corporation), a general partner (if a partnership), or any
authorized party (if another entity) and (B) the Letter of Credit will be
honored by the Bank without inquiry as to the accuracy thereof and regardless of
whether Tenant disputes the content of such statement.

3. The Letter of Credit shall also provide that Landlord may, at any time and
without notice to Tenant and without first obtaining Tenant’s consent thereto,
transfer all or any portion of its interest in and to the Letter of Credit to
another party, person or entity, regardless of whether or not such transfer is
separate from or as a part of the assignment by Landlord of its rights and
interests in and to the Lease. In the event of a transfer of Landlord’s interest
in the Leased Premises, Landlord shall transfer the Letter of Credit, in whole
or in part (or cause a substitute letter of credit to be delivered, as
applicable) to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole or any portion of said Letter of Credit to a
new landlord. In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit to
the financial institution issuing the Letter of Credit (“Issuer”) such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Issuer’s transfer and
processing fees in connection therewith.

4. If, as result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
Letter of Credit Amount, Tenant shall, within five (5) days thereafter, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency (or a replacement letter of credit in the total Letter of Credit
Amount), and any such additional (or replacement) letter of credit shall comply
with all of the provisions of this Letter of Credit Rider, and if Tenant fails
to comply with the foregoing, notwithstanding anything to the contrary contained
in Paragraph 22 of the Lease, the same shall constitute an incurable default by
Tenant. Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the Letter of
Credit Expiration Date, a renewal thereof or substitute letter of credit, as
applicable, shall be delivered to Landlord not later than thirty (30) days prior
to the expiration of the Letter of Credit, which shall be irrevocable and
automatically renewable as above provided through the Letter of Credit
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord in its sole discretion.



--------------------------------------------------------------------------------

However, if the Letter of Credit is not timely renewed or a substitute letter of
credit is not timely received, or if Tenant fails to maintain the Letter of
Credit in the amount and in accordance with the terms set forth in this Letter
of Credit Rider, Landlord shall have the right to present the Letter of Credit
to the Issuer in accordance with the terms of this Letter of Credit Rider, and
the proceeds of the Letter of Credit may be applied by Landlord for Tenant’s
failure to fully and faithfully perform all of Tenant’s obligations under the
Lease and against any Rent payable by Tenant under the Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any
default by Tenant under the Lease. Any unused proceeds shall constitute the
property of Landlord and need not be segregated from Landlord’s other assets.

5. Tenant hereby acknowledges and agrees that Landlord is permitting the action
or activity set forth in the Lease which requires issuance of the Letter of
Credit in material reliance upon the ability of Landlord to draw upon the Letter
of Credit in the event Tenant fails to fully and faithfully perform all of
Tenant’s obligations under the Lease and to compensate Landlord for all losses
and damages Landlord may suffer as a result of the occurrence of any default on
the part of Tenant under the Lease and Landlord may, at any time, but without
obligation to do so, and without notice, draw upon the Letter of Credit, in part
or in whole, for such purposes. Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the Letter of Credit, either prior to or
following a “draw” by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw from the Letter of Credit. No condition or term of the
Lease shall be deemed to render the Letter of Credit conditional to justify the
issuer of the Letter of Credit in failing to honor a drawing upon such Letter of
Credit in a timely manner. Tenant agrees and acknowledges that Tenant has no
property interest whatsoever in the Letter of Credit or the proceeds thereof and
that, in the event Tenant becomes a debtor under any chapter of the Federal
Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate
shall have any right to restrict or limit Landlord’s claim and/or rights to the
Letter of Credit and/or the proceeds thereof by application of Section 502(b)(6)
of the Federal Bankruptcy Code.

6. Notwithstanding anything to the contrary herein, if at any time the Letter of
Credit Issuer Requirements are not met, or if the financial condition of such
Issuer changes in any other materially adverse way, as determined by Landlord in
its sole discretion, then Tenant shall within five (5) days of written notice
from Landlord deliver to Landlord a replacement Letter of Credit which otherwise
meets the requirements of this Lease, including without limitation, the Letter
of Credit Issuer Requirements. Notwithstanding anything in this Lease to the
contrary, Tenant’s failure to replace the Letter of Credit and satisfy the
Letter of Credit Issuer Requirements within such five (5) day period Landlord
shall constitute a material default for which there shall be no notice or grace
or cure periods being applicable thereto. In addition and without limiting the
generality of the foregoing, if the Issuer of any letter of credit held by
Landlord is insolvent or is placed in receivership or conservatorship by the
Federal Deposit Insurance Corporation, or any successor or similar entity, or if
a trustee, receiver or liquidator is appointed for the Issuer, then, effective
as of the date of such occurrence, said Letter of Credit shall be deemed to not
meet the requirements of this Letter of Credit Rider, and Tenant shall within
five (5) days of written notice from Landlord deliver to Landlord a replacement
Letter of Credit which otherwise meets the requirements of this Letter of Credit
Rider and that meets the Letter of Credit Issuer Requirements (and Tenant’s
failure to do so shall, notwithstanding anything in this Letter of Credit Rider
or the Lease to the contrary, constitute a material default for while there
shall be no notice or grace or cure periods being applicable thereto other than
the aforesaid five (5) day period).

7. Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or substitute therefor be
(i) deemed to be or treated as a “security deposit” within the meaning of
California Civil Code Section 1950.7, (ii) subject to the terms of such
Section 1950.7, or (iii) intended to serve as a “security deposit” within the
meaning of such Section 1950.7. The parties hereto (A) recite that the Letter of
Credit is not intended to serve as a security deposit and such Section 1950.7
and any and all other laws, rules and regulations applicable to security
deposits in the commercial context (“Security Deposit Laws”) shall have no
applicability or relevancy thereto and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.



--------------------------------------------------------------------------------

SCHEDULE 12(a)

Immediate Repairs

Immediate/Short Term Repairs Schedule

Powerwave, Santa Ana, California

From EBI – Property Condition Report and Roof Report

Dated September 13, 2011 (#13110117)

Section 2.2 Pavement and Parking

The concrete was observed to be cracked and damaged at the concrete drive
approach, at the rear southeast parking lot entry drive (approximately 550 sq
ft). Immediate Repairs are recommended to replace the concrete drive approach.

 

Estimated Cost:

   $ 4,400   

Section 2.3 Site Amenities & Landscaping

Approximately six trip hazards were observed north of the flag-pole, at the
concrete walk area, before the pie-shaped concrete slab and drive area. Exposed
wire mesh, and damaged concrete (approximately 100 sq ft), was observed at the
concrete walk adjacent to the parking lot curbing near the garden level patio
area. Immediate Repairs are recommended for repair of the trip hazards and to
repair the concrete sidewalks.

Cracked and damaged CMU’s were observed (approximately 20 sq ft) at the
low-profile CMU site wall adjacent to the southeast and rear entry drive.
Immediate Repairs are recommended for site wall repair.

Rust and peeling paint was observed at two to three parking lot light pole
bases, adjacent to the site wall at the north side of the property. Due to the
low costs involved, it is recommended that the rust and peeling paint issue be
resolved, under routine maintenance.

 

Estimated Cost:

   $ 2,000   

Section 3.3 Facades

The sealants at the metal cladding panels were observed to be partially
deteriorated, at approximately eight locations, at the planting area below the
glazing, at the front of the building, near the northwest corner. This appears
to be due to the irrigation sprinkler system. Immediate Repairs are recommended
to direct water away from the building (which can be performed under routine
maintenance), and to reseal the joints.

 

Estimated Cost:

   $ 108   

 

Addendum, Page -1-



--------------------------------------------------------------------------------

Section 3.4 Roofing

LOGO [g270166g46r02.jpg]

 

Roof Section

01 – Roof Over NW Entrance Area

  

• Clean all dirt and debris off of roof deck.

• Replace broken drain skimmer.

• Perform a “one time” full maintenance inspection as outlined in the PMP.

Roof Section

02 –

Roof Over Storage Area

  

• Set CMU ballast on dish antennae frame over membrane protection padding.

• Clean dirt and debris off of roof deck.

• Reattach hood to open vent.

• Perform a “one time” full maintenance inspection as outlined in the PMP.

Roof Section

03 –

Roof Over Offices & Deutsche Bank Storage Area

  

• Monitor blister condition.

• Install membrane protection padding under platforms and antennae frames

• Clean dirt and debris off of roof deck and from around drains.

• Remove abandoned metal and wood off of roof deck.

• Monitor minor ponding condition.

• Perform a “one time” full maintenance inspection as outlined in the PMP.

Roof Section

04 –

Roof Over

Warehouse Area

  

• Remove wood plank from roof deck.

• Repair wall flashing using compatible materials.

• Install clamps attaching conduit to wood blocking.

• Remove dirt and debris off of roof deck.

• Monitor minor ponding condition.

• Perform a “one time” full maintenance inspection as outlined in the PMP.

 

Addendum, Page -2-



--------------------------------------------------------------------------------

 

Roof Section

05 –

Roof Over

Stairwell Area

  

• Install splash block under downspout.

• Perform a “one time” full maintenance inspection as outlined in the PMP.

Roof Section

06 –

Roof Over

Elevator Penthouse

Area

  

• Install splash block under downspout.

• Repair caulking using compatible materials.

• Monitor blister condition.

• Perform a “one time” full maintenance inspection as outlined in the PMP.

Roof Section

07 –

Roof Over

Shipping/Receiving Area

   • Perform a “one time” full maintenance inspection as outlined in the PMP.

Roof Section

08 –

Roof Over

Shipping/Receiving

Area

  

• Monitor blister condition.

• Clean dirt and debris off of roof deck and from drains.

• Perform a “one time” full maintenance inspection as outlined in the PMP.

 

Estimated Cost:

   $ 19,721   

Section 3.6 ADA Compliance – Reference ADA Report Below

 

Estimated Cost:

   $ 5,250   

Section 4.2 HVAC

Per an HVAC survey commenced in 2010 by EMCOR Service Mesa Energy Systems, the
following observed issues, or potential HVAC issues, were observed:

1. Pump motor at boiler # 3 will be replaced, serial # 0511242700

2. Liebert 8 ton split system will be repaired by replacing existing coils

 

Estimated Cost:

     Not Provided   

Section 4.4 Fire/Life Safety

There were reported problems with the life safety system sizes or configuration.
The fire alarm control panels, alarm systems and sprinkler systems are
reportedly tested annually, were last tested on March 26, 2011. Per Title 19,
relating to the 5 year fire sprinkler inspection (commenced on March 26, 2011)
multiple deficiencies were observed and noted for repair.

 

Addendum, Page -3-



--------------------------------------------------------------------------------

Reportedly, repairs are still in progress, and consequently the fire system’s 5
year certification is pending. Immediate Repairs are recommended to complete
this work – costs were not provided.

 

Estimated Cost:

   $ 0   

 

Total from the EBI Reports    $31,479

 

Addendum, Page -4-



--------------------------------------------------------------------------------

SCHEDULE 12(b)

ADA Retrofits

1) Accessible Route – Exterior

Provide at least one accessible route within the boundary of the site from
public transportation stops. Access aisles adjacent to parking spaces, crossing
hazardous vehicle areas, from main roadways or public transportation stops to
the building sidewalks and entrances are not provided.

 

Estimated Cost:    65 ft. @ $6.50 LF = $422.50

2) Accessible Parking

The building has 1,393 parking spaces between the existing five surface parking
lots, of which 18 are handicapped stalls. ADA guidelines state that based on the
amount of available parking stalls, 24 stalls should be handicapped accessible
with three of the 24 stalls being van accessible. An adequate number of
designated parking stalls and signage for cars and vans should be provided.

 

Estimated Cost:    Install 3 stalls and signs (vans) @ $220 each = $660   
Install 6 stalls and signs (cars) @ $165 each = $495

3) Curb Ramps

The existing curb ramps are not in compliance with ADA Accessibility Guidelines.
Install curb ramps with a maximum slope 1:12 and a minimum of 36 inches wide
exclusive of the flared ends. Curb ramps are required from the parking area to
the sidewalks providing access to the building.

 

Estimated Cost:    Install 5 @ $950 each = $4,750

4) Accessible Route – Interior

Install signage with letters and numbers with a width-to-height ratio of between
3:5 and 1:1, and a stroke width-to-height ratio of between 1:5 and 1:10. Signs
for permanent rooms or spaces, such as numbers on hotel rooms, hospital patient
rooms, office suites, as well as signs designating men’s and women’s restrooms,
must have raised and Braille characters. Employee areas and interior common
spaces had little or no compliant signage.

 

Estimated Cost:    Install 120 signs @ $60 each = $7,200

 

Addendum, Page -5-



--------------------------------------------------------------------------------

5) Elevators

Replace the elevator car control buttons. The elevator communication equipment
is not set up for speech impaired communication. Provide an emergency two-way
communication system to the elevator and a point outside the hoist way.

 

Estimated Cost:

   Install 11 sets @ $350 each = $3,850

Install Elevator Communication Equipment 11 @ $2,600 each = $28,600

6) Toilet Rooms and Bathroom

None of the toilet rooms are compliant for various reasons.

 

Estimated Cost:

   Install 2 grab bars in men’s toilet room @ $325 each = $650

 

TOTAL:

   $46,627.50

 

Addendum, Page -6-